Exhibit 10.22(a)

 

CONSTRUCTION LOAN AGREEMENT
dated as of
July 19, 2005
among
GORE CREEK PLACE, LLC,
The LENDERS Party Hereto,
and

U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent,

$30,000,000

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

1

1.01

Certain Defined Terms

1

1.02

Accounting Terms and Determinations

21

1.03

Terms Generally

21

1.04

Additional Defined Terms

21

ARTICLE II

THE LOAN FACILITY

22

2.01

Loans

22

2.02

Borrowings; Certain Notices

22

2.03

Changes to Commitments

26

2.04

Lending Offices

27

2.05

Several Obligations; Remedies Independent

27

2.06

Notes

27

2.07

Conversion and Continuations of Loans

27

ARTICLE III

PAYMENTS OF INTEREST AND PRINCIPAL

28

3.01

Interest

28

3.02

Repayment of Loans

29

3.03

Late Charge

29

3.04

Optional Prepayments

29

3.05

Mandatory Prepayments

29

3.06

Interest and Other Charges on Prepayment

30

3.07

Lender's Records as to Sums Owing

31

3.08

Application of Payments Received

31

3.09

Sharing of Payments, Etc

31

ARTICLE IV

EXTENSION OF THE MATURITY DATE

32

4.01

Extension of Scheduled Maturity Date

32

ARTICLE V

INCREASED COSTS, LIBOR AVAILABILITY, ILLEGALITY, ETC

33

5.01

Costs of Making or Maintaining LIBOR Rate Loans

33

5.02

Limitation on LIBOR Rate Loans; LIBOR Not Available

34

5.03

Illegality

34

5.04

Treatment of Affected Loans

34

5.05

Compensation

35

5.06

Additional Waivers

36



 

TABLE OF CONTENTS

(continued)

Page

5.07

Taxes

36

ARTICLE VI

CONDITIONS PRECEDENT

37

6.01

Conditions Precedent to Closing and the Effectiveness of Commitments

37

6.02

Conditions Precedent to the making of any Loans

38

6.03

Conditions Precedent to the Final Loans

40

ARTICLE VII

DISBURSEMENT OF THE LOANS; LOAN BALANCING

40

7.01

General Conditions

40

7.02

Loan Balancing

42

7.03

Project Budget Line-Items; Loans to be Used for Specific Line-Items

42

7.04

Project Budget Contingencies

43

7.05

Interest; Fees; and Expenses

44

7.06

Retainage

44

7.07

Unsatisfactory Work

45

7.08

[Intentionally Omitted]

45

7.09

No Waiver or Approval by Reason of Loan Advances

46

7.10

Construction Consultant

46

7.11

Authorization to Make Loan Advances to Cure Borrower's Defaults

46

7.12

Administrative Agent's Right to Make Loan Advances in Compliance

46

with the Completion Guaranty

7.13

No Third-Party Benefit

47

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

47

8.01

Organization; Powers

47

8.05

Authorization; Enforceability

47

8.03

Government Approvals; No Conflicts

47

8.04

Financial Condition

48

8.05

Litigation

48

8.06

ERISA

48

8.07

Taxes

48

8.08

Investment and Holding Company Status

48

8.09

Environmental Matters

48

8.10

Organizational Structure

49



 

TABLE OF CONTENTS

(continued)

Page

8.11

Title

50

8.12

No Bankruptcy Filing

50

8.13

Executive Offices; Places of Organization

50

8.14

Compliance; Government Approvals

50

8.15

Condemnation; Casualty

51

8.16

Utilities and Public Access; No Shared Facilities

51

8.17

Solvency

51

8.18

Governmental Regulations

51

8.19

No Joint Assessment; Separate Lots

51

8.20

Security Documents and Liens

52

8.21

Project Documents

52

8.22

Material Agreements

52

8.23

Project Budget

52

8.24

[Intentionally Omitted]

52

8.25

[Intentionally Omitted]

52

8.26

Insurance

53

8.27

Flood Zone

53

8.28

[Intentionally Omitted]

53

8.29

Boundaries

53

8.30

Illegal Activity

53

8.31

Permitted Liens

53

8.32

Anti-Terrorism Laws

53

8.33

Defaults

54

8.34

[Intentionally Omitted]

54

8.35

[Intentionally Omitted]

54

8.36

Design Professionals' Certificates

54

8.37

Other Representations

54

8.38

Loan In Balance

54

8.39

Employee Benefit Plans

54

8.40

No Construction

54

8.41

[Intentionally Omitted]

54



TABLE OF CONTENTS

(continued)

   

Page

8.42

Appraisal

54

8.43

Labor Controversies

54

8.44

Insider

54

8.45

True and Complete Disclosure

54

8.46

Survival of Representations

55

ARTICLE IX

AFFIRMATIVE COVENANTS OF BORROWER

55

9.01

Information

55

9.02

Notices of Material Events

56

9.03

Existence, Etc

56

9.04

Compliance with Laws; Adverse Regulatory Changes

56

9.05

Insurance

57

9.06

Real Estate Taxes and Other Charges

58

9.07

[Intentionally Omitted]

58

9.08

Further Assurances

58

9.09

Performance of Project Documents, Material Agreements, and Easements

59

9.10

Performance of the Loan Documents

59

9.11

Books and Records; Inspection Rights

59

9.12

Environmental Compliance

60

9.13

[Intentionally Omitted]

60

9.14

Reserves

61

9.15

Accessibility Laws

61

9.16

[Intentionally Omitted]

62

9.17

[Intentionally Omitted]

62

9.18

[Intentionally Omitted]

62

9.19

Use of Proceeds; Margin Regulations

62

9.20

[Intentionally Omitted]

62

9.21

Inspection

62

9.22

Project Construction

62

9.23

[Intentionally Omitted]

63

9.24

Proceedings to Enjoin or Prevent Construction

64

9.25

Administrative Agent's, Lenders' and Construction Consultant's Actions

64



TABLE OF CONTENTS
(continued)

   

Page

 

for their Own Protection Only

 

9.26

Sign and Publicity

65

ARTICLE X

NEGATIVE COVENANTS OF BORROWER

65

10.01

Fundamental Change

65

10.02

Limitation on Liens

65

10.03

Transfer; Pledge

65

10.04

Indebtedness

67

10.05

Investments

67

10.06

Restricted Payments

67

10.07

Change of Organization Structure; Location of Principal Office

67

10.08

Transactions with Affiliates

67

10.09

[Intentionally Omitted]

67

10.10

No Joint Assessment; Separate Lots

67

10.11

Zoning

67

10.12

ERISA

68

10.13

Amendment of Contracts and Government Approvals

68

10.14

Change Orders

68

10.15

Sales Tax Increment Financing

69

10.16

[Intentionally Omitted]

69

10.17

Anti-Terrorism Law

69

ARTICLE XI

INSURANCE OR CONDEMNATION AWARDS

69

11.01

Casualties and Condemnations

69

11.02

Insurance Proceeds and Condemnation Awards

70

11.03

Application of Insurance Proceeds and Condemnation Awards

71

ARTICLE XII

EVENTS OF DEFAULT

73

12.01

Events of Default

73

12.02

Remedies

76

ARTICLE XIII

ADMINISTRATIVE AGENT

78

13.01

Appointment, Powers and Immunities

78

13.02

Reliance by Administrative Agent

78



 

TABLE OF CONTENTS
(continued)

   

Page

13.03

Borrower Defaults

80

13.04

Rights as a Lender

82

13.05

Indemnification

82

13.06

Non-Reliance on Administrative Agent and Other Lenders

83

13.07

Failure to Act

83

13.08

Resignation of Administrative Agent

83

13.09

Consents and Certain Actions under, and Modifications of, Loan

84

 

Documents

 

13.10

Authorization

86

13.11

Defaulting Lenders

86

13.12

Amendments Concerning Agency Functions

89

13.13

Liability of Administrative Agent

89

13.14

Transfer of Agency Function

90

13.15

Sharing of Payments, Etc

90

13.16

Bankruptcy of Borrower

90

13.17

Termination

90

ARTICLE XIV

MISCELLANEOUS

91

14.01

Non-Waiver; Remedies Cumulative

91

14.02

Notices

91

14.03

Expenses, Etc

92

14.04

Indemnification

93

14.05

Amendments, Etc

93

14.06

Successors and Assigns

94

14.07

Assignments and Participations

94

14.08

Survival

95

14.09

Multiple Copies

95

14.10

Right of Set-off

95

14.11

[Intentionally Omitted]

96

14.12

Brokers

96

14.13

Estoppel Certificates

96

14.14

Preferences

96



TABLE OF CONTENTS
(continued)

   

Page

14.15

Certain Waivers

97

14.16

Entire Agreement

97

14.17

Severability

97

14.18

Captions

97

14.19

Counterparts

97

14.20

GOVERNING LAW

97

14.21

SUBMISSION TO JURISDICTION

97

14.22

WAIVER OF JURY TRIAL; COUNTERCLAIM

98

14.23

Confidentiality

98

14.24

Usury Savings Clause

99

14.25

Controlled Accounts

100

14.26

Financing Statements

101

14.27

Unavoidable Delay

101



 

 

EXHIBITS

-

 

Exhibit A

-

Description of Land

Exhibit B

-

Project Budget

Exhibit C

-

List of Commitments and Proportionate Shares

Exhibit D

-

Qualified Purchase Contracts

Exhibit E

-

List of Plans and Specifications

Exhibit F

-

[Reserved]

Exhibit G

-

Form of Request for Continuation or Conversion

Exhibit H

-

Form of Request for Loan Advance

           

SCHEDULES:

-

 

Schedule 6.01

-

Closing Conditions

Schedule 6.02

-

Conditions to Loans

Schedule 6.03

-

Conditions to Final Loans

Schedule 8.05

-

Pending Litigation

Schedule 8.10

-

Organizational Chart

Schedule 8.14

-

Government Approvals

Schedule 9.05

-

Insurance Requirements



CONSTRUCTION LOAN AGREEMENT

This CONSTRUCTION LOAN AGREEMENT is dated as of July 19, 2005 by and among GORE
CREEK PLACE, LLC, a Colorado limited liability company (the "Borrower"); each of
the lenders that is a signatory hereto identified under the caption "LENDERS" on
the signature pages hereto (individually, a "Lender" and, collectively, the
"Lenders"); and U.S. BANK NATIONAL ASSOCIATION, a national banking association,
as administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the "Administrative Agent").

RECITALS

 A. Borrower is the fee owner of that certain real property located in the
    County of Eagle, State of Colorado and being more fully described in Exhibit
    A attached hereto (the "Land").
 B. Borrower proposes to construct the Improvements (as hereinafter defined) on
    the Land and, in connection therewith has requested and applied to the
    Lenders for a loan in the amount of $30,000,000 for the purposes of paying
    certain costs pertaining thereto. The Lenders have agreed to make such loans
    on and subject to the terms and conditions hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

1.01 Certain Defined Terms. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 1.01 or in other
provisions of this Agreement in the singular shall have the same meanings when
used in the plural and vice versa):

"Accessibility Laws" shall mean the Americans with Disabilities Act of 1990, as
amended from time to time, and any similar state or local laws, rules or
regulations relating to the accessibility of buildings or facilities.

"Administrative Agent" shall have the meaning assigned to such term in the
preamble.

"Administrative Agent's Account" shall mean the account maintained by
Administrative Agent with such bank as may from time to time be specified by
Administrative Agent.

"Affiliate" shall mean, with respect to any Person, another Person that directly
or indirectly controls, or is under common control with, or is controlled by,
such Person and, if such Person is an individual, any member of the immediate
family (including parents, spouse, children and siblings) of such individual and
any trust whose principal beneficiary is such individual or one or more members
of such immediate family and any Person who is controlled by any such member or
trust.

"Agency Fee" shall mean any agency fees agreed to by Borrower and Administrative
Agent pursuant to a Fee Letter.

"Agreement" shall mean this Construction Loan Agreement, as the same may be
Modified from time to time.

"Anti-Terrorism Laws" shall mean any Applicable Laws relating to terrorism or
money laundering, including, but not limited to, the Anti-Terrorism Order and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

"Anti-Terrorism Order" shall mean Executive Order No. 13,224, 66 Fed. Reg.
49,079 (2001), issued by the President of the United States of America
(Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism).

"Applicable Law" shall mean any statute, law, regulation, ordinance, rule,
judgment, rule of common law, order, decree, Government Approval, approval,
concession, grant, franchise, license, agreement, directive, guideline, policy,
requirement, or other governmental restriction or any similar form of decision
of, or determination by, or any interpretation or administration of any of the
foregoing by, any Governmental Authority, whether now or hereinafter in effect
and, in each case, as amended (including any thereof pertaining to land use,
zoning and building ordinances and codes).

"Applicable Interest Rate" shall mean, subject to Section 14.24 below, with
respect to any Loan, (a) the LIBOR-Based Rate, or (b) during the existing of any
Event of Default, the Default Rate.

"Applicable Lending Office" shall mean, for each Lender, the "Lending Office" of
such Lender (or of an Affiliate of such Lender) designated by such Lender from
time to time in writing to Administrative Agent.

"Applicable Margin" shall mean 150 basis points.

"Appraisal" shall mean the appraisal report of the Project from National
Valuation Consultants dated December 3, 2004, and any future appraisal of the
Project prepared by an Appraiser, which Appraisal must comply in all respects
with the standards for real estate appraisal established pursuant to Title XI of
the Financial Institutions Reform, Recovery, and Enforcement Act of 1989, and
otherwise in form and substance satisfactory to Administrative Agent.

"Appraised Bulk Value" shall mean the bulk discounted value to a single user
"upon completion" of the Project as determined by the Appraisal.

"Appraised Land Value" shall mean the "as-is" appraised value of the Land only
as determined by the Appraisal.

"Appraiser" shall mean National Valuation Consultants or any other "state
certified general appraiser" as such term is defined and construed under
applicable regulations and guidelines issued pursuant to Title XI of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989, which
appraiser must have been licensed and certified by the applicable Governmental
Authority having jurisdiction in the state where the Project is located, and
which appraiser shall have been selected by Administrative Agent.

 

"Architecture Agreement" shall mean that certain agreement entitled
Architectural Work Release Agreement, dated as of May 1, 2003, and Project Work
Release No. 2A dated May 1, 2004, between Borrower, as owner, and Borrower's
Architect, as architect.

"Assignment and Assumption" shall mean an Assignment and Assumption, duly
executed by the parties thereto and consented to by Borrower and Administrative
Agent in accordance with Section 14.07(b).

"Assignment of Architectural Agreements" shall mean that certain Assignment of
Architectural Agreements and Plans and Specifications of even date herewith, and
the "Architect's Consent" dated July 12, 2005 attached thereto, executed by
Borrower, and the Borrower's Architect, in favor of Administrative Agent, as the
same may be Modified.

"Assignment of 1orrower's Rights in Purchase Contracts" shall mean that certain
Assignment of Borrower's Rights in Purchase Contracts of even date herewith,
executed by the Borrower in favor of the Administrative Agent, as the same may
be Modified.

"Assignment of Construction Agreements" shall mean that certain Assignment of
Construction Agreements, and the "Contractor's Consent" attached thereto, of
even date herewith executed by Borrower, and the Borrower's Architect, in favor
of Administrative Agent, as the same may be Modified.

"Authorized Officer" shall mean, (a) with respect to any Person, any authorized
officer of such Person whose name appears on a certificate of incumbency
delivered concurrently with the execution of this Agreement, as such certificate
of incumbency may be amended from time to time to identify the names of the
individuals then holding such offices, and (b) with respect to Borrower, its
Managing Member.

"Bankruptcy Action" shall mean, as to any Person, (a) an involuntary proceeding
shall be commenced or an involuntary petition shall be filed, seeking (i)
liquidation, reorganization or other relief in respect of such Person or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Person or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for a period of sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered; or (b) any Person shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (a) above, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official of such Person or for a substantial part of any
of their assets, (iv) file an answer admitting the allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing.

"Bankruptcy Code" shall mean the Federal Bankruptcy Code of 1978, as amended
from time to time.

"Base Building Work" shall mean all of that certain work to be performed by
Borrower and/or its contractors constituting construction of the Improvements as
more particularly described in the Plans and Specifications.

"Base Rate" shall mean, for any day, a rate per annum equal to the Prime Rate
for such day. Each change in any interest rate provided for herein based upon
the Base Rate resulting from a change in the Base Rate shall take effect at the
time of such change in the Base Rate.

"Base Rate Loans" shall mean the portions of the Outstanding Principal Amount
that bear interest at the Base Rate.

"Borrower" shall have the meaning assigned to such term in the preamble.
"Borrower Party" shall mean each of Borrower, and Guarantor.

"Borrower's Account" shall mean an account maintained by Borrower with U.S.
Bank, National Association as may from time to time be specified by or approved
by Administrative Agent to accept the deposit of loan advances in accordance in
this Agreement.

"Borrower's Architect" shall mean 42140 Architecture, Inc., or any replacement
thereof approved by Administrative Agent.

"Business Day" shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in Colorado are authorized or required by law to remain
closed; provided that, when used in connection with a borrowing, or Continuation
of, or Conversion into, a payment or prepayment of principal of or interest on,
or an Interest Period for, a LIBOR Rate Loan, or a notice by Borrower with
respect to any such borrowing, Continuation, Conversion, payment, prepayment or
Interest Period, the term "Business Day" shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

"Casualty" shall mean any loss of or damage to, any portion of the Project by
fire or other casualty.

"CCR Agreement" shall mean any agreement regarding conditions, covenants and
restrictions which may be entered into by Borrower which are related to all or
any portion of the Project.

"Change of Control" shall mean any transaction that results in, directly or
indirectly, (i) any Person other than the Vail Corporation or a wholly-owned
subsidiary thereof, whether directly or indirectly, owning 51% or more of the
Equity Interests in Borrower or (ii) any Person other than The Vail Corporation
or a wholly-owned subsidiary thereof having the responsibility for managing and
administering the day-to-day business and affairs of Borrower or (iii) in any
other respects, any Person other than The Vail Corporation directly or
indirectly Controlling Borrower.

"Change Order" shall mean any Modification to (a) the Plans and Specifications,
(b) the Project Budget, (c) the Construction Schedule, or (d) the General
Contract, a Major Subcontract or any subcontract, which increases the cost of
Construction Work above the budgeted cost therefor previously approved by
Administrative Agent but specifically excluding any Purchaser Upgrades.

 

"Closing Date" shall mean the date of this Agreement.

"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.

"Collateral" shall mean, collectively, (a) all construction materials and
equipment and all furniture, furnishings, fixtures, machinery, equipment,
inventory and any other item of personal property in which Borrower now or
hereafter owns or acquires any interest or right, including any of the foregoing
that are leased, which are used or useful in the construction, operation, use,
sale or occupancy of the Project (or any portion thereof); (b) all of Borrower's
accounts receivable in connection with the Project (or any portion thereof); (c)
all of Borrower's documents, instruments, contract rights (including any rights
under any development agreement) and general intangibles relating to the present
or future construction, use, sale, operation or occupancy of the Project (or any
portion thereof), including the right to use the name "Gore Creek Place" or any
such name given the Project, but excluding any rights to the Vail Resorts name
and any tradenames or trademarks associated therewith; (d) all insurance
proceeds from any policies of insurance covering any of the aforesaid; and (e)
such other collateral as may be described in the Security Documents.

"Commitment" shall mean, as to each Lender, the obligation of such Lender to
make Loans in an aggregate amount up to but not exceeding the amount set
opposite the name of such Lender on Exhibit C attached hereto under the caption
"Commitment" or, in the case of a Person that becomes a Lender pursuant to an
assignment permitted under Section 14.07(b), as specified in the respective
Assignment and Assumption (consented to by Borrower and Administrative Agent in
accordance with Section 14.07(b)) pursuant to which such assignment is effected,
in either case, as such percentage may be modified by any Assignment and
Assumption.

"Completion Date" shall mean, subject to Section 14.27, the first to occur of
(i) the date that is twenty-four (24) months after the initial funding, (ii) the
Maturity Date, or (iii) solely as to the portion of the Improvements subject to
a Qualified Purchase Contract, such earlier date required pursuant to the terms
of such Qualified Purchase Contract.

"Completion Guaranty" shall mean that certain Guaranty of Completion executed by
Guarantor in favor of Administrative Agent substantially concurrently herewith,
as the same may be Modified from time to time.

"Condemnation" shall mean a taking or voluntary conveyance during the term
hereof of all or part of the Project, or any interest therein or right accruing
thereto or use thereof, as the result of, or in settlement of, any condemnation
or other eminent domain proceeding (including but not limited to any transfer
made in lieu of or in anticipation of the exercise of such taking) by any
Governmental Authority affecting the Project or any portion thereof whether or
not the same shall have actually been commenced.

"Condemnation Awards" shall mean all compensation, awards, damages, rights of
action and proceeds awarded to Borrower by reason of a Condemnation.

"Consents" shall mean the written consents of the Borrower's Architect and the
General Contractor attached to the Assignment of Architecture Agreement and the
Assignment of Construction Agreements, respectively.

 

"Construction Consultant" shall mean RE Tech + and/or such other consultant as
Administrative Agent may engage on behalf of the Lenders in connection herewith.

"Construction Schedule" shall mean the schedule prepared and certified by
Borrower and verified by the Construction Consultant establishing a timetable
for commencement and completion of the Construction Work, showing, on a monthly
basis, the anticipated progress of the Construction Work and showing that all of
the Construction Work will be completed on or before the Completion Date, as the
same may from time to time hereafter be Modified in accordance with the terms of
this Agreement.

"Construction Work" shall mean all work and materials (including all labor,
equipment and fixtures with respect thereto) necessary to construct the
Improvements, all of which shall be performed and completed in accordance with
and as contemplated by the Plans and Specifications and all Applicable Laws.

"Consumer Price Index" shall mean the consumer price index for the Denver area
for all Urban Consumers-All Items, published monthly by the Bureau of Labor
Statistics of the United States Department of Labor.

"Continue", "Continuation" and "Continued" shall refer to the continuation
pursuant to Section 2.07 of (a) a LIBOR Rate Loan from one Interest Period to
the next Interest Period or (b) a Base Rate Loan at the Base Rate.

"Controlled Account" shall mean one or more deposit accounts established by
Administrative Agent (for the benefit of the Lenders) at a depository bank or
financial institution that is acceptable to Administrative Agent, and which is
established and maintained in accordance with Section 14.25 herewith.

"Convert", "Conversion" and "Converted" shall refer to a conversion pursuant to
Section 2.07 of one Type of Loans into another Type of Loans.

"Cost and Plan Review" shall mean a report of the Construction Consultant in
form and substance reasonably satisfactory to Administrative Agent, as to the
Project Budget, the Plans and Specifications, the Pro Forma Draw Schedule, the
Construction Schedule, equipment selection, expected performance, operating
costs and as to such other matters as Administrative Agent may reasonably
request, including, without limitation, a detailed plan and cost review.

"Date Down Endorsement" shall mean any date down endorsements to the Title
Policy or other evidence of date down of title acceptable to Administrative
Agent in its reasonable discretion covering disbursements of loan proceeds made
or to be made subsequent to the date of the Title Insurance Policy.

"Default" shall mean an event that with notice, lapse of time, or both would
become an Event of Default.

"Default Rate" shall mean, as applicable, a rate per annum equal to the greater
of (a) the LIBOR-Based Rate plus three and one-half percent (3.5%) or (b) the
Base Rate as in effect from time to time plus three and one-half percent (3.5%);
provided, however, that in no event shall the Default Rate exceed the Maximum
Rate.

 

"Depository Bank" shall mean any bank or financial institution in which a
Controlled Account is established in accordance with Section 14.25 hereof.

"Design Professional" shall mean, collectively, Borrower's Architect, structural
engineer, mechanical engineer and other design professionals relating to the
Construction Work, as approved by Administrative Agent, and any reference in
this Agreement to a certification or other document to be executed by the
applicable Design Professional shall mean one or more of such Design
Professionals designated by Administrative Agent as the Design Professionals to
execute such certification or document, depending on the areas of expertise
covered by such certification or document.

"Discretionary Approvals" shall mean all discretionary governmental approvals,
authorizations, permits and entitlements which have been or will be issued with
respect to the Improvements, including, without limitation, all applicable
building, land use and zoning approvals, annexation agreements, plot plan
approvals, subdivision approvals (including the approval and recordation of any
required subdivision map), environmental approvals (including a negative
declaration or an environmental impact report if required under applicable law),
and sewer and water permits.

"Distribution" shall mean a payment of cash, assets, or proceeds of any kind by
a Person (the "Distributor") to any other Person (a "Distributee") that owns a
direct or indirect Equity Interest in such Distributor, including, without
limitation, repayment of any loans made by such Distributee to such Distributor,
or a return of any capital contribution made by such Distributee, distributions
upon termination, liquidation or dissolution of such Distributor.

"Dollars" and "$" shall mean lawful money of the United States of America.

"Earnest Money Deposits" shall mean any security deposits, letters of credit, or
other cash or non-cash collateral or security paid or given as security for
obligations of purchasers under any Qualified Purchase Contract.

"Eligible Assignee" shall mean any of the following, in each case acceptable to
Administrative Agent and Borrower: (a) a commercial bank organized under the
Laws of the United States, or any State thereof, and having (i) total assets in
excess of $50 billion and (ii) the senior debt obligations of which for such
bank's parents senior unsecured debt obligations are rated not less than Baa-2
by Moody's Investors Service, Inc.

"Environmental Claim" shall mean, with respect to any Person, any written
request for information by a Governmental Authority, or any written notice,
notification, claim, administrative, regulatory or judicial action, suit,
judgment, demand or other written communication by any Person or Governmental
Authority alleging or asserting liability with respect to Borrower or the
Project, whether for damages, contribution, indemnification, cost recovery,
compensation, injunctive relief, investigatory, response, Remediation, damages
to natural resources, personal injuries, fines or penalties arising out of,
based on or resulting from (i) the presence, use or Release into the environment
of any Hazardous Substance originating at or from, or otherwise affecting, the
Project, (ii) any fact, circumstance, condition or occurrence forming the basis
of any violation, or alleged violation, of any Environmental Law by Borrower or
otherwise affecting the health, safety or environmental condition of the Project
or (iii) any alleged injury or threat of injury to health, safety or the
environment by Borrower or otherwise affecting the Project.

 

"Environmental Indemnity" shall mean that certain Environmental Indemnity
Agreement by executed by Borrower substantially concurrently herewith, in favor
of Administrative Agent, as the same may be Modified from time to time.

"Environmental Laws" shall mean any and all present and future federal, state
and local laws, rules or regulations, and any orders or decrees, in each case as
now or hereafter in effect, relating to the regulation or protection of health,
safety or the environment or the Release or threatened Release of Hazardous
Substances into the indoor or outdoor environment, including ambient air, soil,
surface water, ground water, wetlands, land or subsurface strata, or otherwise
relating to the use of Hazardous Substances.

"Environmental Losses" shall mean any losses, damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including but not limited to
strict liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable attorneys' fees and expenses, engineers' fees,
environmental consultants' fees, and investigation costs (including, but not
limited to, costs for sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature, and whether or not incurred in connection with
any judicial or administrative proceedings, actions, claims, suits, judgments or
awards relating to Hazardous Substances, Environmental Claims, Environmental
Liens and violation of Environmental Laws.

"Environmental Reports" shall mean, collectively, (a) the Environmental Site
Assessment (Phase I) prepared by Corn and Associates and dated February 8, 2005,
and (b) any environmental surveys and assessments Administrative Agent in its
reasonable discretion may require.

"Equity Interests" shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

"Equity Rights" shall mean, with respect to any Person, any subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any `shareholders' or voting trust agreements) for the issuance,
sale, registration or voting of, or securities convertible into, any additional
shares of capital stock of any class, or partnership, membership or other
ownership interests of any type in, such Person.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

"ERISA Affiliate" shall mean any trade or business (whether or not incorporated)
that, together with any Borrower Party, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

"ERISA Event" shall mean (a) any "reportable event", as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an

 

"accumulated funding deficiency" (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(d) of the Code or Section 303(d) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by a
Borrower Party or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by any
Borrower Party or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by a Borrower Party or any
of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by a
Borrower Party or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from a Borrower Party or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

"Excluded Taxes" shall mean, with respect to Administrative Agent, any Lender,
or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, or (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which Borrower is located.

"Facility Amount" shall mean the lesser of (a) $30,000,000, (b) eighty percent
(80%) of the total Project Costs approved by Administrative Agent and (c)
seventy-five percent (75%) of the Appraised Bulk Value.

"Fee Letter" shall mean one or more letter agreements between Borrower and
Administrative Agent with respect to certain fees payable by Borrower in
connection with the Loans, as the same may be modified or amended from time to
time.

"Foreign Lender" shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is located. For purposes of this
definition, the United States of America, each state thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

"Funding Date" shall mean any Business Day on which proceeds of the Loan are
advanced to or for the benefit of Borrower in accordance with and subject to the
terms and conditions of this Agreement.

"GAAP" shall mean generally accepted accounting principles in the United States
applied on a consistent basis, in accordance with Section 1.02(a4.

"General Assignment" shall mean that certain Assignment of Contracts, Licenses,
Approvals and Rights executed by Borrower for the benefit of Administrative
Agent substantially concurrently herewith, as the same may be Modified from time
to time.

"General Contract" shall mean that certain Construction Contract dated as of
April 18, 2005, between Borrower and the General Contractor, as the same may be
Modified from time to time in accordance with the terms of this Agreement.

"General Contractor" shall mean R.A. Nelson & Associates, Inc., or another
general contractor for the Construction Work acceptable to Administrative Agent.

"General Contractor Fee" shall mean the general contractor fees agreed to by
Borrower and General Contractor as provided in the General Contract.

"Government Approval" shall mean any action, authorization, consent, approval,
license, lease, ruling, permit, tariff, rate, certification, exemption, filing
or registration by or with any Governmental Authority, including all licenses,
permits, allocations, authorizations, approvals and certificates obtained by or
in the name of, or assigned to, Borrower and used in connection with the
ownership, construction, operation, use or occupancy of the Project, including
building permits, zoning and planning approvals, business licenses, licenses to
conduct business, certificates of occupancy and all such other permits, licenses
and rights.

"Governmental Authority" shall mean any governmental department, commission,
board, bureau, agency, regulatory authority, instrumentality, judicial or
administrative body, federal, state, local, or foreign having jurisdiction over
the matter or matters in question.

"Guarantor Documents" shall mean the Completion Guaranty. "Guarantor" shall mean
The Vail Corporation, a Colorado corporation.

"Hard Costs" shall mean the aggregate costs of all labor, materials, equipment
and fixtures necessary for completion of construction of the Improvements, as
more particularly set forth in the Project Budget.

"Hazardous Substance" shall mean, collectively, (a) any petroleum or petroleum
products, flammable materials, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, and transformers or other equipment that contain
polychlorinated biphenyls ("PCB"), (b) any chemicals or other materials or
substances that are now or hereafter become defined as or included in the
definition of "hazardous substances", "hazardous wastes", "hazardous materials",
"extremely hazardous wastes", "restricted hazardous wastes", "toxic substances",
"toxic pollutants", "contaminants", "pollutants" or words of similar import
under any Environmental Law and (c) any other chemical or other material or
substance, exposure to which is now or hereafter prohibited, limited or
regulated under any Environmental Law.

"Improvements" shall mean, collectively sixteen (16) luxury duplex residences
(each a "Unit") within eight (8) residential buildings, containing approximately
63,576 square feet of residential space, all storage space contained therein,
all signage improvements and all of the other improvements to be constructed on
the Land, as more particularly described in the Plans and Specifications.

"Indebtedness" shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person), other than trade accounts payable (other than for borrowed
money) arising, and accrued expenses incurred, in the ordinary course of
business so long as such trade accounts payable are payable within ninety (90)
days of the date the respective goods are delivered or the respective services
are rendered; (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services; (c)

 

Indebtedness of others secured by a Lien on the Property of such Person, whether
or not the respective indebtedness so secured has been assumed by such Person;
(d) obligations of such Person in respect of letters of credit or similar
instruments issued or accepted by banks and other financial institutions for
account of such Person; and (e) Indebtedness of others Guaranteed by such
Person. Indebtedness shall not include obligations to return Earnest Money
Deposits to Purchasers of Units pursuant to a Qualified Purchase Contract.

"Indemnified Parties" shall mean Administrative Agent, the Affiliates of
Administrative Agent, each Lender, and each of the foregoing parties' respective
directors, officers, employees, attorneys, agents, successors and assigns.

"Indemnified Taxes" shall mean Taxes other than Excluded Taxes.

"Initial Equity Contribution" shall mean an equity contribution by Borrower
which shall include the Appraised Land Value, in a minimum amount equal to ten
percent (10%) of the total Project Costs, and all Earnest Money Deposits made on
or prior to the date hereof.

"Insurance Proceeds" shall mean all insurance proceeds, damages, claims and
rights of action and the right thereto under any insurance policies relating to
the Project.

"Interest Period" shall mean each period commencing on the date such LIBOR Rate
Loan is made or Converted from a Base Rate Loan or (in the event of a
Continuation) the last day of the immediately preceding Interest Period for such
Loan and ending on the numerically corresponding day in the first, second, third
or sixth calendar month thereafter, as Borrower may select (subject to the terms
and conditions hereof).

"Knowledge" shall mean, with respect to a Person, (a) the actual knowledge of
such Person (and if such Person is an entity, the actual knowledge of the
individuals with responsibility for the management, control, and day to day
operations of such entity), including, without limitation, with respect to
Borrower and its Affiliates, in connection with the acquisition, development and
construction of the Improvements, and (b) the knowledge such Person would have
after having undertaken and completed such commercially reasonable diligence and
investigation that a similarly-situated commercial property owner or developer
would have undertaken with respect to the matter about which the applicable
representation is made.

"Land" shall have the meaning assigned to such term in the Recitals.

"Lender" shall have the meaning assigned to such term in the preamble.

"LIBOR" shall mean, as of the applicable date and time for determination
provided herein, a per annum rate of interest (rounded upward, if necessary, to
the nearest 1/16th of 1%) equal to the rate which appears on the Telerate Page
3750 (or any successor or substitute thereto selected by Administrative Agent in
its sole discretion) as of 11:00 a.m., London time, two (2) Banking Days prior
to the first day of the applicable LIBOR Period selected by Borrower, for United
States dollar deposits having a term coinciding with the LIBOR Period selected
by Borrower, adjusted for any reserve requirements and any subsequent costs
arising from a change in government regulation; provided that if such rate does
not appear on such page as of the date of determination, or if such page shall
cease to be publicly available at such time, or if the information contained on
such page, in the sole judgment of Administrative Agent shall cease accurately
to reflect the rate offered by leading banks in the London interbank market,
LIBOR

 

shall be based on the rate that appears as of 11:00 a.m. London time on such
date of determination on the LIBOR Page of Reuters Screen for Dollar deposits
having a term comparable to such Interest Period and in an amount comparable to
the amount of the applicable LIBOR Rate Loan; and provided further if both of
such pages shall cease to be publicly available as of the time of determination,
or if the information contained on such page, in the sole judgment of
Administrative Agent shall cease accurately to reflect the rate offered by
leading banks in the London interbank market, LIBOR shall be based on the rate
reported by any publicly available source of similar market data selected by
Administrative Agent that, in its sole judgment, accurately reflects such rate
offered by leading banks in the London interbank market.

"LIBOR-Based Rate" shall mean the sum of (a) LIBOR, plus (b) the Applicable
Margin.

"LIBOR Rate Loans" shall mean the portions of the Outstanding Principal Amount
that bear interest at LIBOR-Based Rate.

"Lien" shall mean, with respect to any Property (including the Project), any
mortgage, deed of trust, lien, pledge, charge, security interest or encumbrance
of any kind in respect of such Property. For purposes of this Agreement and the
other Loan Documents, a Person shall be deemed to own subject to a Lien any
Property that it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement (other than an operating lease) relating to such Property.

"Lien Law" shall mean the mechanics' lien laws of the State of Colorado, as
amended from time to time.

"Limiting Regulation" shall mean any law or regulation of any jurisdiction, or
any interpretation, directive or request under any such law or regulation
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any court or Governmental Authority charged with
the interpretation or administration thereof, or any internal bank policy
resulting therefrom (applicable to loans made in the United States of America)
which would or could in any way require a Lender to have the approval right
contained in Section 10.03(d).

"Loan Documents" shall mean, collectively, this Agreement, the Notes, the
Security Documents, the Guarantor Documents, any Fee Letters, the Representation
Agreement, and each other agreement, instrument or document required to be
executed and delivered in connection with, or evidencing, securing, or
supporting, the Loans, together with any Modifications thereof.

"Loan to Value Ratio" shall mean the ratio, expressed as a percentage, that (a)
the sum of the Facility Amount bears to (b) the Appraised BulkValue, as
determined on the basis of the most recent Appraisal obtained by Administrative
Agent, any such Appraisal to be conclusive absent demonstrable error.

"Major Subcontract" shall mean any subcontract, trade contract, material
agreement or supply contract relating to the construction of the Improvements or
a component thereof in the amount of $250,000 or more.

"Major Subcontractor" shall mean any subcontractor or trade contractor or
supplier, other than a Design Professional, who is a party to a Major
Subcontract.

 

"Managing Member" shall mean The Vail Corporation, a Colorado corporation, as
managing member under the Organizational Documents of Borrower, and its
successors thereunder as managing member of Borrower as permitted under the Loan
Documents.

"Material Adverse Effect" shall mean (a) as to Borrower, the likely inability or
reasonably anticipated inability of Borrower to pay and perform their respective
obligations under and in full compliance with the terms of the Loan Documents
(including, without limitation, completing the Improvements on or before the
Completion Date) as a result of (i) a material and adverse effect on the
condition (financial or otherwise), assets or business of Borrower (other than a
change solely as a result of a change in the financial markets), (ii) a material
and adverse effect on the value of the Project (other than a change solely as a
result of a change in the financial markets), or (iii) a material and adverse
effect on the status of the liens in favor of Administrative Agent on the
Collateral, and (b) as to Guarantor, the acceleration of the Vail Corporation's
Principal Bank Credit Facility as the result of any material default thereunder
after giving effect to all applicable notice, cure and grace periods and all
consents, waivers or modifications which have been entered into by the requisite
lenders under the terms of the such facility (for purposes of this paragraph,
The Vail Corporation's "Principal Bank Credit Facility" means that certain
Fourth Amended and Restated Credit Agreement, dated as of January 28, 2005 among
The Vail Corporation (d/b/a Vail Associates, Inc.), Bank of America, N.A., as
Administrative Agent and the other financial institutions identified therein, as
amended, modified, extended or replaced from time to time on substantially
similar terms and conditions; in the event that such agreement or its successor
is terminated without replacement or that such agreement or its successor is
Modified on terms and conditions that are not substantially similar, "Principal
Bank Credit Facility" as to The Vail Corporation shall mean The Vail
Corporation's principal bank revolving credit agreement as in effect at the time
of determination, and in the event that no such bank revolving credit agreement
exists, "Principal Bank Credit Facility" shall mean The Vail Corporation's
Principal Bank Credit Facility as most recently in effect).

"Material Agreement" shall mean, individually and collectively, the General
Contract, Architecture Agreement, each Qualified Purchase Contract, any CCR
Agreement, and Borrower's Organizational Documents.

"Maturity Date" shall mean the earliest to occur of (a) the Scheduled Maturity
Date in the event Borrower does not properly exercise the Extension Option
pursuant to Article IV below; (b) the Extended Maturity Date in the event
Borrower has properly exercised the Extension Option pursuant to Article IV; (c)
upon the occurrence of any Transfer prohibited by the Loan Documents; and (d)
the date on which the Outstanding Principal Balance is accelerated pursuant to
the terms of this Agreement.

"Member(s)" shall mean, collectively, the Managing Member and such other Person
or Persons as may be a member of Borrower from time to time in accordance with
the terms of the Loan Documents.

"Minimum Loan Coverage" shall mean that Qualified Purchase Contracts shall be in
place at all times during the term of the Loan providing for Net Sale Proceeds
from the sale of Units, aggregating a minimum of 120% of the amount of the Loan
(after deducting Earnest Money Deposits used in construction).

"Ministerial Matter" shall mean matters of an administrative or ministerial
nature with respect to the Borrower, the Improvements, or the Loan, including,
without limitation, matters

involving: (a) construction budgets, schedules, plans and specifications, and
any changes made (or requested by Borrower to be made) with respect thereto, (b)
construction contracts, architecture contracts, bonds, and other documents
related to the Project, and any changes made (or requested by Borrower to be
made) thereto, (c) forms of documents and Collateral required to be executed
and/or delivered by Borrower or any other Person in connection with the Loan,
and (d) the satisfaction of conditions precedent to disbursements of the Loan to
Borrower; provided, however, that Ministerial Matters shall not be deemed to
include any of the matters described in Section 13.09(b) below.

"Modifications" shall mean any amendments, supplements, modifications, renewals,
replacements, consolidations, severances, substitutions and extensions thereof
from time to time; "Modify", "Modified", or related words shall have meanings
correlative thereto.

"Multiemployer Plan" shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

"Net Sale Proceeds" shall mean (a) with respect to a request for a release of a
Unit from the lien of the Security Instrument, the actual sales price of the
Unit pursuant to a Qualified Purchase Contract less commissions and closing
costs paid by Borrower to third parties; provided, however, in no event shall
such commissions and closing costs exceed ten percent (10%) of the actual Unit
sales price; (b) with respect to a casualty, the net amount of all Insurance
Proceeds received by Administrative Agent pursuant to any Policies as a result
of any Casualty, after deduction of Administrative Agent's costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same, and (c) with respect to a Condemnation, the net amount of any Condemnation
Award, after deduction of Administrative Agent's costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting same.

"Non-Discretionary Approvals" shall mean all non-discretionary governmental
approvals, authorizations, permits and entitlements where issuing of the same is
based solely on a determination of compliance or non-compliance with applicable
laws and previously issued Discretionary Approvals, including, without
limitation, all grading, shoring, excavating, and building permits.

"Notes" shall mean those certain Promissory Notes, each of even date herewith,
executed and delivered by Borrower to the order of the Lender named therein, in
the aggregate original principal amount of the Facility Amount, to evidence the
Loans, as the same may be Modified from time to time, and including any
Replacement Notes.

"Obligations" shall mean all obligations, liabilities and indebtedness of every
nature of Borrower, from time to time owing to Administrative Agent or any
Lender under or in connection with this Agreement, the Notes or any other Loan
Document to which it is a party, including principal, interest, fees (including
fees of counsel), and expenses whether now or hereafter existing under the Loan
Documents.

"Official Records" shall mean the Official Records of Eagle County, State of
Colorado.

"Organizational Documents" shall mean (a) for any corporation, the certificate
or articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and any

 

amendments thereto, (b) for any limited liability company, the articles of
organization and any certificate relating thereto and the limited liability
company (or operating) agreement of such limited liability company, and any
amendments thereto, and (c) for any partnership (general or limited), the
certificate of limited partnership or other certificate pertaining to such
partnership and the partnership agreement of such partnership (which must be a
written agreement), and any amendments thereto.

"Other Charges" shall mean all maintenance charges, impositions other than Real
Estate Taxes, and any other charges, including license fees for the use of areas
adjoining the Project, now or hereafter levied or assessed or imposed against
the Project or any part thereof

"Other Taxes" shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

"Outstanding Principal Amount" shall mean the aggregate outstanding principal
amount of the Loans at any point in time.

"Payment Date" shall mean the first Business Day of each calendar month. The
first Payment Date shall be the first Business Day of the first calendar month
following the making of the first Loan pursuant to this Agreement.

"PBGC" shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

"Permitted Liens" shall mean (a) any Lien created by the Loan Documents, (b)
those matters listed as exception on Schedule B to the Title Policy, (c) Liens
for Real Estate Taxes and Other Charges imposed by any Governmental Authority
not yet due or delinquent, and (d) such other title and survey exceptions as
Administrative Agent may approve.

"Person" shall mean any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government (or any agency, instrumentality or political
subdivision thereof).

"Plan" shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any of their ERISA Affiliates
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Plans and Specifications" shall mean the final plans and specifications for the
construction of the Improvements delivered by Borrower to Administrative Agent,
prepared by Borrower's Design Professionals and approved by Administrative
Agent, the Construction Consultant and, to the extent then required, by any
applicable Governmental Authority and such other parties whose approval or
consent may be required under any law, regulation, prior agreement, this
Agreement and all Modifications thereof made by Change Orders permitted pursuant
to the terms of this Agreement. A list of the presently existing Plans and
Specifications is attached hereto as Exhibit E.

 

"Prime Rate" shall mean the rate of interest most-recently announced by U.S.
Bank at its principal office in Minneapolis, Minnesota, from time to time as its
prime rate, notwithstanding the fact that Administrative Agent and the Lenders
may lend funds to their customers at rates that are at, above or below said
prime rate, it being understood that such prime commercial rate is a reference
rate and does not necessarily represent the lowest or best rate being charged by
U.S. Bank to any customer. Changes in the Prime Rate shall become effective on
the same day as the date of any change in said prime rate.

"Principal Office" shall mean the office of Administrative Agent, located on the
date hereof at 918 - 17th Street, 5th Floor, Denver, Colorado 80202, or such
other office as Administrative Agent shall designate upon ten (10) days' prior
notice to Borrower and the Lenders.

"Project" shall mean, collectively, (a) the Land, together with any air rights
and other rights, privileges, easements, hereditaments and appurtenances
thereunto relating or appertaining to the Land, (b) the Improvements, together
with all fixtures and equipment required for the operation of the Improvements,
(c) all building materials and personal property related to the foregoing, and
(d) all other items described as "Property" in the Security Instrument.

"Project Budget" shall mean the budget attached as Exhibit B hereto as the same
may be Modified from time to time in accordance with the provisions of this
Agreement.

"Project Costs" shall mean, collectively, the Appraised Land Value, Hard Costs
and Soft Costs.

"Project Documents" shall mean, collectively, (a) the General Contract, (b) the
Architecture Agreement, (c) the Plans and Specifications, (d) all Major
Subcontracts, (e) the Government Approvals, (f) the Construction Schedule, (g)
Consents, (h) the Design Professionals' Certificates, and (i) the Development
Agreement, as the same may be Modified from time to time as permitted under the
Loan Documents.

"Property" shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

"Proportionate Share" shall mean, with respect to each Lender, the percentage
set forth opposite such Lender's name on Exhibit C attached hereto under the
caption "Proportionate Share".

"Protective Advance" shall mean all necessary costs and expenses (including
attorneys' fees and disbursements) incurred by Administrative Agent (a) in order
to remedy an Event of Default under the Loan Documents, which Event of Default,
by its nature, may impair any portion of the Collateral for the Loans or the
value of such Collateral, interfere with the enforceability or enforcement of
the Loan Documents, or otherwise materially impair the payment of the Loan
(including, without limitation, the costs of unpaid insurance premiums,
foreclosure costs, costs of collection, costs incurred in bankruptcy proceedings
and other costs incurred in enforcing any of the Loan Documents); or (b) in
respect of the operation of the Project following a foreclosure under the
Security Instrument.

 

"Punch List Items" shall mean minor construction items to be completed or
constructed with respect to the Base Building Work which do not materially
interfere either with the use of the Base Building Work or the acceptance and
occupancy of the space to a buyer.

"Purchaser Upgrade" shall mean a Modification or upgrade to the Plans and
Specifications for a Unit requested by the purchaser of such Unit and required
to be paid for by such purchaser.

"Purchaser Upgrade Account" shall mean one or more deposit accounts established
by Borrower with Administrative Agent, and which is established and into which
deposits for Purchaser Upgrades shall be held for disbursement in accordance
with Section 2.02(c).

"Qualified Purchase Contract" shall mean (i) each of the contracts listed on
Exhibit D, provided the same is in full force and effect for the purchase of a
Unit or (ii) such other or substitute contract for the purchase of a Unit which
is in full force and effect and meets the following criteria: (a) is in
substantially the form previously submitted to and accepted by Administrative
Agent; (b) is with an unaffiliated third-party purchaser; (c) pursuant to which
the purchaser of such Unit, in accordance with the provisions of such contract,
has placed into escrow or delivered to Borrower or Guarantor a non-refundable
cash Earnest Money Deposit equal to at least 15% of the purchase price; (d)
contains no major contingencies (other than construction of the Improvements and
customary inspection, title and financing contingencies); and (e) the
Administrative Agent has received a fully executed copy of the contract.

"Real Estate Taxes" shall mean all real estate taxes and all general and special
assessments, levies, permits, inspection and license fees, all water and sewer
rents and charges, all charges for utilities and all other public charges
whether of a like kind or different nature, imposed upon or assessed against
Borrower or the Project or any part thereof or upon the revenues, rents, issues,
income and profits of the Project or arising in respect of the occupancy, use or
possession thereof

"Regulations A, D, T, U and X" shall mean, respectively, Regulations A, D, T, U
and X of the Board of Governors of the Federal Reserve System (or any
successor), as the same may be Modified and in effect from time to time.

"Regulatory Change" shall mean, with respect to any Lender, any change after the
Closing Date in federal, state or foreign law or regulations (including
Regulation D) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks including such Lender of or
under any federal, state or foreign law or regulations (whether or not having
the force of law and whether or not failure to comply therewith would be
unlawful) by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof

"Release" shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Hazardous Substances through
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata.

"Release Price" shall mean the amount paid by Borrower to Administrative Agent
to obtain a release or partial release of the Security Instrument. The Release
Price for each Unit shall be equal to the Net Sales Proceeds for each Unit.

 

"Remediation" shall mean, without limitation, any investigation, site
monitoring, response, remedial, removal, or corrective action, any activity to
cleanup, detoxify, decontaminate, contain or otherwise remediate any Hazardous
Substance, any actions to prevent, cure or mitigate any Release of any Hazardous
Substance, any action to comply with any Environmental Laws or with any permits
issued pursuant thereto, any inspection, investigation, study, monitoring,
assessment, audit, sampling and testing, laboratory or other analysis, or
evaluation relating to any Hazardous Substances.

"Replacement Note(s)" shall mean any Note executed by Borrower to the order of a
Lender upon the assignment by such Lender of all or any portion of such Lender's
interest in the Loan and the Loan Documents.

"Representation Agreement" shall mean that certain Representation Agreement of
even date herewith executed by Guarantor in favor of Administrative Agent and
Lenders.

"Request for Continuation or Conversion" shall mean the notice to be given by
Borrower to Administrative Agent in respect of each Loan, in the form of Exhibit
G hereto.

"Request for Loan Advance" shall mean the notice to be given by Borrower to
Administrative Agent in respect of each Loan, in the form of Exhibit H hereto.

"Required Lenders" shall mean Lenders having more than 60% of the aggregate
amount of the Commitments or, if the Commitments shall have terminated, Lenders
holding more than 60% of the Outstanding Principal Amount.

"Scheduled Maturity Date" shall mean July 19, 2007, as such date may be extended
by the Extension Period.

"Security Documents" shall mean, collectively, the Security Instrument, the
General Assignment, the Assignment of Architecture Agreements, the Assignment of
Construction Agreements, any Controlled Account Agreement, any other agreements
executed by any Borrower Party granting a Lien on any Property or rights as
security for the Loans, and all Uniform Commercial Code financing statements
required by this Agreement (provided in no event shall the Guarantor Documents
or the Environmental Indemnity be deemed Security Documents).

"Security Instrument" shall mean the Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing executed by Borrower for the
benefit of Administrative Agent concurrently herewith, as the same may be
Modified from time to time.

"Solvent" shall mean, when used with respect to any Person, that at the time of
determination: (i) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including contingent liabilities); (ii) the
present fair saleable value of its assets is greater than its probable liability
on its existing debts as such debts become absolute and matured; (iii) it is
then able and expects to be able to pay its debts (including contingent debts
and other commitments) as they mature; and (iv) it has capital sufficient to
carry on its business as conducted and as proposed to be conducted.

"Soft Costs" shall mean interest payable on the principal amount of the Loans
and all other costs in the Project Budget which constitute Project Costs,
excluding the Appraised Land

 

Value and Hard Costs, which relate to the construction of the Improvements and
the operation of the Project during the term of this Agreement.

"S&P" shall mean Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

"Subsidiary" shall mean, with respect to any Person, any corporation, limited
liability company, partnership or other entity of which at least a majority of
the securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, limited liability company,
partnership or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, limited liability company, partnership or other entity shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person.

"Survey" shall mean a survey of the Project reasonably satisfactory to
Administrative Agent in form and content and made by a registered land surveyor
reasonably satisfactory to Administrative Agent.

"Taxes" shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

"Title Company" shall mean Land Title Guaranty Co. and any one or more
co-insurers or reinsurers acceptable to Administrative Agent.

"Title Policy" shall mean an ALTA policy or policies of title insurance
satisfactory to Administrative Agent, together with evidence of the payment of
all premiums due thereon, issued by the Title Company (a) insuring
Administrative Agent for the benefit of the Lenders in an amount equal to the
aggregate amount of the Commitments that Borrower is lawfully seized and
possessed of a valid and subsisting fee simple interest in the Project and that
the Security Instrument constitutes a valid fee simple deed of trust lien on the
Project, subject to no Liens other than Permitted Liens and (b) providing (i)
affirmative insurance or endorsements for coverage against all mechanics' and
materialmen's liens, and (ii) such other affirmative insurance and endorsements
(including, without limitation, 100 or its equivalent (comprehensive
endorsement, modified for a lender), 116.1 ( same land as shown on survey),
116.4 (contiguity endorsement), 103.4 or equivalent (street access endorsement),
100.30 (mineral protection) and ALTA 8.1 (environmental) as Administrative Agent
may require.

"Trading with the Enemy Act" shall mean 50 U.S.C. App. 1 et seq.

"Transactions" shall mean, collectively, (a) the execution, delivery and
performance by Borrower of this Agreement and the other Loan Documents, the
borrowing of the Loans, the use of the proceeds thereof and (b) the execution,
delivery and performance by the other Borrower Parties of the other Loan
Documents to which they are a party and the performance of their obligations
thereunder.

"Transfer" shall mean any transfer, sale, lease, assignment, mortgage,
encumbrance, pledge or conveyance of all or a portion of any of (a) the Project,
(b) the direct or indirect Equity

 

Interests in Borrower (other than Transfers of interest in Vail Resorts, Inc.),
or (c) the direct or indirect right or power to direct the operations, decisions
and affairs of Borrower, whether through the ability to exercise voting power,
by contract or otherwise (other than rights in connection with the ownership of
interest in Vail Resorts, Inc.).

"Types of Loans" refers to whether such Loan is a Base Rate Loan or a LIBOR Rate
Loan, each of which constitutes a "Type". Loans hereunder are distinguished by
"Type".

"Unavoidable Delay" shall mean any delay due to strikes, acts of God, fire,
earthquake, floods, explosion, actions of the elements, other accidents or
casualty, declared or undeclared war, terrorist acts, riots, mob violence,
inability to procure or a general shortage of labor, equipment, facilities,
energy, materials or supplies in the open market, failure of transportation,
lockouts, actions of labor unions, condemnation, court orders, laws, rules,
regulations or orders of Governmental Authorities, or other cause beyond the
reasonable control of Borrower; provided, however, "Unavoidable Delays" shall
not include delays caused by Borrower's lack of or inability to procure monies
to fulfill Borrower's commitments and obligations under this Agreement or the
other Loan Documents.

"Uniform Commercial Code" shall mean the Uniform Commercial Code of the State of
Colorado and the state of formation/organization of Borrower, as applicable.

"Unit" shall mean each and any of the 16 townhome units comprising a portion of
the Improvements.

"Unsatisfactory Work" shall mean any Construction Work which Administrative
Agent and/or the Construction Consultant has reasonably determined has not been
completed in a good and workmanlike manner, and, to the extent any Construction
Work is not specifically addressed in the construction drawings and
specifications, in a manner consistent with sound design principles and/or sound
construction practices, or in substantial conformity with the Plans and
Specifications, or in accordance with all Applicable Law.

"U.S. Bank" shall mean U.S. Bank National Association, a national association,
and its successors and/or assigns.

"Withdrawal Liability" shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

1.02 Accounting Terms and Determinations. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time.

1.03 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include", "includes" and "including" shall be deemed to
be followed by the phrase "without limitation". The word "will" shall be
construed to have the same meaning and effect as the word "shall". Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time Modified (subject
to any restrictions on such

 

Modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (c) the words
"herein", "hereof' and "hereunder", and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Exhibits shall be construed to refer to Articles and Sections of, and Exhibits
and Exhibits to, this Agreement, (e) the words "asset" and "property" shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) whenever this Agreement provides that any
consent or approval will not be "unreasonably withheld" or words of like import,
the same shall be deemed to include within its meaning that such consent or
approval will not be unreasonably delayed.

1.04 Additional Defined Terms. The following terms are defined in the following
Sections:

"Additional Costs" Section 5.01

"Advance Date" Section 2.02(g)

"Advanced Amount" Section 13.11(b)

"Base Building Substantial Completion Conditions" Section 6.03

"Breakage Costs" Section 5.05

"Borrower Contingency Fund" Section 7.04 (a)

"Condemnation Threshold Amount" Section 11.02(b)

"Contingency Fund" Section 7.04(a)

"Controlled Account Agreement" Section 14.25(a)

"Controlled Account Collateral" Section 14.25(c)

"Default Cure Period" Section 13.11(f)

"Defaulting Lender" Section 13.11(a)

"Deficiency Deposit" Section 7.02(b)

"Design Professionals' Certificates Section 6.01

"Environmental Liens" Section 9.12(a)

"Event of Default" Article XII

"Extended Maturity Date" Section 4.01

"Extension Fee" Section 4.01(g)

"Extension Notice" Section 4.01(a)

"Extension Option" Section 4.01

"Extension Period" Section 4.01

"In Balance" Section 7.02(a)

"Insurance Premiums" Section 9.05(e)

"Insurance Threshold Amount" Section 11.02(a)

"Interest Reserve" Section 7.05(a)

"Late Charge" Section 3.03

"Loan" and "Loans" Section 2.01(a)

"Loan Transactions" Section 2.02(j)

"Losses" Section 14.04

"Maximum Rate" Section 14.24

"Non-Defaulting Lender" Section 13.11(a)

"Payee" Section 2.02(g)

"Policy" and "Policies" Section 9.05(b)

"Payor" Section 2.02(g)

 

"Project Budget Line-Item" Section 7.03(a)

"Project Contingency Fund" Section 7.04(a)

"Replacement Lender" Section 13.14(g)

"Required Payment" Section 2.02(g)

"Restoration" Section 11.01(a)

"Retainage" Section 7.06(a)

"Sales Tax Increment Financing" Section 10.15

"Significant Casualty" Section 11.02(b)

"Significant Condemnation Event" Section 11.02(b)

"Special Advance Lender" Section 13.11(a)

"Syndication" Section 14.07(c)

"Unpaid Amount" Section 13.11(b).

ARTICLE II

THE LOAN FACILITY

2.01 Loans.

(a) Each Lender severally agrees, on the terms and conditions of this Agreement,
to make loans (each advance of such a loan being a "Loan" and collectively, the
"Loans") on a non-revolving basis to Borrower in Dollars from time to time in
amounts equal to its Proportionate Share of the aggregate amount of Loans to be
made at such time; provided, however, that (i) in no event shall the aggregate
principal amount advanced by each Lender exceed the applicable Lender's
Commitment, subject to the provisions of Section 13.11; (ii) no more than five
(5) LIBOR Rate Loans may be in effect at any one time provided that all LIBOR
Rate Loans with the same Interest Period (commencing and ending on the same day)
shall be considered one LIBOR Rate Loan for the purposes of this Section
2.01(a); and (iii) the Loans shall be advanced for the payment of Project Costs
in accordance with the Project Budget.

(b) Subject to the terms of this Agreement, Borrower may borrow the Loans by
Type, which shall mean as Base Rate Loans and/or LIBOR Rate Loans, and such
Loans may be Converted or Continued pursuant to Section 2.07.

2.02 Borrowings; Certain Notices.

(a) Notices by the Borrower to Administrative Agent regarding (i) requests for
Loans; (ii) the Continuations or Conversions of Loans, (iii) optional
prepayments of the Loan, and (iv) requests for disbursements from the Purchaser
Upgrade Account shall be irrevocable and shall be effective only if received by
Administrative Agent not later than 2:00 p.m. Mountain time, on the number of
Business Days prior to the date of the requested actions as specified below:

 

 

 

 

 

 

Notice

Number of Business Days Prior

Request for Loan Advance

7

Designation of Applicable Interest

3 prior to last day

Period of Requests for disbursements

of applicable LIBOR Period

from the Purchaser Upgrade Account

(or, for initial advance, 3 days prior)

to initial advance

Optional Prepayment

3



Each Request for Loan Advance or Request for Continuation or Conversion shall
(A) be duly completed and signed by an Authorized Officer of Borrower, (B) be
accompanied by all of the applicable documents and materials, required pursuant
to Articles VI and VII, (C) specify the amount (subject to Section 2.02(j)), of
such proposed Loan Transaction, and the date (which shall be a Business Day) of
such proposed Loan Transaction, as applicable, and (D) in the case of a Request
for Loan Advance, be accompanied by all documentation required by this Agreement
as a condition precedent to the applicable Loans. Three (3) business days prior
to the date of the proposed Loan Transaction, Borrower shall specify the
Interest Period and shall specify the Loans to which such requested Interest
Period is to relate. If Borrower fails to select the duration of any Interest
Period for any LIBOR Rate Loan within the time period (i.e., three (3) Business
Days prior to the first day of the next applicable Interest Period) and
otherwise as provided in this Section 2.02(a), such Loan (if outstanding as a
LIBOR Rate Loan) will be automatically Continued as a LIBOR Rate Loan with an
Interest Period of one (1) month on the last day of the current Interest Period
for such Loan (based on LIBOR determined two (2) Business Days prior to the
first day of the next Interest Period). Requests for disbursements from the
Purchaser Upgrade Account shall be delivered in writing as set forth above and
shall contain such information and documentation as Administrative Agent deems
reasonably necessary, which shall in no event be greater than the information
and document requirement for a Loan Advance.

 a. Funds for Borrowing. Not less than two (2) Business Days prior to any
    Funding Date, Administrative Agent shall notify the Lenders in writing of
    (i) its receipt of a Request for Loan Advance (and shall, within a
    reasonable time after being requested by a Lender, deliver or cause to be
    delivered to such Lender a copy of the Request for Loan Advance and
    supporting documentation), (ii) its determination that all conditions to the
    advance of Loan proceeds requested pursuant thereto have been satisfied by
    Borrower or, subject to Section 13 below, waived by Administrative Agent;
    and (iii) the Funding Date on which each Lender's Loan in respect thereof is
    required to be made. Not later than 10:00 a.m. Mountain time on the Funding
    Date specified by Administrative Agent, each Lender shall make available to
    Administrative Agent at the Administrative Agent's Account, in immediately
    available funds, such Lender's Proportionate Share of the portion of the
    Loan to be made pursuant to such Request for Loan Advance.
 b. Disbursement to Borrower. Prior to 2:00 p.m. Mountain time on the applicable
    Funding Date, Administrative Agent shall, subject to the determination by
    Administrative Agent that all conditions to the advance of Loan proceeds or
    for a disbursement from the Purchaser Upgrade Account requested pursuant to
    the applicable Request for Loan Advance or Request for Purchaser Upgrade
    Account disbursement have been satisfied by Borrower or, waived by
    Administrative Agent, disburse the amounts made

 

available to Administrative Agent by the Lenders pursuant to Section 2.02(b)
above (and such funds made available to Administrative Agent pursuant to Section
13.11 below) in like funds, or funds from the Purchaser Upgrade Account, as
applicable, at Borrower's direction as set forth in the Request for Loan Advance
or Request for Purchaser Upgrade Account disbursement, or, during the
continuance of an Event of Default, at the election of Administrative Agent, (i)
to the Borrower for disbursement in accordance with the Request for Loan Advance
and application in accordance with the requirements of the Loan Documents, (ii)
directly to General Contractor or other party any costs payable to such party,
or (iii) at the Borrower's expense, to the Title Company, with instructions to
such Person to pay said monies to the parties as so instructed by Administrative
Agent. The execution of this Agreement by Borrower shall, and hereby does,
constitute an irrevocable authorization to Administrative Agent to make direct
advances provided for in this Section 2.02(c) and no further authorization from
the Borrower shall be necessary to warrant such direct advances, and all such
direct advances shall be secured by the Security Instrument as fully as if made
directly to Borrower, regardless of the disposition thereof by any party so
paid. At Administrative Agent's request, any advance of Loan proceeds made by
and through the Title Company may be made pursuant to the provisions of a
construction escrow agreement in the form then in use by such company with such
Modifications thereto as are reasonably required by Administrative Agent.
Borrower agrees to join as a party to such escrow agreement and to comply with
the requirements set forth therein (which shall be in addition to and not in
substitution for the requirements contained in this Agreement) and to pay the
fees and expenses of the Title Company charged in connection with the
performance of its duties under such construction escrow agreement.

 a. Payments by Borrower. Except to the extent otherwise provided herein, all
    payments of principal, interest and other amounts to be made by the Borrower
    under this Agreement, the Notes, and any other Loan Document, shall be made
    in U.S. Dollars, in immediately available funds, without deduction, set-off
    or counterclaim, to Administrative Agent (for the benefit of the Lenders) at
    Administrative Agent's Account, not later than 12:00 noon Mountain time, on
    the date on which such payment shall be due (each such payment made after
    such time on such due date to be deemed to have been made on the next
    succeeding Business Day).
 b. Application of Payments. Provided no Event of Default then exits, Borrower
    shall, at the time of making each payment under this Agreement, any Note or
    any other Loan Document for the account of any Lender, be entitled to
    specify to Administrative Agent (which shall so notify the intended
    recipient(s) thereof) the Loans or other amounts to which such payment is to
    be applied (and if Borrower fails to so specify, or if an Event of Default
    exists, Administrative Agent may distribute such payment to the Lenders for
    application in such manner as it, subject to Section 2.02(h), may determine
    to be appropriate).
 c. Payments to Lenders. Provided Administrative Agent has received such payment
    by 12:00 noon Mountain time, each payment received by Administrative Agent
    under this Agreement, the Notes or any other Loan Document for account of
    the Lenders shall, to the extent reasonably possible, be paid by
    Administrative Agent to such Lender by 3:00 p.m. Mountain time on the
    Business Day on which Administrative Agent received such payment, in
    immediately available funds, at the account designated in writing by such
    Lender from time to time. If Administrative Agent has not received such
    payment by 12:00 noon Mountain time, such payment shall, to the extent
    reasonably possible, be paid by

 

Administrative Agent to such Lender by 10:00 a.m. Mountain time on the next
Business Day following the Business Day on which Administrative Agent received
such payment, in immediately available funds, at the account designated in
writing by such Lender from time to time.

(g) Non-Receipt of Funds by Administrative Agent. Without limiting the
provisions of Section 13.11 below as to the Lenders, and Section 12.01 below as
to Borrower, unless Administrative Agent shall have been notified by a Lender or
Borrower, as the case may be (for the purposes of this Section 2.02(g), each a
"Payor") prior to the date on which such Payor is required to make payment to
Administrative Agent of (in the case of a Lender pursuant to Section 2.02(b)
above) the proceeds of a Loan to be made by such Payor hereunder, or (in the
case of the Borrower pursuant to Section 2.02(d) above) a payment to
Administrative Agent for the account of one or more of the Lenders hereunder
(such payment being herein called a "Required Payment"), which notice shall be
effective upon receipt, that such Payor does not intend to make such Required
Payment to Administrative Agent, Administrative Agent may assume that such
Required Payment has been made and may, in reliance upon such assumption (but
shall not be required to), make the amount thereof available to the intended
recipient(s) of such Required Payment (a "Payee") on such date. If such Payor
has not in fact made the Required Payment to Administrative Agent, the Payee of
such payment from Administrative Agent shall, within one (1) Business Day after
Administrative Agent's demand therefor, repay to Administrative Agent the amount
so paid together with interest thereon in respect of each day during the period
commencing on the date (the "Advance Date") such amount was so paid by
Administrative Agent until the date Administrative Agent recovers such amount at
a rate per annum equal to (i) the Federal Funds Rate for such day in the case of
payments required to be returned to Administrative Agent by any of the Lenders,
or (ii) the Applicable Interest Rate due hereunder with respect to payments
returned by the Borrower to Administrative Agent, and, if such Payee(s) shall
fail to promptly make such payment, Administrative Agent shall be entitled to
recover such amount, on demand, from the applicable Payor, together with
interest at the aforesaid rates; provided, however, that if neither the Payee(s)
nor applicable Payor shall return the Required Payment to Administrative Agent
within three (3) Business Days of the Advance Date, then, retroactively to the
Advance Date, such Payor and the Payee(s) shall each be obligated to pay
interest on the Required Payment as follows:

 A. if the Required Payment shall represent a payment to be made by Borrower to
    the Lenders, Borrower and the Payee(s) shall each be obligated to pay
    interest retroactively to the Advance Date in respect of the Required
    Payment at the Default Rate (without duplication of the obligation of
    Borrower under Section 3.01 to pay interest on the Required Payment at the
    Default Rate), it being understood that the return by the recipient(s) of
    the Required Payment to Administrative Agent shall not limit such obligation
    of Borrower under Section 3.01 to pay interest at the Default Rate in
    respect of the Required Payment, and
 B. if the Required Payment shall represent proceeds of a Loan to be made by the
    Lenders to Borrower, such Payor and Borrower shall each be obligated to pay
    interest retroactively to the Advance Date in respect of the Required
    Payment pursuant to whichever of the rates specified in Section 3.01 is
    applicable to the Type of such Loan (without duplication of Borrower's
    obligation to pay interest pursuant to Section 3.01 on the Required
    Payment), it being understood that the return by Borrower of the Required
    Payment to Administrative Agent shall not limit any claim that Borrower may
    have against such Payor in

 

respect of such Required Payment and shall not relieve such Payor of any
obligation it may have hereunder or under any other Loan Documents to Borrower
and no advance by Administrative Agent to Borrower under this Section 2.02 shall
release any Lender of its obligation to fund such Loan except as set forth in
the following sentence. If any such Lender shall thereafter advance any such
Required Payment to Administrative Agent, such Required Payment shall be deemed
such Lender's applicable Loan to Borrower.

 a. Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
    borrowing from the Lenders shall be made by the Lenders pro rata in
    accordance with the amounts of their respective Commitments; (ii) except as
    otherwise provided in Section 5.04, LIBOR Rate Loans having the same
    Interest Period shall be allocated pro rata among the Lenders according to
    the amounts of their respective Commitments (in the case of the making of
    Loans) or their respective Loans (in the case of Conversions and
    Continuations of Loans); (iv) each payment or prepayment of principal of
    Loans by Borrower shall be made for account of the Lenders pro rata in
    accordance with the respective unpaid principal amounts of the Loans held by
    them; and (iv) each payment of interest on Loans by Borrower shall be made
    for the account of the Lenders pro rata in accordance with the amounts of
    interest on such Loans then due and payable to the respective Lenders.
 b. Computations. Interest on all LIBOR Rate Loans and Base Rate Loans shall be
    computed on the basis of a year of three hundred sixty (360) days and actual
    days elapsed (including the first day but excluding the last day) occurring
    in the period for which payable.
 c. Minimum Amounts. Except for (i) mandatory prepayments made pursuant to
    Section 3.05, (ii) Conversions or prepayments made pursuant to Section 5.04,
    (iii) prepayments made pursuant to Section 10.03(d), and (iv) advances
    pursuant to Sections 2.02(c), 7.04., 7.05 and 7.11, each borrowing,
    Conversion, Continuation and optional partial prepayment of principal
    (collectively, "Loan Transactions") of Loans shall be in an aggregate amount
    at least equal to $100,000.00. Loan Transactions of or into Loans of
    different Types or Interest Periods at the same time hereunder shall be
    deemed separate Loan Transactions for purposes of the foregoing, one for
    each Type or Interest Period; provided that (A) if any Loans or borrowings
    would otherwise be in a lesser principal amount for any period, such Loans
    shall be Base Rate Loans during such period, (B) Loans for the payment of
    interest due under the Notes may be in a lesser principal amount, and (C) if
    any Loans are LIBOR Rate Loans, additional increments shall be in a minimum
    amount at least equal to $100,000.00. Notwithstanding the foregoing, the
    minimum amount of $100,000.00 shall not apply to Conversions of lesser
    amounts into a Type or Interest Period that has (or will have upon such
    Conversion) an aggregate principal amount exceeding such minimum amount and
    one Interest Period.
 d. Extension to Next Business Day. If the due date of any payment under this
    Agreement or any Note would otherwise fall on a day that is not a Business
    Day, such date shall be extended to the next succeeding Business Day, and
    interest shall be payable for any principal so extended for the period of
    such extension; provided, however, that if such event relates to the
    Maturity Date, payments due on the Maturity Date shall be payable on the
    immediately preceding Business Day.

2.03 Changes to Commitments.

 a. The respective Commitments shall reduce pro rata automatically by reason of
    any prepayment of the Loans applicable thereto in the amount of any such
    prepayment.
 b. If the Scheduled Maturity Date is extended in accordance with Section 4.01,
    Borrower may elect to reduce the amount of the unused Commitments which
    shall be available during the Extension Period by notifying Administrative
    Agent of such reduced Commitment amounts in its Extension Notice.
 c. The Commitments, once terminated or reduced, may not be reinstated. Each
    termination or reduction of the Commitments shall be made ratably among the
    Lenders in accordance with their respective Commitments.

2.04 Lending Offices. The Loans of each Type made by each Lender shall be made
and maintained at such Lender's Applicable Lending Office for Loans of such
Type.

2.05 Several Obligations; Remedies Independent. The failure of any Lender to
make any Loan to be made by it on the date specified therefor shall not relieve
any other Lender of its obligation to make its Loan on such date, but no Lender
nor Administrative Agent shall be responsible for the failure of any other
Lender to make a Loan required to be made by such other Lender. The amounts
payable by Borrower at any time hereunder and under the Note to each Lender
shall be a separate and independent debt.

2.06 Notes. The Loans made by each Lender shall be evidenced by its Note. No
Lender shall be entitled to have its Note substituted or exchanged for any
reason, or subdivided for promissory notes of lesser denominations. In the event
of the loss, theft or destruction of any Note, upon Borrower's receipt of a
reasonably satisfactory indemnification agreement executed in favor of Borrower
by the holder of such Note, or in the event of the mutilation of any Note, upon
the surrender of such mutilated Note by the holder thereof to Borrower, Borrower
shall execute and deliver to such holder a replacement Note in lieu of the lost,
stolen, destroyed or mutilated Note. The Notes shall not be necessary to
establish the indebtedness of the Borrower to the Lenders on account of advances
made under this Agreement.

2.07 Conversion and Continuations of Loans.

(a) Subject to Section 2.02(j), Borrower shall have the right to Convert Loans
of one Type into Loans of another Type or Continue Loans of one Type as Loans of
the same Type at any time or from time to time until one (1) month preceding the
Maturity Date; provided that: (i) Borrower shall give Administrative Agent
notice of each such Conversion or Continuation as provided in Section 2.02(a)
above, (ii) LIBOR Rate Loans may be prepaid or Converted only on the last day of
an Interest Period for such Loans unless Borrower complies with the terms of
Section 5.05, (iii) subject to Sections 5.01 and 5.03, any Conversion or
Continuation of Loans shall be pro rata among the Lenders, (iv) each Interest
Period that commences on the last Business Day of a calendar month (or on any
day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month; (v) each Interest Period that would otherwise end on
a day that is not a Business Day shall end on the next succeeding Business Day
(or, if such next succeeding Business Day falls in the next succeeding calendar
month, on the immediately preceding Business Day); (vi) no Interest Period shall
have a duration of less than one (1) month; (vi) in no event shall any Interest

Period extend beyond the Maturity Date; and (vii) there may be no more than 5
separate Interest Periods in respect of LIBOR Rate Loans outstanding from each
Lender at any one time. Notwithstanding the foregoing, and without limiting the
rights and remedies of Administrative Agent and the Lenders under Article XII,
in the event that any Event of Default exists, Administrative Agent may (and at
the request of the Required Lenders shall) suspend the right of Borrower to
Convert any Loan into a LIBOR Rate Loan or Continue any Loan as a LIBOR Rate
Loan for so long as such Event of Default remains outstanding, in which event
all Loans shall be converted (on the last day(s) of the respective Interest
Periods therefor) or Continued, as the case may be, as Base Rate Loans.

(b) Notwithstanding clause (a) above, (i) Borrower shall not be entitled to
select a LIBOR Period that does not end on or before the Maturity Date; (ii) on
each date for determination of LIBOR, the Administrative Agent shall determine
the applicable LIBOR-Based Rate (which determination shall be conclusive in the
absence of manifest error) and shall promptly give notice of the same to
Borrower and Lender by telephone, telecopier or electronic mail; (iii) for the
first three (3) calendar months following the closing of the Loan, Borrower
shall not be entitled to elect any LIBOR Period other than a 30-day LIBOR
Period; (iv) during the existence of an Event of Default, Borrower may not elect
a LIBOR-Based Rate. Lender shall be deemed to have funded its Loans that bear
interest at the LIBOR-Based Rate from LIBOR deposits obtained by Lender,
regardless of whether Lender has funded such LIBOR-Based Loan from another
source.

ARTICLE III

PAYMENTS OF INTEREST AND PRINCIPAL

3.01 Interest.

 a. Borrower hereby promises to pay to Administrative Agent for account of each
    Lender interest on the unpaid principal amount of each Loan made by such
    Lender for the period from and including the date of such Loan to but
    excluding the date such Loan shall be paid in full, at the Applicable
    Interest Rate.
 b. Accrued interest on each Loan shall be payable, in arrears, monthly on each
    Payment Date subject to Section 7.05(b); provided that (i) in the case of
    payment or prepayment of all or a portion of a Loan, interest accrued
    thereon shall be payable at the time of such payment or prepayment and (ii)
    interest payable at the Default Rate shall be payable from time to time on
    demand. Subject to the provisions of Articles VI and VII, such accrued
    interest shall be payable from the Interest Reserves established pursuant to
    the Project Budget; provided, however, that the allocation of Loan funds to
    the Interest Reserve shall not limit Borrower's obligation to pay such
    accrued interest.
 c. Notwithstanding anything to the contrary contained herein, after the
    Maturity Date and during any period when an Event of Default exists,
    Borrower shall pay to Administrative Agent for the account of each Lender
    interest at the Default Rate on (i) the outstanding principal amount of any
    Loan made by such Lender, (ii) any interest payments thereon not paid when
    due, and (iii) on any other amount payable by Borrower hereunder, under the
    Notes and any other Loan Documents.

(d) Promptly after the determination of any interest rate provided for herein or
any change therein, Administrative Agent shall give notice thereof to the
Lenders to which such interest is payable and to Borrower, but the failure of
Administrative Agent to provide such notice shall not affect Borrower's
obligation for the payment of interest on the Loans.

3.02 Repayment of Loans. Borrower hereby promises to pay to Administrative Agent
for the account of each Lender the principal of such Lender's outstanding Loans,
together with accrued and unpaid interest, fees and all other amounts due under
the Loan Documents, on the Maturity Date.

3.03 Late Charge. In addition to any sums due under Section 3.01(c), if Borrower
fails to pay any installment of interest as provided in Sections 3.01 and 3.02
above, except the payment of principal due on the Maturity Date, within ten (10)
days after the date on which the same is due, Borrower shall pay to
Administrative Agent a late charge on such past-due amount, as liquidated
damages and not as a penalty, equal to five percent (5.0%) of such amount (a
"Late Charge"). In connection therewith, Borrower agrees as follows: (a) because
of such late payment, Administrative Agent and Lender will incur certain costs
and expenses including, without limitation, administrative costs, collection
costs, loss of interest, and other direct and indirect costs in an uncertain
amount; (b) it would be impractical or extremely difficult to fix the exact
amount of such costs in such event; and (c) the Default Rate and the late charge
are reasonable and good faith estimates of such costs. The application of the
Default Rate or the assessment of a late charge to any such late payment as
described in this Section 3.03 will not be interpreted or deemed to extend the
period for payment or otherwise limit any of Administrative Agent's or Lender's
remedies hereunder or under the other Loan Documents.

3.04 Optional Prepayments. Subject to the provisions of Sections 3.06 and 5.05,
Borrower shall have the right to prepay Loans in whole or in part, without
premium or penalty; provided that: (a) Borrower shall give Administrative Agent
notice of each such prepayment as provided in Section 2.02(a) (and, upon the
date specified in any such notice of prepayment, the amount to be prepaid shall
become due and payable hereunder) and (b) except as otherwise set forth in
Section 2.02(j), partial prepayments shall be in the minimum aggregate principal
amount of $100,000.00, and in whole multiples of $100,000.00 above such amount.
Loans that are prepaid cannot be reborrowed.

3.05 Mandatory Prepayments.

 a. Casualties; Condemnations. If a Casualty or Condemnation shall occur with
    respect to the Project, Borrower, upon Borrower's or Administrative Agent's
    receipt of the applicable Insurance Proceeds or Condemnation Award, shall
    prepay the Loan, if required by the provisions of Article XI, on the dates
    and in the amounts specified therein without premium (but subject to the
    provisions of Section 5.05). Nothing in this subsection (a) shall be deemed
    to limit any obligation of Borrower under the Security Instrument or any
    other Security Document, including any obligation to remit to a collateral
    or similar account maintained by Administrative Agent pursuant to the
    Security Instrument or any of the other Security Documents the proceeds of
    insurance, condemnation award or other compensation received in respect of
    any Casualty or Condemnation.
 b. Partial Release or Release of Security Instrument. Borrower shall have the
    right from time to time to obtain releases of individual Units from the lien
    of the Security Instrument following prepayment of the Loan as follows:

 i.   Borrower shall provide written notice to Lender of the date such
      prepayment is intended to be made at least ten (10) days in advance
      thereof provided that such notice shall be revocable and the date of such
      prepayment shall be subject to adjustment upon such notice to Lender as
      shall be reasonably possible;
 ii.  the owners' association and related documents for the Project shall have
      been approved by all applicable Governmental Authorities, Administrative
      Agent and the title insurance company that agrees to issue owner's title
      insurance policies to purchasers of the Units;
 iii. Borrower (A) shall have delivered a notice to Lender specifying (1) the
      legal description of the Unit to be released, and (2) the Release Price,
      and each notice shall be accompanied by a proper instrument of release,
      (B) shall execute and deliver to Lender any other documents or instruments
      reasonably required by Lender, including, without limitation, an amendment
      to the Security Instrument with respect to a revised legal description for
      the Project, and (C) prior to the closing of the Unit, shall have
      delivered to Lender and Lender shall have approved a settlement statement
      for such Unit;
 iv.  Borrower shall have paid to Lender the Release Price for the Unit being
      released;
 v.   after any release, the portion of the Project not released shall continue
      to be subject to the Security Instrument; and
 vi.  Borrower shall pay Lender's reasonable fees and expenses incurred in
      connection with each such release including, but not limited to, any
      Breakage Fees required pursuant to Section 5.05.

 a. Unit Sale Exception. Notwithstanding subsection (b) above, Administrative
    Agent shall, to accommodate the sale of Units and the release of individual
    Units from the Lien of the Security Instrument, upon Borrower's request,
    deliver to the Title Company executed copies of the release documents
    necessary for the separate release of the Lien of the Security Document as
    to each Unit, with such release documents to be held in escrow, pursuant to
    an escrow agreement in form and substance satisfactory to Administrative
    Agent and Borrower, pending the sale of such Units and the receipt by the
    Title Company of the Net Sales Proceeds for such Unit, provided that
    Borrower has delivered to Administrative Agent the notices required by
    Section 3.05(b) and Administrative Agent has not delivered any objection to
    the release of such Unit to the Title Company prior to the earliest date set
    forth for the release of such Unit in the notice of prepayment delivered by
    Borrower.
 b. Application. Prepayments pursuant to subsection (a) above shall be applied
    to the Loans then outstanding pro rata in the order set forth in Section
    3.08.

3.06 Interest and Other Charges on Prepayment. If the Loans are prepaid, in
whole or in part, pursuant to Section 3.04 or 3.05, each such prepayment shall
be made on the prepayment date specified in the notice to Administrative Agent
pursuant to Section 2.02(a) or as otherwise permitted pursuant to Section 3.05,
and (in every case) together with (a) the accrued and unpaid interest on the
principal amount prepaid, and (b) any amounts payable to the Lender pursuant to
Section 5.05 as a result of such prepayment.

 

3.07 Lender's Records as to Sums Owing. Absent manifest error, Administrative
Agent's records as to the amounts of principal, interest and other sums owing
hereunder shall be conclusive and binding.

3.08 Application of Payments Received. All payments received by Administrative
Agent hereunder shall be applied: First, to the payment of all fees, expenses
and other amounts due Administrative Agent or the Lenders hereunder (excluding
principal and interest); second, to accrued interest; and third, the balance to
outstanding principal. As to sums applied to accrued interest under clause
"second" above, such prepayment shall be applied first to LIBOR Rate Loans of
the shortest maturity so as to minimize breakage costs. Notwithstanding anything
to the contrary set forth in this Section 3.08 or in any of the Loan Documents,
if an Event of Default exists, Administrative Agent may distribute payments to
the Lenders for application in such manner as it, subject to Section 2.02(h),
may determine to be appropriate.

3.09 Sharing of Payments, Etc.

 a. Sharing. If any Lender obtains from Borrower payment of any principal of or
    interest on any Loan owing to it or payment of any other amount under this
    Agreement or any other Loan Document through the exercise of any right of
    set-off, banker's lien or counterclaim or similar right or otherwise (other
    than from Administrative Agent as provided herein), and, as a result of such
    payment, such Lender shall have received a greater percentage of the
    principal of or interest on the Loans or such other amounts then due
    hereunder or thereunder by Borrower to such Lender than the percentage
    received by any other Lender, it shall promptly purchase from such other
    Lenders participations in (or, if and to the extent specified by such
    Lender, direct interests in) the Loans or such other amounts, respectively,
    owing to such other Lenders (or in interest due thereon, as the case may be)
    in such amounts, and make such other adjustments from time to time as shall
    be equitable, to the end that all the Lenders shall share the benefit of
    such excess payment (net of any expenses that may be incurred by such Lender
    in obtaining or preserving such excess payment) pro rata in accordance with
    the unpaid principal of and/or interest on the Loans or such other amounts,
    respectively, owing to each of the Lenders. To such end, all the Lenders
    shall make appropriate adjustments among themselves (by the resale of
    participations sold or otherwise) if such payment is rescinded or must
    otherwise be restored. Each Lender agrees that it shall turn over to
    Administrative Agent (for distribution by Administrative Agent to the other
    Lenders in accordance with the terms of this Agreement) any payment (whether
    voluntary or involuntary, through the exercise of any right of setoff or
    otherwise) on account of the Loans held by it in excess of its ratable
    portion of payments on account of the Loans obtained by all the Lenders.
 b. Consent by Borrower. Borrower agrees that any Lender so purchasing such a
    participation (or direct interest) may exercise (subject, as among the
    Lenders, to Section 14.10) all rights of set-off, banker's lien,
    counterclaim or similar rights with respect to such participation as fully
    as if such Lender were a direct holder of Loans or other amounts (as the
    case may be) owing to such Lender in the amount of such participation.
 c. Rights of Lenders; Bankruptcy. Nothing contained herein shall require any
    Lender to exercise any such right or shall affect the right of any Lender to
    exercise, and retain the benefits of exercising, any such right with respect
    to any other indebtedness or obligation of Borrower. If, under any
    applicable bankruptcy, insolvency or other similar law, any Lender receives
    a secured claim in lieu of a set-off to which Section 14.10 applies, then

such Lender shall, to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights of the Lenders
entitled under Section 14.10 to share in the benefits of any recovery on such
secured claim.

ARTICLE IV
EXTENSION OF THE MATURITY DATE

4.01 Extension of Scheduled Maturity Date. Borrower may, at its option, extend
the Scheduled Maturity Date for a period (the "Extension Period") of six months
(and the end of such period, the "Extended Maturity Date"), subject to the
satisfaction of the following conditions (the "Extension Option"):

 a. Borrower shall notify (the "Extension Notice") Administrative Agent of
    Borrower's exercise of such option at least sixty (60) days, but not more
    than one hundred twenty (120) days prior to the Scheduled Maturity Date;
 b. As of the date of the Extension Notice and as of the Scheduled Maturity
    Date, (i) no Event of Default then exists, (ii) no Default then exists or
    would result from the extension of the maturity of the Loans for the
    Extension Period; and (iii) the Loans are In Balance;
 c. Borrower and each Guarantor shall have executed and delivered to
    Administrative Agent such Modifications to and reaffirmations of the Loan
    Documents as Administrative Agent may reasonably require in connection with
    the foregoing.
 d. Whether or not the extension becomes effective, Borrower shall pay all
    reasonable and actual out-of-pocket costs and expenses incurred by
    Administrative Agent and the Lenders in connection with the proposed
    extension (pre- and post-closing), including appraisal fees and legal fees;
    all such costs and expenses shall be due and payable upon demand, and any
    failure to pay such amounts shall constitute a Default under this Agreement
    and the Loan Documents;
 e. Not later than the initial Scheduled Maturity Date, (i) the extension shall
    have been documented to the Lenders' reasonable satisfaction unless the
    failure to so document the extension is not the fault of Borrower and
    consented to by Borrower, Administrative Agent and all the Lenders, and (ii)
    Administrative Agent shall have been provided with an updated title report
    and judgment and lien searches, and appropriate title insurance endorsements
    shall have been issued as required by Administrative Agent;
 f. On the Scheduled Maturity Date, Borrower shall pay to Administrative Agent
    (for payment to the Lenders in accordance with their respective
    Proportionate Shares) an extension fee in the amount of one-eighth of one
    per cent percent (1/8%) of the total Commitments of all Lenders (whether
    disbursed or undisbursed), which Commitments may have been reduced by
    prepayments by Borrower of principal on the Loans as permitted by the terms
    of this Agreement and may be reduced as part of the exercise of the
    Extension Option as set forth in Section 2.03(b) (the "Extension Fee").

Any such extension shall be otherwise subject to all of the other terms and
provisions of this Agreement and the other Loan Documents.

ARTICLE V
INCREASED COSTS, LIBOR AVAILABILITY, ILLEGALITY, ETC.

5.01 Costs of Making or Maintaining LIBOR Rate Loans. Borrower shall pay to
Administrative Agent (for the benefit of the applicable Lender) from time to
time such amounts as any Lender may determine to be necessary to compensate such
Lender for any costs that such Lender determines are attributable to its making
or maintaining of any LIBOR Rate Loans or its obligation to make any LIBOR Rate
Loans hereunder (in each case, as opposed to Base Rate Loans), or, subject to
the following provisions of this Article V, any reduction in any amount
receivable by such Lender hereunder in respect of any of such LIBOR Rate Loans
or such obligation (such increases in costs and reductions in amounts receivable
being herein called "Additional Costs"), provided such Additional Costs result
from any Regulatory Change that:

 a. shall subject any Lender (or its Applicable Lending Office for any of such
    LIBOR Rate Loans) to any tax, duty or other charge in respect of such LIBOR
    Rate Loans or its Note or changes the basis of taxation of any amounts
    payable to such Lender under this Agreement or its Note in respect of any of
    such LIBOR Rate Loans (other than Excluded Taxes); or
 b. imposes or Modifies any reserve, special deposit or similar requirements
    (other than the Reserve Requirement utilized in the determination of the
    Adjusted LIBOR for such LIBOR Rate Loan) relating to any extensions of
    credit or other assets of, or any deposits with or other liabilities of,
    such Lender (including any of such LIBOR Rate Loans or any deposits referred
    to in the definition of "LIBOR" in Section 1.01), or any commitment of such
    Lender (including the Commitment of such Lender hereunder); or
 c. imposes any other condition affecting this Agreement or its Note (or any of
    such extensions of credit or liabilities) or its Commitment.

If any Lender requests compensation from Borrower under this Section 5.01,
Borrower may, by notice to such Lender (with a copy to Administrative Agent),
suspend the obligation of such Lender thereafter to make or Continue LIBOR Rate
Loans, or Convert Base Rate Loans into LIBOR Rate Loans, until the Regulatory
Change giving rise to such request ceases to be in effect or until Borrower
notifies such Lender that Borrower is lifting such suspension (in which case the
provisions of Section 5.04 shall be applicable); provided that such suspension
shall not affect the right of such Lender to receive the compensation so
requested for so long as any LIBOR Rate Loan remains in effect.

5.02 Limitation on LIBOR Rate Loans; LIBOR Not Available. Anything herein to the
contrary notwithstanding, if, on or prior to the determination of any LIBOR for
any Interest Period for any LIBOR Rate Loan:

(a) Administrative Agent determines, which determination shall be conclusive
absent manifest error, that quotations of interest rates for the relevant
deposits referred to in the definition of "LIBOR" are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for LIBOR Rate Loans as provided herein; or

 

(b) the Required Lenders determine, which determination shall be conclusive
absent manifest error, and notify Administrative Agent that the relevant rates
of interest referred to in the definition of "LIBOR" upon the basis of which the
rate of interest for LIBOR Rate Loans for such Interest Period is to be
determined are not likely adequate to cover the cost to such Lenders of making
or maintaining LIBOR Rate Loans for such Interest Period;

then Administrative Agent shall give Borrower and each Lender prompt notice
thereof and, so long as such condition remains in effect, the Lenders shall be
under no obligation to make additional LIBOR Rate Loans, or to Continue LIBOR
Rate Loans or to Convert Base Rate Loans into LIBOR Rate Loans, and Borrower
shall, on the last day(s) of the then current Interest Period(s) for the
outstanding LIBOR Rate Loans, either prepay such LIBOR Rate Loans or, in
accordance with Section 2.07, Convert such LIBOR Rate Loans into Base Rate Loans
or other LIBOR Rate Loans in amounts and maturities which are still being
provided. Notwithstanding the foregoing, (i) if the applicable conditions under
clauses (a) or (b) above affect only a portion of LIBOR Rate Loans, the balance
of LIBOR Rate Loans may continue as LIBOR Rate Loans and (ii) if the applicable
conditions under clauses (a) and (b) only affect certain Interest Periods,
Borrower, subject to the terms and conditions of this Agreement, may elect to
have LIBOR Rate Loans with such other Interest Periods.

5.03 Illegality. Notwithstanding any other provision of this Agreement, if it
becomes unlawful for any Lender or its Applicable Lending Office to honor its
obligation to make or maintain LIBOR Rate Loans hereunder, then such Lender
shall promptly notify Administrative Agent thereof (who shall notify Borrower),
and such Lender's obligation to make or Continue, or to Convert Loans of any
other Type into LIBOR Rate Loans, shall be suspended until such time as such
Lender may again make and maintain LIBOR Rate Loans (in which case the
provisions of Section 5.04 shall be applicable).

5.04 Treatment of Affected Loans. If the obligation of any Lender to make LIBOR
Rate Loans or to Continue or to Convert Base Rate Loans into LIBOR Rate Loans
shall be suspended pursuant to Section 5.01 or 5.03, then such Lender's LIBOR
Rate Loans shall be automatically Converted into Base Rate Loans on the last
day(s) of the then current Interest Period(s) for LIBOR Rate Loans (or, in the
case of a Conversion resulting from a circumstance described in Section 5.03, on
such earlier date as such Lender may specify to Borrower with a copy to
Administrative Agent) and, unless and until either (i) such Lender gives notice
as provided below that the circumstances specified in Section 5.01 or 5.03 that
gave rise to such conversion no longer exist or (ii) Borrower, in the case of
Section 5.01, ends any suspension by Borrower:

 a. to the extent that such Lender's LIBOR Rate Loans have been so Converted,
    all payments and prepayments of principal that would otherwise be applied to
    such Lender's LIBOR Rate Loans shall be applied instead to its Base Rate
    Loans; and
 b. all Loans that would otherwise be made or Continued by such Lender as LIBOR
    Rate Loans shall be made or Continued instead as Base Rate Loans, and all
    Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
    Rate Loans shall remain as Base Rate Loans.

If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 5.01 or 5.03 that gave rise to the
Conversion of such Lender's

 

LIBOR Rate Loans pursuant to this Section 5.04 no longer exist (which notice
such Lender agrees to give promptly upon such circumstances ceasing to exist) or
Borrower terminates its applicable suspension at a time when LIBOR Rate Loans
made by other Lenders are outstanding, such Lender's Base Rate Loans shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Rate Loans, to the extent necessary so
that, after giving effect thereto, all Base Rate and LIBOR Rate Loans are
allocated among the Lenders ratably (as to principal amounts, Types and Interest
Periods) in accordance with their respective Commitments.

5.05 Compensation. Borrower shall pay to Administrative Agent for account of
each Lender, upon the request of such Lender through Administrative Agent, such
amount or amounts as shall be sufficient to compensate it for any loss, cost or
expense (including, without limitation, any loss or expense sustained or
incurred in obtaining, liquidating or employing deposits or other funds acquired
to effect, fund or maintain any LIBOR Rate Loan) (collectively, "Breakage
Costs") that such Lender determines is attributable to:

 a. any failure by Borrower for any reason (including the failure of any of the
    conditions precedent specified in Article VI or VII to be satisfied) to (i)
    borrow a LIBOR Rate Loan from such Lender (other than the default of such
    Lender) on the date for such borrowing specified in the relevant Request for
    Loan Advance, or (ii) Continue or Convert a Loan on a date specified
    therefor in a notice thereof;
 b. except as provided in Section 3.05(c), any payment, mandatory or optional
    prepayment or Conversion of a LIBOR Rate Loan made by such Lender for any
    reason (including the acceleration of the Loans pursuant to Article XII) on
    a date other than the last day of the applicable Interest Period;
 c. any failure by Borrower for any reason to prepay a LIBOR Rate Loan pursuant
    to a notice of prepayment given in accordance with Section 3.04; or
 d. the occurrence of any Event of Default, including, but not limited to, any
    loss or expense sustained or incurred or to be sustained or incurred in
    liquidating or employing deposits from third parties acquired to effect or
    maintain a LIBOR Rate Loan.

Without limiting the effect of the preceding sentence, such compensation shall
include, without limitation, an amount equal to the excess, if any, of (i) the
amount of interest that otherwise would have accrued on the principal amount so
paid, prepaid, Converted or not borrowed for the period from the date of such
payment, prepayment, Conversion or failure to borrow to the last day of the then
current Interest Period for such Loan (or, in the case of a failure to borrow,
the Interest Period for such Loan that would have commenced on the date
specified for such borrowing) at the applicable Adjusted LIBOR for such Loan
provided for herein over (ii) the amount of interest that such Lender would earn
on such principal amount for such period if such Lender would have bid in the
London interbank market for Dollar deposits of leading banks in amounts
comparable to such principal amount and with maturities comparable to such
period (as reasonably determined by such Lender), or if such Lender shall not,
or shall cease to, make such bids, the equivalent rate, as reasonably determined
by such Lender, derived from Telerate Page 3750 or other publicly available
source as described in the definition of "LIBOR"). A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 5.05 shall be delivered to Borrower and shall be
conclusive absent manifest error. Borrower shall pay such Lender the amount
shown as due on any such

 

certificate within ten (10) days after receipt thereof. Any payment due to any
of the Lenders pursuant to this Section 5.05 shall be deemed additional interest
under such Lender's Note.

5.06 Additional Waivers. Borrower acknowledges that, during any period in which
Borrower has elected the LIBOR-Based Rate as the Applicable Interest Rate,
payment or prepayment of any portion of the Loan on a date other than the last
day of an applicable LIBOR Period shall result in Lender's incurring additional
costs, expenses and/or liabilities and that it is extremely difficult and
impractical to ascertain the extent of such costs, expenses and/or liabilities,
and any such payment or prepayment therefore must include the Breakage Costs and
other sums set forth above. Borrower hereby expressly (a) waives any rights it
may have under Applicable Law to prepay any portion of the Loan without penalty
or charge, upon acceleration of the maturity of this Note, and (b) agrees that
if a prepayment of any portion of the Loans is made, following any acceleration
of the maturity of the Notes by the holders thereof on account of any transfer
or disposition as prohibited or restricted by the Loan Agreement or by the
Security Instrument, then Borrower shall be obligated to pay, concurrently
therewith, as a prepayment premium, the applicable Breakage Costs and other sums
specified above.

5.07 Taxes.

 a. Payments Free of Taxes. Any and all payments by or on account of any
    obligation of Borrower hereunder or under any other Loan Document shall be
    made free and clear of and without deduction for any Indemnified Taxes or
    Other Taxes; provided that if Borrower shall be required to deduct any
    Indemnified Taxes or Other Taxes from such payments, then (i) the sum
    payable shall be increased as necessary so that after making all required
    deductions (including deductions applicable to additional sums payable under
    this Section 5.07) Administrative Agent or the Lender (as the case may be)
    receives an amount equal to the sum it would have received had no such
    deductions been made, (ii) Borrower shall make such deductions and (iii)
    Borrower shall pay the full amount deducted to the relevant Governmental
    Authority in accordance with applicable law.
 b. Payment of Other Taxes by Borrower. In addition, Borrower shall pay any
    Other Taxes to the relevant Governmental Authority in accordance with
    applicable law.
 c. Indemnification by Borrower. Borrower shall indemnify Administrative Agent
    and each Lender, within ten (10) days after written demand therefor, for the
    full amount of any Indemnified Taxes or Other Taxes paid by Administrative
    Agent or such Lender, as the case may be, on or with respect to any payment
    by or on account of any obligation of Borrower hereunder (including
    Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
    amounts payable under this Section 5.07) and any penalties, interest and
    reasonable expenses arising therefrom or with respect thereto, whether or
    not such Indemnified Taxes or Other Taxes were correctly or legally imposed
    or asserted by the relevant Governmental Authority. A certificate as to the
    amount of such payment or liability delivered to Borrower by a Lender or by
    Administrative Agent on its own behalf or on behalf of a Lender or the
    Issuing Lender, shall be conclusive absent manifest error.
 d. Evidence of Payments. As soon as practicable after any payment of
    Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
    Borrower shall deliver to Administrative Agent the original or a certified
    copy of a receipt issued by such

 

Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to
Administrative Agent.

(e) Refunds. If Administrative Agent or a Lender determines that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section 5.07, it shall pay over such refund to Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrower under
this Section 5.07 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).

ARTICLE VI
CONDITIONS PRECEDENT

6.01 Conditions Precedent to Closing and the Effectiveness of Commitments. The
Closing shall not be deemed to have occurred and, regardless as to whether
Administrative Agent or any Lender has executed this Agreement, neither
Administrative Agent nor any Lender shall have any obligation hereunder or under
any of the other Loan Documents, unless and until the conditions and
requirements set forth in this Section 6.01 have been completed and fulfilled to
the satisfaction of Administrative Agent, in Administrative Agent's sole and
absolute discretion, and at Borrower's sole cost and expense:

 a. Loan Documents. Borrower and all other Borrower Parties shall have executed
    and delivered (or cause to be executed and delivered) to Administrative
    Agent the Loan Documents and such other documents as Administrative Agent
    may require, in form and substance acceptable to Administrative Agent.
    Administrative Agent may designate which of the Loan Documents are to be
    placed of record, the order of recording thereof, and the offices in which
    the same are to be recorded.
 b. Recordation of Security Interest and Perfection of all Security Interests.
    The Security Instrument shall have been recorded in the Official Records in
    full compliance with the letter of title and escrow instructions from
    Administrative Agent to the Title Company, Administrative Agent shall,
    subject to the Permitted Liens, have a valid, perfected, first-priority lien
    on all Collateral covered by the Security Documents, and Borrower shall have
    paid all documentary, intangible, recording and/or registration taxes and/or
    fees due upon the Note, the Security Instrument, any Financing Statement
    and/or the other Loan Documents.
 c. No Defaults. No Default or Event of Default shall then exist.
 d. Representations and Warranties. All of the representations and warranties of
    Borrower and other Borrower Parties are true and correct.
 e. Fees and Expenses. Borrower shall have paid any and all fees and charges due
    to Administrative Agent or the Lenders.
 f. Discretionary Approvals. All Discretionary Approvals necessary as of such
    date shall have been granted and/or issued, as applicable, by the applicable
    Governmental Authority, the same shall be in full force and effect without
    any pending legal or regulatory

 

challenge thereto, and to the extent requested by Administrative Agent,
Administrative Agent shall have received copies of the foregoing certified by an
Authorized Officer of Borrower to be true and correct.

 a. Project Budget. The Project Budget shall have been approved by
    Administrative Agent, and shall include all Hard Costs and Soft Costs,
    including line-item cost breakdown, and shall be sufficient to complete the
    Improvements based on Borrower's final Plans and Specifications.
 b. Third-Party Reports. Administrative Agent shall have received and approved
    (i) the Cost and Plan Review; (ii) the Environmental Reports; and (iii) the
    Appraisal.
 c. Pre-Sale Requirement. Qualified Purchase Contracts providing not less than
    the Minimum Loan Coverage.
 d. Other Conditions. Evidence that the other conditions set forth in Article
    VII have been satisfied.
 e. Other Documents and Deliveries. Administrative Agent shall have received and
    approved of all documents and other items described on Schedule 6.01.

(1) In the event Administrative Agent authorizes the recording of the Security
Instrument or the making of any Loan at a time when all conditions described in
this Section 6.01 have not been satisfied (including, without limitation, that
all documents and other items described on Schedule 6.01 have not been approved
by and/or delivered to Administrative Agent), such condition must be satisfied
before any Loan (or additional Loan, as the case may be) shall be made.

6.02 Conditions Precedent to the making of any Loans. Neither Administrative
Agent nor any of the Lenders shall be required to make any Loans hereunder until
the conditions and requirements set forth in this Section 6.02 have been
completed and fulfilled to the satisfaction of Administrative Agent, in
Administrative Agent's sole discretion, at Borrower's sole cost and expense. It
is agreed, however, that Administrative Agent (on behalf of the Lenders) may, in
its discretion, make advances prior to completion and fulfillment of any or all
of the conditions and requirements set forth below, without waiving its right to
require such completion and fulfillment before any additional advances are made.
If all such conditions set forth below are not satisfied as of the date of each
proposed Loan set forth in each Request for Loan Advance, neither Administrative
Agent nor any of the Lenders shall have any further obligation to make any
advances of Loan proceeds hereunder.

 a. Closing Conditions. All conditions set forth in Section 6.01 (other than
    Section 6.01(d)) above shall be satisfied.
 b. No Default. No Default or Event of Default shall have occurred and be
    continuing.
 c. Representations and Warranties. The representations and warranties, both
    immediately prior to the making of such Loan and also after giving effect
    thereto, made by (i) Borrower in Article VIII and in each of the other Loan
    Documents to which it is a party and (ii) each Guarantor in the Loan
    Documents to which it is a party, shall be true and

 

complete in all material respects on and as of the date of the making of such
Loan with the same force and effect as if made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date).

 a. Plans and Specifications. The Construction Work (or such part thereof as may
    have been constructed at the time of any borrowing) shall have been
    constructed substantially in accordance with the Plans and Specifications
    (as the same may have been Modified in accordance with this Agreement) and
    Government Approvals; and there shall exist no material defects in the
    Construction Work.
 b. Construction Consultant. Administrative Agent shall have received advice
    from the Construction Consultant to the effect that the Construction
    Consultant has reviewed and approved the disbursement requested in the
    Request for Loan Advance for Hard Costs.

(1) Request for Loan Advance. A Request for Loan Advance as provided in Section
2.02(a) duly executed by an Authorized Officer of Borrower, together with the
required attachments thereto;

(g) Casualty and Condemnation. The Project shall not have been subject to

(i) a material injury from fire or other casualty or (ii) a Condemnation, which,
in either case, would, following the allocation of Insurance Proceeds or
Condemnation Awards to the Project Budget, cause a failure of the Loans to be In
Balance.

(h) Fees and Expenses. Borrower shall have paid (i) all installments of the fees
and expenses that are then due and payable to Administrative Agent or the
Lenders, and

(ii) any unreimbursed costs and expenses due to Administrative Agent, and/or any
of the Lenders pursuant to Section 14.03.

(i) Prior Loans. To the extent not previously delivered to Administrative Agent,
Borrower shall provide evidence of the payment of all costs, expenses and other
charges for which advances of Loans shall have been previously provided.

(j) Non-Discretionary Approvals. All Non-Discretionary Approvals required as of
such date shall have been granted and/or issued, as applicable, shall be in full
force and effect without any pending legal or regulatory challenge thereto, and
Administrative Agent shall have received evidence of the foregoing.

(k) Access. Borrower shall have provided the Construction Consultant,
Administrative Agent and the Lenders, or their representatives, prompt and
reasonable access to the Project, and copies of all such documents, bills,
construction records, lien waivers, Change Orders, drawings, plans and
specifications as the Construction Consultant shall reasonably require, to
enable the Construction Consultant to review each Request for Loan Advance.

(I) Other Conditions. All of the requirements of Article VII shall have been
complied with.

(m) Other Documents and Deliveries. Administrative Agent shall have received and
approved of all documents and other items described on Schedule 6.02.

 

6.03 Conditions Precedent to the Final Loans. The obligation of the Lenders to
make the final Loans to Borrower for Base Building Work is subject to the
further condition precedent that all of the following requirements
(collectively, the "Base Building Substantial Completion Conditions") shall have
been completed to the satisfaction of Administrative Agent:

 a. Loan Conditions. All conditions set forth in Section 6.02 above shall be
    satisfied.
 b. Construction Consultant. Administrative Agent shall have received written
    advice from the Construction Consultant that the Base Building Work has been
    satisfactorily substantially completed in accordance with the Plans and
    Specifications, subject to completion of Punch List Items (which if
    incomplete on the date of the final disbursement of a Loan for Base Building
    Work, Administrative Agent may, in its sole discretion, hold back an amount
    equal to (i) 150% of the estimated cost of completing such Punch List Items
    from the final disbursement minus (ii) any Retainage that Administrative
    Agent is still holding with respect to the applicable Punch List Items, such
    amount to be advanced to Borrower on completion of such Punch List Items and
    the satisfaction of the requirements of Section 7.06(b) with respect to
    Retainage, which Borrower shall diligently complete).
 c. Other Documents and Deliveries. Administrative Agent and the Construction
    Consultant shall have received and approved of all documents and other items
    described on Schedule 6.03.

ARTICLE VII

DISBURSEMENT OF THE LOANS; LOAN BALANCING

7.01 General Conditions.

(a) Subject to (i) Borrower's satisfaction of the conditions precedent set forth
in Article VI and (ii) Borrower's compliance with the applicable provisions of
this Article VII, Administrative Agent shall disburse the proceeds of each Loan
within five (5) Business Days after Administrative Agent's receipt all of the
documents and items to be delivered or received pursuant to Articles VI and VII.
Notwithstanding the foregoing, at no time shall Administrative Agent or the
Lenders be obligated to: (A) advance to Borrower more than the amount that
Borrower has funded from its own monies or is then required to fund to the party
seeking payment or, in the case of reimbursement, to the party seeking
reimbursement (subject to Retainage, if applicable), (B) make an advance if the
Loans are not In Balance in accordance with Section 7.02, (C) subject to
possible reallocation in accordance with Section 7.03, advance proceeds of a
Loan in an amount in excess of the Project Budget Line-Items set forth in the
Project Budget, as the same may be adjusted in accordance with the terms of this
Agreement, (D) except as provided in Section 7.06 hereof, advance any portion of
the Retainage, (E) except as provided in Section 9.27 hereof, make any Loans
with respect to materials not yet incorporated into the Improvements, (F) make
an advance in connection with any Change Order for which Administrative Agent's
approval is required under Section 10.14 which has not been approved by
Administrative Agent in accordance with Section 10.14, (G) make any Loans for
payments to any subcontractor until (1) in the case of a Major Subcontractor,
such Major Subcontractor has been approved by Administrative Agent and (2) in
the case of a Major Subcontractor, duly executed and delivered to Administrative
Agent the applicable consent and attornment agreement in substantially the form
attached to

the Assignment of Construction Agreements, or (H) make any Loans with respect to
any sums due a Design Professional until such Design Professional if the total
amount of the projected costs payable to such Design Professional are in excess
of $250,000 has (i) entered into a duly executed and delivered contract with
Borrower, a copy (certified by an Authorized Officer of Borrower) of which
contract has been delivered to Administrative Agent, and (ii) duly executed and
delivered to Administrative Agent the applicable consent and attornment
agreement in substantially the form attached to the Assignment of Architecture
Agreement, or (I) make any Loans with respect to the General Contractor Fee
except for General Contractor Fees advanced based upon percentage of completion
with payment to be complete upon the issuance of all certificates of occupancy,
release of all liens by contractors, materialmen and suppliers, and the Loans
being In Balance.

 a. Notwithstanding anything to the contrary contained in this Agreement, the
    Lenders shall have no obligation to advance any Loan unless Administrative
    Agent is, at all times, satisfied that the Improvements can be constructed
    Lien free, substantially in accordance with the Plans and Specifications for
    the sums set forth in the Project Budget as adjusted pursuant to this
    Agreement and subject to Article XI (or, if more, Borrower has furnished the
    difference in cash or cash equivalents, subject to the provisions of
    Sections 7.02, 7.03 and 7.04), by the Completion Date subject to Unavoidable
    Delay. Administrative Agent will endeavor to give notice to Borrower of its
    intention not to disburse any Loan proceeds based on the foregoing, but
    neither the Lenders nor Administrative Agent shall have any liability
    hereunder should Administrative Agent fail to do so, and no failure by
    Administrative Agent to give such notice shall affect Administrative Agent's
    or any Lender's rights under this subsection (b).
 b. Disbursements shall be made no more frequently than once in each calendar
    month.
 c. Upon the closing of the Loan, Borrower shall submit a Request for Loan
    Advance relating to all expenses incurred as of such date by Borrower in
    connection with Project Costs and Borrower shall be entitled to draw from
    the Earnest Money Deposits in payment of such amounts and, to the extent
    such Earnest Money Deposits are not sufficient for the payment of such
    amounts, Borrower shall be entitled, subject to the provisions of this
    Agreement, to a Loan advance in reimbursement of such excess costs.

7.02 Loan Balancing.

(a) Definition of "In Balance" Loans. Borrower represents that the Project
Budget sets forth all anticipated costs to be incurred by Borrower in connection
with the ownership, development, construction, financing, marketing, and
maintenance of the Project from time to time through the Scheduled Maturity
Date. Borrower acknowledges and agrees that the Loans shall be deemed not "In
Balance" if, at any time, (i) the Loan to Value ratio is greater than 75%; (ii)
the Loan coverage is less than the Minimum Loan Coverage; or (iii) the projected
cost of any category of costs included in any individual Project Budget
Line-Item (including, without limitation, the Interest Reserve and the
Contingency Fund line items) exceeds the amount set forth in the Project Budget
for such individual Project Budget Line-Item by more than fifteen percent (15%)
(as the same may be adjusted in accordance with Section 7.04 and any other terms
of this Agreement), as reasonably determined by

 

Administrative Agent and the Construction Consultant in their reasonable
discretion. So long as the foregoing events do not exist, the Loans shall be
deemed "In Balance."

(b) Deficiency Deposits. If at any time the Loans are deemed not "In Balance,"
then Borrower shall, provided sufficient funds do not remain in the Borrower
Contingency Fund to cover such deficiency, within five (5) Business Days after
written notice from Administrative Agent deposit with Administrative Agent an
amount sufficient to cover such deficiency (a "Deficiency Deposit"), which
Deficiency Deposit shall be deposited into a Controlled Account. Administrative
Agent and the Lenders shall not be required to make any disbursement of any
Loans before receiving payment of any such Deficiency Deposit and the prior
application of any such Deficiency Deposit to the payment of any budgeted costs
to bring the Loans In Balance. If an Event of Default shall occur and be
continuing, Administrative Agent may (subject to the provisions of Section
13.03), at its option, (i) exercise any or all of its rights under the Loan
Documents, (ii) apply any unexpended Deficiency Deposit to the costs of
completion of the Improvements, and/or (iii) apply any unexpended Deficiency
Deposit to the immediate reduction of any amounts due under the Notes and the
other Loan Documents. Notwithstanding anything in this Section 7.02(b) or
elsewhere in this Agreement to the contrary, nothing in this Section 7.02(b) or
elsewhere in this Agreement or the Loan Documents shall obligate the holders of
the Equity Interests for the payment of any amounts due from Borrower to Lender
hereunder.

 a. Additional Appraisals. At any time and from time to time Administrative
    Agent may obtain a new Appraisal of the Project, provided, however, unless
    an Event of Default has occurred and is continuing, Borrower shall not be
    obligated to pay or reimburse Administrative Agent for an Appraisal more
    that once during a twelve-month period.

7.03 Project Budget Line-Items; Loans to be Used for Specific Line-Items.

 a. The Project Budget includes as line items (collectively, "Project Budget
    Line-Items") the cost of all labor, materials, equipment, fixtures and
    furnishings needed for the completion of all Construction Work, and all
    other costs, fees and expenses relating in any way whatsoever to the
    Construction Work and the operation of the Project prior to the Completion
    Date. Borrower agrees that all Loans shall be used only for the Project
    Budget Line-Items for which such Loans are made as reallocated from time to
    time in accordance with the terms of this Agreement. Administrative Agent
    shall not be obligated to advance any amount for any category of costs set
    forth as a Project Budget Line-Item which is greater than 115% of the amount
    set forth for such category in the applicable Project Budget Line-Item as
    adjusted pursuant to this Agreement.
 b. Reallocation of Contingency Fund and Line-Items Based on Costs Savings.
    Borrower may apply the Borrower Contingency Fund (defined in Section 7.04(a)
    below) and/or savings from one Project Budget Line-Item to cost overruns in
    another Project Budget Line-Item or to the Project Contingency Fund, to any
    other unbudgeted Project Cost or to bring the Loans in Balance provided: (i)
    no Event of Default then exists, and (ii) as to reallocations from a Project
    Budget Line Item (A) all costs to be paid out of the Project Budget
    Line-Item from which funds are being reallocated have been paid or
    sufficient sums remain in said line item to pay such costs when the same
    become due, (B) said savings are actual savings and are documented to the
    reasonable satisfaction of Administrative Agent and the Construction
    Consultant in their reasonable discretion, and (C) such reallocation will
    not

 

violate the provisions of the Lien Law or affect the priority of the Security
Instrument on the Project. Notwithstanding anything to the contrary contained
herein, in the event Administrative Agent's approval of an adjustment to a
Project Budget Line Item is required, Administrative Agent, in its reasonable
discretion, may condition any such approval on obtaining, at Borrower's sole
cost and expense, an endorsement to the Title Policy insuring against any
statutory lien for services, labor or materials furnished or contracted for
which at such time has gained (or may thereafter gain) priority over the lien of
the Security Instrument as a result of such reallocation.

7.04 Project Budget Contingencies.

 a. Contingency Fund Line-Item. The Project Budget shall initially contain a
    line item equal to two and one-half percent (2.5%) of Hard Costs (the
    "Project Contingency Fund") and a line item equal to two and one-half
    percent (2.5%), or more, of Hard Costs (the "Borrower Contingency Fund")
    designated for contingency which represent amounts necessary to provide
    reasonable assurances to Administrative Agent and the Lenders that
    additional funds are available to be used if additional costs, expenses
    and/or delays are incurred or additional interest accrues on the Loans, or
    unanticipated events or problems occur. The Project Contingency Fund and the
    Borrower Contingency Fund are sometimes referred to hereafter, collectively,
    as the "Contingency Fund". The Contingency Fund shall be subject to
    reduction upon reallocation, disbursement, or otherwise as provided herein.
    Administrative Agent may, in its sole discretion, reallocate the required
    amount of the Project Contingency Fund to other Project Budget Line-Items
    from time to time.
 b. Use of Contingency Fund. In addition to Borrower's right to reallocate the
    Borrower Contingency Fund as set forth in Section 7.03(b), upon request of
    Borrower, Administrative Agent may (but shall not be obligated to do so),
    from time to time in its sole discretion, disburse the Project Contingency
    Fund or portions thereof to Borrower (thereby reducing the amount of the
    same) for use under the Project Budget Line-Items for which they are
    reallocated (subject to the provisions of the preceding sentence). Borrower
    agrees that except as set forth in Section 7.03(b), the decision with
    respect to utilizing any portion of the Project Contingency Fund in order to
    keep the Loans In Balance shall be made by Administrative Agent in its sole
    discretion and that Borrower may be required to make a Deficiency Deposit or
    reallocate funds from Borrower's Contingency Fund even if funds remain in
    the Project Contingency Fund. Notwithstanding anything to the contrary
    contained herein, Administrative Agent may condition any such reallocation
    under this Section 7.04(b), on obtaining, at Borrower's sole cost and
    expense, an endorsement to the Title Policy insuring against any statutory
    lien for services, labor or materials furnished or contracted for which at
    such time has gained (or may thereafter gain) priority over the lien of the
    Security Instrument as a result of the reallocation of the Project
    Contingency Fund.

7.05 Interest; Fees; and Expenses.

(a) Included in the Project Budget are projected amounts for (i) interest on the
Loans (the "Interest Reserve"), (ii) the fees payable to Administrative Agent
and the Lenders, (iii) the fees and expenses of the Construction Consultant,
Administrative Agent's counsel and the Title Company, and (iv) the fees and
expenses related to the recording of the Security Instrument.

 a. Borrower hereby authorizes and directs, and no further request shall be
    necessary from Borrower for, Administrative Agent to disburse the proceeds
    of any Loan as and when needed to pay (i) interest accrued on the Notes,
    (ii) the fees payable to Administrative Agent and the Lenders, (iii) the
    fees and expenses of the Construction Consultant, Administrative Agent's
    counsel and the Title Company, (iv) any expenses payable in accordance with
    Section 14.03 and (v) any Date Down Endorsements, notwithstanding that
    Borrower may not have requested a disbursement of such amounts.
    Administrative Agent shall give Borrower prompt written notice of any such
    disbursements.
 b. Subject to the provisions of Section 13.03, Administrative Agent in its sole
    discretion may (but shall not be obligated to do so) make such disbursements
    authorized under this Section 7.05 notwithstanding that the Loans are not In
    Balance or that a Default or Event of Default exists under the terms of this
    Agreement or any other Loan Document. Such disbursements shall constitute a
    Loan and be added to the principal balance of the Notes, and the Lenders
    shall make the applicable Loans to fund any such disbursements. The
    authorization hereby granted is irrevocable, and no further direction or
    authorization from Borrower is necessary for Administrative Agent to make
    such disbursements.

7.06 Retainage.

 a. Disbursement of the available proceeds of each Loan with respect only to
    Hard Costs shall be limited to ninety percent (90%) of the value of the Hard
    Costs set forth in the applicable Request for Loan Advance; provided,
    however, that in no event shall such percentage be less than the retainage
    percentage set forth in any contract or subcontract for such portion of the
    Improvements (the amounts retained by Administrative Agent pursuant to this
    Section 7.06(a) being, collectively, the "Retainage"). No Retainage will
    apply to (A) any Soft Costs or (B) the General Contractor Fees and general
    conditions performed by the General Contractor pursuant to the General
    Contract.
 b. Administrative Agent shall advance proceeds of Loans pursuant to a Request
    for Loan Advance to pay portions of the Retainage with respect to each
    contract (including a Major Subcontract) prior to the completion of all Base
    Building Work, within fifteen (15) days after Borrower's compliance with the
    following conditions to the satisfaction of Administrative Agent with
    respect to such contracts:

 i.   all of the work under such contract is finally completed in accordance
      with the terms of such contract and the applicable Plans and
      Specifications, and Administrative Agent receives a certification to that
      effect from an Authorized Officer of Borrower and Borrower's Architect and
      such work has been approved by the Construction Consultant;
 ii.  the work performed by such contractor has been approved, to the extent
      such approval is required, by the Governmental Authorities having
      jurisdiction over the same and the applicable permits with respect to such
      work, if any, have been issued;
 iii. the contract provides for such early release of the applicable Retainage;
 iv.  the applicable contractor (including the General Contractor),
      subcontractor, materialman or other supplier with respect to which the
      Retainage is being released delivers to Administrative Agent a final and
      complete unconditional release of Lien;
 v.   if and as required by Administrative Agent, Administrative Agent shall
      have received copies of any warranties, guaranties or "as built" drawings
      relating to the work performed by each such contractor, subcontractor,
      materialman or other supplier in connection with the Base Building Work;
      and
 vi.  all other applicable requirements and conditions with respect to such
      advance of Loan proceeds have been satisfied or previously waived in
      writing by Administrative Agent.

7.07 Unsatisfactory Work. If the Construction Consultant or Administrative Agent
shall determine that a portion of the Construction Work for which Loans are
sought is Unsatisfactory Work, Administrative Agent shall be entitled to (i)
withhold from such Loans such amounts the proceeds of which are intended to pay
for the Unsatisfactory Work and (ii) to the extent the Construction Consultant
reasonably determines that the failure to remedy such Unsatisfactory Work prior
to proceeding with Construction Work would have a material adverse impact on the
value of the Project or the ability to complete other work pursuant to the Plans
and Specifications, require the affected portion of the Construction Work to be
stopped until such time as Administrative Agent and the Construction Consultant
are satisfied that the Unsatisfactory Work is corrected, and no such action by
Administrative Agent shall be deemed to affect Borrower's obligation to complete
the Improvements on or before the Completion Date or right to proceed with and
receive Loans in connection with Construction Work that is not affected by the
Unsatisfactory Work, and the Lenders shall, subject to compliance by Borrower
with all other applicable requirements of this Agreement, be required to make
Loans with respect to such Unsatisfactory Work only after the Construction
Consultant and Administrative Agent shall have determined that the work which
had been identified as Unsatisfactory Work has been corrected to the
satisfaction of the Construction Consultant and Administrative Agent.

7.08 Intentionally Omitted.

7.09 No Waiver or Approval by Reason of Loan Advances. The making of any Loans
by the Lenders shall not be deemed an acceptance or approval by Administrative
Agent or the Lenders (for the benefit of Borrower or any third party) of the
Construction Work or other work theretofore done or constructed or to the
Lenders' obligations to make further Loans, nor, in the event Borrower is unable
to satisfy any condition, shall any such failure to insist upon strict
compliance have the effect of precluding Administrative Agent or the Lenders
from thereafter declaring such inability to be an Event of Default as herein
provided. Administrative Agent's and/or the Lenders' waiver of, or failure to
enforce, any conditions to or requirements associated with any Loans in any one
or more circumstances shall not constitute or imply a waiver of such conditions
or requirements in any other circumstances.

7.10 Construction Consultant. Administrative Agent reserves the right to employ
the Construction Consultant and any other consultants necessary, in
Administrative Agent's reasonable judgment, to review Requests for Loan Advance,
inspect all construction and the periodic progress of the same, the reasonable
cost therefor to be borne by Borrower as a loan expense. Borrower shall make
available to Administrative Agent and the Construction Consultant on reasonable
notice during business hours, all documents and other information

(including, without limitation, receipts, invoices, lien waivers and other
supporting documentation to substantiate the costs to be paid with the proceeds
of any Request for Loan Advance) which any contractor or other Person entitled
to payment for Construction Work is required to deliver to Borrower and shall
use commercially reasonable efforts to obtain any further documents or
information reasonably requested by Administrative Agent or the Construction
Consultant in connection with any Loan or the administration of this Agreement.
Borrower acknowledges and agrees that the Construction Consultant shall have no
responsibilities or duties to Borrower, and shall be employed solely for the
benefit of Administrative Agent and the Lenders. No default of Borrower will be
waived by an inspection by Administrative Agent or the Construction Consultant.
In no event will any inspection by Administrative Agent or the Construction
Consultant be a representation that there has been or will be compliance with
the Plans and Specifications or that the Construction Work is free from
defective materials or workmanship. Any and all provisions of this Agreement in
respect of the Construction Consultant shall be enforceable solely by, and at
the option of, Administrative Agent, and Borrower shall not be a third-party
beneficiary thereof. Any and all reports, advice or other information provided
by the Construction Consultant to Administrative Agent and/or the Lenders or
otherwise produced by or in the possession of the Construction Consultant shall
be confidential and Borrower shall have no right to obtain or review same.

7.11 Authorization to Make Loan Advances to Cure Borrower's Defaults. If an
Event of Default shall occur and be continuing, Administrative Agent (subject to
the provisions of Section 13.03) may (but shall not be required to) perform any
of such covenants and agreements with respect to which Borrower is in Default
and of which Administrative Agent has notified Borrower. Any amounts expended by
Administrative Agent in so doing and any amounts expended by Administrative
Agent in connection therewith shall constitute a Loan and be added to the
Outstanding Principal Amount, and the Lenders shall make the applicable Loans to
fund any such disbursements. The authorization hereby granted is irrevocable,
and no prior notice to or further direction or authorization from Borrower is
necessary for Administrative Agent to make such disbursements.

7.12 Administrative Agent's Right to Make Loan Advances in Compliance with the
Completion Guaranty. Any Loan proceeds disbursed by Administrative Agent as
contemplated by Section 2 of the Completion Guaranty (whether the applicable
work is being performed by the Guarantor or Administrative Agent) shall
constitute a Loan and be added to the Outstanding Principal Amount, and the
Lenders shall make the applicable Loans to fund any such disbursements. The
authorization hereby granted is irrevocable and no prior notice to or further
direction or authorization from Borrower is necessary for Administrative Agent
to make such disbursements.

7.13 No Third-Party Benefit. This Agreement is solely for the benefit of the
Lenders, Administrative Agent and Borrower. All conditions of the obligations of
the Lenders to make advances hereunder are imposed solely and exclusively for
the benefit of the Lenders and may be freely waived or Modified in whole or in
part by the Lenders at any time if in their sole discretion they deem it
advisable to do so, and no Person other than Borrower (provided, however, that
all conditions have been satisfied) shall have standing to require the Lenders
to make any Loan advances or shall be a beneficiary of this Agreement or any
advances to be made hereunder.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Administrative Agent and the Lenders that:

8.01 Organization; Powers. Each of Borrower Parties is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required. Each of Borrower and
the Guarantor is organized or qualified to do business and in good standing in
the State of Colorado.

8.02 Authorization; Enforceability. The Transactions are within each of Borrower
Party's organizational powers and have been duly authorized by all necessary
organizational action under their respective Organizational Documents. This
Agreement and the other Loan Documents have been duly executed and delivered by
Borrower Parties party thereto and each of the Loan Documents to which a
Borrower Party is a party when delivered will constitute, a legal, valid and
binding obligation of the applicable Borrower Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of affecting creditors' rights generally and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

8.03 Government Approvals; No Conflicts. The Transactions (a) do not require any
Government Approvals of, registration or filing with, or any other action by,
any Governmental Authority, except for (i) such as have been obtained or made
and are in full force and effect (ii) filings and recordings in respect of the
Liens created pursuant to the Security Documents and (iii) the Discretionary and
Non-Discretionary Approvals required in connection with the Construction Work,
(b) will not violate any Applicable Law or the Organizational Documents of any
of Borrower Parties, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any of Borrower Parties,
or give rise to a right thereunder to require any payment to be made by any of
Borrower Parties, and (d) except for the Liens created pursuant to the Security
Documents, will not result in the creation or imposition of any Lien on any
asset of any of Borrower Parties.

8.04 Financial Condition. Borrower has heretofore furnished to each of the
Lenders certain financial statements of Borrower and Guarantor. All such
financial statements are complete and correct in all material respects and
fairly present the financial condition of Borrower and Guarantor as of the dates
of such financial statements, all in accordance with GAAP. Neither Borrower or
Guarantor has on the date hereof any Indebtedness, material contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments of a type
required to be disclosed in said financial statements in accordance with GAAP,
except as referred to or reflected or provided for in said balance sheets as at
said dates. Since the applicable dates of such financial statements, there has
been no event that would have a Material Adverse Effect.

8.05 Litigation. Except as disclosed in Schedule 8.05 hereto, (a) there are no
legal or arbitral proceedings, or any proceedings by or before any Governmental
Authority or agency, now pending or (to the Knowledge of Borrower) threatened
against Borrower or the Project which could reasonably be expected to have a
Material Adverse Effect.

 

8.06 ERISA. Borrower has not established any Plan which would cause Borrower to
be subject to ERISA and none of Borrower's assets constitutes or will constitute
"plan assets" of one or more Plans. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Each Plan, and, to the Knowledge of
Borrower Parties, each, Multiemployer Plan, is in compliance with, the
applicable provisions of ERISA, the Code and any other Applicable Law.

8.07 Taxes. Each of Borrower Parties has timely filed or timely caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Borrower Party has set aside on its books adequate reserves in accordance
with GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

8.08 Investment and Holding Company Status. None of Borrower Parties is (a) an
"investment company" as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a "holding company", or an "affiliate" of
a "holding company" or a "subsidiary company" of a "holding company", as defined
in, or subject to regulation under, the Public Utility Holding Company Act of
1935.

8.09 Environmental Matters. Except for matters set forth in the Environmental
Reports:

 a. To Borrower's Knowledge, Borrower and the Project are in compliance with all
    applicable Environmental Laws, except where the failure to comply with such
    laws is not reasonably likely to result in a Material Adverse Effect, and
    there are no underground storage tanks at the Project.
 b. To Borrower's Knowledge, there is no Environmental Claim pending or
    threatened, and no penalties arising under Environmental Laws have been
    assessed, against Borrower, the Project or against any Person whose
    liability for any Environmental Claim Borrower has or may have retained or
    assumed either contractually or by operation of law, and no investigation or
    review is pending or, to the Knowledge of Borrower, threatened by any
    Governmental Authority, citizens group, employee or other Person with
    respect to any alleged failure by Borrower or the Project to have any
    environmental, health or safety permit, license or other authorization
    required under, or to otherwise comply with, any Environmental Law or with
    respect to any alleged liability of Borrower for any use or Release of any
    Hazardous Substances.
 c. To Borrower's Knowledge, there have been no past, and there are no present,
    Releases of any Hazardous Substance that are reasonably likely to form the
    basis of any Environmental Claim against Borrower, the Project or against
    any Person whose liability for any Environmental Claim Borrower has or may
    have retained or assumed either contractually or by operation of law.
 d. To Borrower's Knowledge, there is no threat of a Release of Hazardous
    Substances migrating to the Project.
 e. To Borrower's Knowledge, without limiting the generality of the foregoing,
    there is not present at, on, in or under the Project, PCB-containing
    equipment, asbestos or asbestos containing materials, underground storage
    tanks or surface impoundments for Hazardous Substances, lead in drinking
    water (except in concentrations that comply with all Environmental Laws), or
    lead-based paint.
 f. No Liens are presently recorded with the appropriate land records under or
    pursuant to any Environmental Law with respect to the Project and no
    Governmental Authority has been taking or is in the process of taking any
    action that could reasonably be expected to subject the Project to Liens
    under any Environmental Law.
 g. There have been no environmental investigations, studies, audits, reviews or
    other analyses conducted by or that are in the possession of Borrower in
    relation to the Project which have not been made available to the Lenders.

8.10 Organizational Structure.

 a. Borrower has heretofore delivered to Administrative Agent a true and
    complete copy of the Organizational Documents of each Borrower Party. The
    only members of Borrower on the date hereof are the Members. The Managing
    Member is the sole managing member of the Borrower. As of the date hereof,
    there are no outstanding Equity Rights with respect to Borrower or the
    Managing Member.
 b. The sole Managing Member on the date hereof is The Vail Corporation, a
    Colorado corporation.
 c. Schedule 8.10 contains a true and accurate chart reflecting the ownership of
    all of the direct and indirect Equity Interests in Borrower, including the
    percentage of ownership interest of the Persons shown thereon.
 d. Borrower has no Subsidiaries.

8.11 Title.

 a. Borrower owns and has on the date hereof good, marketable and insurable fee
    simple title to the Project free and clear of all Liens, other than
    Permitted Liens. Borrower owns and has on the date hereof good and
    marketable title to all other portions of the Project. There are no
    outstanding options to purchase or rights of first refusal affecting the
    Project.
 b. Borrower owns, or is licensed to use, all trademarks, tradenames,
    copyrights, patents and other intellectual property material to its
    business, and the use thereof by Borrower does not infringe upon the rights
    of any other Person, except for any such infringements that, individually or
    in the aggregate, could not reasonably be expected to result in a Material
    Adverse Effect.
 c. Subject to Section 10.02, Borrower is now and shall continue to be the sole
    owner of the Collateral free from any lien, security interest or adverse
    claim of any kind whatsoever, except for the Permitted Liens, liens or
    security interests in favor of Administrative Agent, the interest of a
    lessor pursuant to a lease of personal property approved

 

by Administrative Agent, in Administrative Agent's sole good faith discretion,
or liens or security interests otherwise approved by Administrative Agent in
Administrative Agent's sole good faith discretion.

8.12 No Bankruptcy Filing. Borrower is not contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of Borrower's assets or property, and
Borrower has no Knowledge of any Person contemplating the filing of any such
petition against it.

8.13 Executive Offices; Places of Organization. The location of Borrower's and
the Managing Member's principal place of business and chief executive office is
the address set forth in the preamble of this Agreement, except to the extent
changed in accordance with Section 10.07. Borrower and the Managing Member were
organized, or incorporated, as applicable, in the State of Colorado.

8.14 Compliance; Government Approvals. Borrower, the Project and Borrower's use
thereof and operations thereat comply, and upon completion of construction of
the Improvements will comply, in all material respects with all Applicable Laws.
All Government Approvals necessary in connection with the construction and
operation of the Project as contemplated by the Loan Documents and the Project
Documents and the Material Agreements, to be obtained by Borrower and any other
Person on behalf of Borrower (to the Knowledge of Borrower) are, set forth in
Schedule 8.14 hereto and, except for those Government Approvals set forth in
Part B of Schedule 8.14 hereto, have been duly obtained, were validly issued,
are in full force and effect, are not subject to appeal, are held in the name of
Borrower and are free from conditions or requirements, the compliance with which
could reasonably be expected to have a Material Adverse Effect or which Borrower
does not reasonably expect to be able to satisfy. There is no proceeding pending
or, to the Knowledge of Borrower, threatened that seeks, or may reasonably be
expected, to rescind, terminate, Modify or suspend any such Government Approval.
The information set forth in each application and other written material
submitted by Borrower to the applicable Governmental Authority in connection
with each such Government Approval is accurate and complete in all material
respects. The Government Approvals set forth in Part B of Schedule 8.14 hereto
are required solely in connection with later stages of construction and
operation of the Improvements and are not customarily obtained until a later
stage of construction or after residential occupancy has commenced. Borrower has
no reason to believe that any Government Approval that has not been obtained by
Borrower, but which will be required in the future, will not be granted to it in
due course, on or prior to the date when required and free from any condition or
requirement compliance with which could reasonably be expected to have a
Material Adverse Effect or which Borrower does not reasonably expect to be able
to satisfy. The Project, if constructed in accordance with the Plans and
Specifications, the Project Documents and the Material Agreements, will conform
to and comply in all material respects with all covenants, conditions,
restrictions and reservations in the Government Approvals and the Project
Documents and the Material Agreements applicable thereto and all Applicable
Laws. Borrower has no reason to believe that Administrative Agent, acting for
the benefit of the Lenders, will not be entitled, without undue expense or
delay, to the benefit of each Government Approval set forth on Schedule 8.14
hereto upon the exercise of remedies under the Security Documents.
Administrative Agent has received a true and complete copy of each Government
Approval heretofore obtained or made by Borrower.

8.15 Condemnation; Casualty. No Condemnation has been commenced or, to
Borrower's Knowledge, is contemplated with respect to all or any portion of the
Project or for the relocation of roadways providing access to the Project. No
Casualty has occurred with respect to the Project.

8.16 Utilities and Public Access; No Shared Facilities. The Project has adequate
rights of access to public ways and is or will be served by adequate electric,
gas, water, sewer, sanitary sewer and storm drain facilities during both the
construction and operation of the Improvements. All public utilities necessary
to the use and enjoyment of the Project as intended to be used and enjoyed are
or will be located in the public right-of-way abutting the Project. Telephone
and communications services are available to the boundaries of the Land,
adequate to serve the Project and not subject to any conditions (other than
normal charges to the utility supplier) which would limit the use of such
utilities. All streets and easements necessary for construction and operation of
the Project are available to the boundaries of the Land. Except for public
infrastructure improvements, there are no amenities, services or facilities
(including those for access, parking, recreational activities and otherwise) not
located or to be constructed upon the Project which are necessary to the use or
enjoyment of, or intended to benefit the owner or occupants of, the
Improvements.

8.17 Solvency. On the Closing Date and after and giving effect to the Loans
occurring on the Closing Date, and the disbursement of the proceeds of such
Loans pursuant to Borrower's instructions, each Borrower Party is and will be
Solvent.

8.18 Governmental Regulations. Borrower is not a "foreign person" within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended
from time to time. No part of the proceeds of the Loan made hereunder will be
used for "purchasing" or "carrying" "margin stock" as so defined or for any
purpose which violates, or which would be inconsistent with, the provisions of
the Regulations of the Board of Governors of the Federal Reserve System. The
Loan is an exempt transaction under the Truth-in-Lending Act (15 U.S.C.A.
Sections 1601, et seq.).

8.19 No Joint Assessment; Separate Lots. Borrower has not suffered, permitted or
initiated the joint assessment of the Project with any other real property
constituting a separate tax lot.

8.20 Security Documents and Liens. The Security Documents upon recording with
the County Recorder of Eagle County, will create, as security for the
Obligations, valid and enforceable, exclusive, perfected first priority security
interests in and Liens on all of the respective collateral intended to be
covered thereunder, in favor of Administrative Agent as administrative agent for
the ratable benefit of the Lenders, subject to no Liens other than the Permitted
Liens, except as enforceability may be limited by applicable insolvency,
bankruptcy or other laws affecting creditors rights generally, or general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law. Such security interests in and Liens on such collateral
shall be superior to and prior to the rights of all third parties in such
collateral except as set forth in the Permitted Liens, and, other than in
connection with any future change in Borrower's name or the location in which
Borrower is organized or registered, no further recordings or filings are or
will be required in connection with the creation, perfection or enforcement of
such security interests and Liens, other than the filing of continuation
statements in accordance with applicable law. Upon filing with the Secretary of
State of Colorado and

 

recording with the County Recorder of Eagle County of a Uniform Commercial Code
financing statement describing the Collateral covered by any Security Document
that is governed by the Uniform Commercial Code (or irrevocably delivered to a
title agent for such filing), such filing will perfect a valid first priority
security interest with respect to the rights and property that are the subject
of such Security Document to the extent a security interest in such Collateral
can be perfected by filing a financing statement and subject to the Permitted
Liens. Any agreement, executed with respect to the Project or any part thereof
are and shall be subject and subordinate to the Security Instrument except as
set forth in the Permitted Liens.

8.21 Project Documents. Borrower has heretofore delivered to Administrative
Agent a true and complete copy of each Project Document and, subject to the
terms of Section 10.13, none of the Project Documents has been further amended,
modified or terminated. The Project Documents are in full force and effect and
Borrower is not in default under or with respect to any Project Document. To the
Borrower's Knowledge, no other party to a Project Document is in default under
any material covenant or obligation set forth therein.

8.22 Material Agreements. Borrower has heretofore delivered to Administrative
Agent a true, correct and complete copy of each Material Agreement, and the
Material Agreements constitute all of the agreements to which Borrower (or any
predecessor-in-interest to Borrower) is a party that materially affects or
relates to the ownership or operation of the Project. Subject to the terms of
Section 10.13, none of the Material Agreement has been further Modified. The
Material Agreements are in full force and effect and Borrower is not in default
beyond any applicable notice or cure periods under or with respect to any
Material Agreement. To Borrower's Knowledge, as of the date hereof, no other
party to a Material Agreement is in default under any material covenant or
obligation set forth therein.

8.23 Project Budget. The amounts and allocations set forth in the Project Budget
(including the Hard Costs and Soft Costs), as each may be amended in accordance
with the terms of this Agreement, present a full, complete and good faith
representation of all costs, expenses and fees required to acquire and develop
the Project and complete the Construction Work. Borrower is unaware of any other
such costs, expenses or fees which are material and are not covered by the
Project Budget.

8.24 [Intentionally Omitted].

8.25 [Intentionally Omittedl].

8.26 Insurance. Borrower has in force, and has paid the Insurance Premiums in
respect of, all of the insurance required by Section 9.05.

8.27 Flood Zone. Except as shown on the Survey, no portion of the Improvements
is located in a flood hazard area as designated by the Federal Emergency
Management Agency or, if in the flood zone, flood insurance is maintained
therefor in full compliance with the provisions of Section 9.05.

8.28 f Intentionally Omitted].

8.29 Boundaries. Except as may be disclosed on the Survey and in the Title
Policy, none of the Improvements are outside the boundaries of the Project (or
building restriction or setback lines applicable thereto) and no improvements on
adjoining properties encroach upon the

 

Land and no easements or other encumbrances upon the Land encroach upon any of
the Improvements so as to adversely effect the value or marketability of the
Project.

8.30 Illegal Activity. No portion of the Project has been purchased with
proceeds of any illegal activity and no part of the proceeds of the Loans will
be used in connection with any illegal activity.

8.31 Permitted Liens. None of the Permitted Liens individually or in the
aggregate, materially interferes with the benefits of the security intended to
be provided by the Loan Documents, materially and adversely affects the value of
the Project, impairs the use or the operation of the Project or impairs
Borrower's ability to pay its obligations in a timely manner.

8.32 Anti-Terrorism Laws.

 a. None of Borrower or, to Borrower's Knowledge, its Affiliates is in violation
    of any Anti-Terrorism Laws.
 b. None of Borrower or, to Borrower's Knowledge, any of its Affiliates, or any
    of its brokers or other agents acting or benefiting in any capacity in
    connection with the Loan is any of the following: (i) a person or entity
    that is listed in the Annex to, or is otherwise subject to the provisions
    of, the Anti-Terrorism Order; (ii) a person or entity owned or controlled
    by, or acting for or on behalf of, any person or entity that is listed in
    the Annex to, or is otherwise subject to the provisions of, the
    Anti-Terrorism Order; (iii) a person or entity with whom any Lender is
    prohibited from dealing or otherwise engaging in any transaction by any
    Anti-Terrorism Law; (iv) a person or entity who commits, threatens or
    conspires to commit or supports "terrorism" as defined in the Anti-Terrorism
    Order; or (v) a person or entity that is named as a "specially designated
    national and blocked person" on the most current list published by the U.S.
    Treasury Department Office of Foreign Asset Control at its official website
    or any replacement website or other replacement official publication of such
    list.
 c. None of Borrower or, to Borrower's Knowledge, any of its Affiliates or any
    of its brokers or other agents acting in any capacity in connection with the
    Loan (i) conducts any business or engages in making or receiving any
    contribution of funds, goods or services to or for the benefit of any Person
    described in clause (b) above, (ii) deals in, or otherwise engages in any
    transaction relating to, any property or interests in property blocked
    pursuant to the Anti-Terrorism Order, or (iii) engages in or conspires to
    engage in any transaction that evades or avoids, or has the purpose of
    evading or avoiding, or attempts to violate, any of the prohibitions set
    forth in any Anti-Terrorism Law.

8.33 Defaults. No Event of Default exists under any of the Loan Documents.

 34. [Intentionally Omitted].
 35. [Intentionally Omitted].

8.36 Design Professionals' Certificates. To Borrower's Knowledge, the
certifications set forth in the certificates of the Design Professionals which
Borrower has furnished to Administrative Agent in connection herewith are true
and correct.

 

8.37 Other Representations. All of the representations in the other Loan
Documents by Borrower and its Affiliates are true and correct in all material
respects as of the date hereof.

8.38 Loan In Balance. The Loan is In Balance.

8.39 Employee Benefit Plans. Borrower maintains no pension, retirement or profit
sharing employee benefit plan that is subject to any provision of ERISA.
Borrower has no employees.

8.40 No Construction. No construction, other than site development work and
construction previously disclosed to Administrative Agent, has commenced on the
Land.

8.41 Intentionally Omitted.

8.42 Appraisal. Borrower is not aware of any facts or circumstances of any
nature which make, or are likely in the future to make, the Appraisal of the
Project inaccurate in any material respect.

8.43 Labor Controversies. To Borrower's knowledge there are no labor
controversies pending or threatened against Borrower with respect to the Project
or any construction contractor involved in the construction of the Improvements
which have not been disclosed in writing to the Administrative Agent or the
Lenders and would not reasonably be expected to constitute or result in a
Material Adverse Effect.

8.44 Insider. Neither Borrower nor any Affiliate of Borrower (which shall not
include any limited partner of Borrower which is not deemed to have "control" of
Borrower respectively, as the term "control" is defined in 12 U.S.C. §375b(9)(B)
or in regulations promulgated pursuant thereto) nor any other Person having
"control" (as so defined) of Borrower is, or is a "related interest" of, an
"executive officer", "director", or Person who "directly or indirectly, or
acting through or in concert with one or more persons, owns, controls, or has
the power to vote more than 10 percent of any class of voting securities" or
other "insider" (as those terms are defined in 12 U.S.C. §375b or in regulations
promulgated pursuant thereto) of any Lender, of a bank holding company of which
any Lender is a subsidiary, or of any subsidiary of a bank holding company of
which any Lender is a subsidiary, or of any bank at which any Lender maintains a
correspondent account, or of any bank which maintains a correspondent account
with any Lender.

8.45 True and Complete Disclosure. To Borrower's Knowledge, the information,
reports, financial statements, exhibits and schedules furnished in writing by or
on behalf of Borrower Parties to Administrative Agent or any Lender in
connection with the negotiation, preparation or delivery of this Agreement and
the other Loan Documents or included herein or therein, when taken as a whole do
not contain any untrue statement of material fact or omit to state any material
fact necessary to make the statements herein or therein under the circumstances
made, not misleading. All written information furnished after the date hereof by
any Borrower Party to Administrative Agent and the Lenders in connection with
this Agreement and the other Loan Documents and the Transactions will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified.

 

8.46 Survival of Representations. Each Request for Loan Advance shall constitute
an affirmation that the representations and warranties of Article VIII remain
true and correct in all material respects as of the date of such Request for
Loan Advance and will be so on the date of disbursement of the requested Loan,
except with respect to (a) matters which have been disclosed in writing to and
approved by Administrative Agent (subject, however, to the terms of this
Agreement) or (b) liens of mechanics and materialmen and matters addressed in
Section 8.05, would not, if adversely decided, be reasonably expected to have a
Material Adverse Effect.

ARTICLE IX
AFFIRMATIVE COVENANTS OF BORROWER

Borrower covenants and agrees with the Lenders and Administrative Agent that, so
long as any Commitment or Loan is outstanding and until payment in full of all
amounts payable (other than contingent indemnification obligations) by Borrower
hereunder:

9.01 Information. Borrower shall deliver to Administrative Agent:

 a. within one hundred twenty (120) days after the close of each fiscal year of
    Borrower, certified annual financial statements (in form reasonably
    satisfactory to Administrative Agent) of Borrower, and the Guarantor for
    each such fiscal year, shall submit audited annual financial statements,
    including (i) a balance sheet and statement of profit and loss setting forth
    in comparative form figures for the preceding fiscal year, prepared in
    accordance with GAAP;
 b. not later than forty-five (45) days after the close of each fiscal quarter
    of Borrower (in form reasonably satisfactory to Administrative Agent),
    quarterly financial statements (including a balance sheet, income statement
    and cash flow statement) for Borrower prepared in accordance with GAAP;
 c. not later than ten (10) days after the close of each month, a monthly sales
    report detailing rent roll for the Project for the most recent month;
 d. at the time of the delivery of each of the financial statements provided for
    in subsections (a), (b) and (c) of this Section 9.01, a certificate of an
    Authorized Officer of Borrower, the [Managing Member], as applicable,
    certifying that (i) such respective financial statements and reports as
    being true, correct, and accurate and (ii) that such officer has no
    knowledge (after due inquiry), except as specifically stated, of any Default
    or if a Default has occurred, specifying the nature thereof in reasonable
    detail and the action which Borrower is taking or proposes to take with
    respect thereto;
 e. from time to time such other information regarding the financial condition,
    operations, business or prospects of Borrower, the Project and/or the other
    Borrower Parties as Administrative Agent may reasonably request.

9.02 Notices of Material Events. Borrower shall give to Administrative Agent
prompt written notice of the following:

(a) the occurrence of any Default or Event of Default, including a description
of the same in reasonable detail;

 a. the commencement (or threatened commencement) of any legal or arbitral
    proceedings, and of all proceedings by or before any Governmental Authority,
    and any material development in respect of such legal or other proceedings,
    affecting any of Borrower, the Project, or any Material Agreement;
 b. promptly after Borrower knows or has reason to believe that any material
    default by any other party has occurred under any Project Document or any
    Material Agreement, a notice of such default;
 c. notice of any threatened Condemnation, or the occurrence of any Casualty;
    and
 d. any other development that results in, or could reasonably be expected to
    result in, a Material Adverse Effect.

9.03 Existence, Etc. Borrower will, and will cause each other Borrower Party to,
preserve and maintain its legal existence and all material rights, privileges,
licenses and franchises necessary for the maintenance of its existence and the
conduct of its affairs.

9.04 Compliance with Laws; Adverse Regulatory Changes.

 a. Borrower shall comply in all material respects (subject to such more
    stringent requirements as may be set forth elsewhere herein) with all
    Applicable Laws. Borrower shall maintain in full force and effect all
    Government Approvals and shall from time to time obtain all Government
    Approvals as shall now or hereafter be necessary under Applicable Law in
    connection with the construction, operation or maintenance of the Project or
    the execution, delivery and performance by Borrower of any of the Project
    Documents to which it is a party and shall comply with all such Government
    Approvals and keep them in full force and effect. Borrower shall promptly
    furnish a true and complete copy of each such Government Approval obtained
    after the date hereof to Construction Consultant.
 b. After prior notice to Administrative Agent, Borrower, at its own expense,
    may contest by appropriate legal proceedings promptly initiated and
    conducted in good faith and with due diligence, the validity or application
    of any Applicable Law; provided that: (i) no Event of Default or monetary
    Default of which Administrative Agent has given Borrower notice exists; (ii)
    Borrower shall pay any outstanding fines, penalties or other payments under
    protest unless such proceeding shall suspend the collection of such items;
    (iii) such proceeding shall be permitted under and be conducted in
    accordance with the provisions of any other instrument to which Borrower or
    the Project is subject and shall not constitute a default thereunder; (iv)
    no part of or interest in the Project will be in imminent danger of being
    sold, forfeited, terminated, canceled or lost during the pendency of the
    proceeding; (v) such proceeding shall not subject Borrower, Administrative
    Agent or any Lender to criminal or civil liability (other than civil
    liability as to which adequate security has been provided pursuant to clause
    (vi) below); (vi) unless paid under protest, Borrower shall have furnished
    such security as may be required in the proceeding, or as may be reasonably
    requested by Administrative Agent, to insure the payment of any such items,
    together with all interest and penalties thereon, which shall not be less
    than 110% of the maximum liability of Borrower as reasonably determined by
    Administrative Agent, which security shall be deposited in a Controlled
    Account; and (vii) Borrower shall promptly upon final determination thereof
    pay the amount of such items, together with all costs, interest and
    penalties.

9.05 Insurance.

 a. Borrower shall at all applicable times obtain and maintain, at Borrower's
    expense, for the benefit of Borrower, Administrative Agent and the Lenders,
    the insurance listed on Schedule 9.05.
 b. Such insurance shall be obtained under valid and enforceable policies
    (individually, a "Policy" and, collectively, the "Policies") written by
    financially responsible companies (i) authorized to issue such insurance in
    the State of Colorado, (ii) having a Best's Rating of not less than A-IX and
    (iii) otherwise satisfactory to Administrative Agent.
 c. If any such Insurance Proceeds required to be paid to Administrative Agent
    are instead made payable to Borrower, Borrower hereby appoints
    Administrative Agent as its attorney-in-fact, irrevocably and coupled with
    an interest, to endorse and/or transfer any such payment to Administrative
    Agent (on behalf of the Lenders).
 d. Borrower shall deliver to Administrative Agent on or before the Closing Date
    valid evidence (i.e., Policies and/or certificates of insurance) acceptable
    to Administrative Agent of the Policies required by this Agreement or any
    other Loan Document establishing (i) the issuance of such policies, (ii)
    that the payment of all premiums (collectively, the "Insurance Premiums")
    payable for the period are current and (iii) coverage which meets all of the
    insurance requirements set forth in this Agreement.
 e. Not less than thirty (30) days prior to the expiration, termination or
    cancellation of any Policy which Borrower is required to maintain hereunder,
    Borrower shall obtain a replacement or renewal Policy or Policies (or a
    binding commitment for such replacement or renewal Policy or Policies)
    meeting the requirements of this Agreement, which shall be effective no
    later than the date of the expiration, termination or cancellation of the
    previous Policy, and shall deliver to Administrative Agent (i) a valid
    binder in respect of such Policy or Policies in the same form and containing
    the same information as the expiring Policy or Policies required to be
    delivered by Borrower and (ii) evidence that the payment of all Insurance
    Premiums then due to the applicable insurer are current.
 f. Without limiting the obligations of Borrower under the foregoing provisions
    of this Section 9.05, if Borrower shall fail to maintain in full force and
    effect insurance as required by the foregoing provisions of this Section
    9.05, then Administrative Agent may, but shall have no obligation so to do,
    procure insurance covering the interests of the Lenders and Administrative
    Agent in such amounts and against such risks as Administrative Agent (or the
    Required Lenders) shall deem reasonably appropriate and in accordance with
    the requirements hereof, and Borrower shall reimburse Administrative Agent
    in respect of any Insurance Premiums paid by Administrative Agent in respect
    thereof.
 g. In the event of foreclosure of the Security Instrument or other transfer of
    title or assignment of the Project in extinguishment, in whole or in part,
    of the Loans, all right, title and interest of Borrower in and to all
    Policies of insurance required hereunder except the right to proceeds of
    such policies relating to events occurring prior to such transfer of title,
    shall inure to the benefit of and pass to the successor in interest to
    Administrative Agent and the Lenders or the purchaser or grantee of the
    Project.

 

(h) Notwithstanding the foregoing, Administrative Agent may require Borrower to
obtain additional insurance coverages and amounts, provided that such additional
insurance is then customarily required by other lenders for properties similar
to the Project, as reasonably determined by Administrative Agent.

9.06 Real Estate Taxes and Other Charges.

 a. Subject to the provisions of subsection (b) of this Section 9.06 and Section
    9.14, Borrower shall pay all Real Estate Taxes and Other Charges now or
    hereafter levied or assessed or imposed against the Project or any part
    thereof before fine, penalty, interest or cost attaches thereto. Subject to
    the provisions of subsection (b) of this Section 9.06, Borrower shall
    furnish to Administrative Agent receipts for the payment of Real Estate
    Taxes and Other Charges prior to the date the same shall become delinquent;
    provided, however, that Borrower is not required to furnish such receipts
    for payment of Real Estate Taxes if Administrative Agent is paying the same
    pursuant to the reserves established under Section 9.14.
 b. After prior written notice to Administrative Agent, Borrower, at its own
    expense, may contest by appropriate legal proceeding, promptly initiated and
    conducted in good faith and with due diligence, the amount or validity or
    application in whole or in part of any Real Estate Taxes and Other Charges,
    provided that: (i) no Default and no Event of Default exists; (ii) Borrower
    shall pay the Real Estate Taxes and Other Charges under protest unless such
    proceeding shall suspend the collection of the Real Estate Taxes and Other
    Charges; (iii) such proceeding shall be permitted under and be conducted in
    accordance with the provisions of any other instrument to which Borrower or
    the Project is subject and shall not constitute a default thereunder; (iv)
    such proceeding shall be conducted in accordance with all applicable
    statutes, laws and ordinances; (v) neither the Project nor any part thereof
    or interest therein will, in the reasonable opinion of Administrative Agent,
    be in danger of being sold, forfeited, terminated, cancelled or lost during
    the pendency of the proceeding; (vi) Borrower shall have furnished such
    security as may be required in the proceeding, or as may be reasonably
    requested by Administrative Agent (but in no event less than [110%] of the
    Real Estate Taxes or Other Charges being contested), to insure the payment
    of any such Real Estate Taxes and Other Charges, together with all interest
    and penalties thereon; and (vii) Borrower shall promptly upon final
    determination thereof pay the amount of such Real Estate Taxes or Other
    Charges, together with all costs, interest and penalties.

9.07 [Intentionally Omitted].

9.08 Further Assurances. Borrower will, and will cause each of the other
Borrower Parties to promptly, upon request by Administrative Agent, execute any
and all further documents, agreements and instruments, and take all such further
actions which may be required under any applicable law, or which Administrative
Agent may reasonably request, to effectuate the Transactions, all at the expense
of Borrower. Borrower, at its sole cost and expense, shall take or cause to be
taken all action reasonably required or requested by Administrative Agent to
maintain and preserve the Liens of the Security Documents and the priority
thereof. Borrower shall from time to time execute or cause to be executed any
and all further instruments (including financing statements, continuation
statements and similar statements with respect to any of the Security
Documents), and register and record such instruments in all public and other
offices, and shall take all such further actions, as may be necessary or
requested by Administrative Agent

 

for such purposes, including timely filing or refiling all continuations and any
assignments of any such financing statements, as appropriate, in the appropriate
filing offices.

9.09 Performance of Project Documents, Material Agreements, and Easements.

 a. Borrower shall (i) perform and observe in all material respects all of its
    covenants and agreements contained in any of the Project Documents and
    Material Agreements to which it is a party, including the application of any
    funds to Project Costs received by Borrower from any party pursuant to any
    such Material Agreement, (ii) take all reasonable and necessary action to
    prevent the termination of any such Project Document or Material Agreement
    in accordance with the terms thereof or otherwise, (iii) enforce each
    material covenant or obligation of each such Project Document and Material
    Agreement in accordance with its terms, (iv) promptly give Administrative
    Agent copies of any default or other material notices given by or on behalf
    of Borrower received by or on behalf of Borrower from any other Person under
    the Project Documents or the Material Agreements, and (v) take all such
    action to achieve the purposes described in clauses (i), ii and (iii) of
    this Section 9.09 as may from time to time be reasonably requested by
    Administrative Agent; provided, however, that Borrower shall be permitted,
    upon Administrative Agent's reasonable approval, to contest the validity or
    applicability of any requirement under the Project Documents or any Material
    Agreement.
 b. Borrower will comply with all restrictive covenants and easements affecting
    the Project (unless the Title Company has insured against the enforcement of
    same in the Title Policy). All covenants, easements, cross easements or
    operating agreements which may hereafter be acquired, entered into or
    amended by Borrower affecting the Project (it being understood that Borrower
    will use commercially reasonable efforts to procure such of the foregoing
    items as Administrative Agent may reasonably deem appropriate) shall be
    submitted to Administrative Agent for Administrative Agent's approval, which
    shall not be unreasonably withheld or delayed, prior to the execution
    thereof by Borrower, accompanied by a drawing or survey showing the location
    thereof.

9.10 Performance of the Loan Documents. Borrower shall observe, perform and
satisfy all the terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it under the Loan Documents, and shall pay
when due all costs, fees and expenses required to be paid by it under the Loan
Documents.

9.11 Books and Records; Inspection Rights. Borrower will, and will cause each of
the other Borrower Parties to, keep proper books of record and account in which
full, true, complete and correct entries are made of all dealings and
transactions in relation to its business and activities. Borrower will, and will
cause each of the other Borrower Parties to, permit any representatives
designated by Administrative Agent or any Lender, upon reasonable prior notice,
to visit and inspect its properties, to examine and make extracts from its books
and records relating to the Project and the overall financial condition of such
parties, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

9.12 Environmental Compliance.

(a) Environmental Covenants. Borrower covenants and agrees that: (i) all uses
and operations on or of the Project by Borrower shall be in compliance with all

 

Environmental Laws and permits issued pursuant thereto (and that Borrower will
use commercially reasonable efforts to cause any other Person who uses the
Project to do so in compliance with all Environmental Laws and permits issued
pursuant thereto); (ii) Borrower shall not permit a Release of Hazardous
Substances in, on, under or from the Project; (iii) Borrower shall not permit
Hazardous Substances in, on, or under the Project, except those that are in
compliance with all Environmental Laws (i.e., materials used in cleaning and
other building operations) and matters disclosed in the Environmental Reports;
(iv) Borrower shall keep the Project free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Law, whether due to any act
or omission of Borrower or any other Person (collectively, "Environmental
Liens"); (v) notwithstanding clause (iii) above, Borrower shall not, or permit
any other Person to, install any asbestos or asbestos containing materials on
the Project; (vi) Borrower shall cause the Remediation of such Hazardous
Substances present on, under or emanating from the Project, or migrating onto or
into the Project, in accordance with and to the extent required by this
Agreement and Environmental Laws; (vii) Borrower shall provide Administrative
Agent, the Lenders and their representatives with access at reasonable times to
all or any portion of the Project for purposes of inspection, provided that such
inspections shall not unreasonably interfere with the operation of the Project
or occupants thereof, and shall cooperate with Administrative Agent, the Lenders
and their representatives in connection with such inspections, including but not
limited to providing all relevant information and making knowledgeable persons
available for interviews; and (viii) promptly deliver to Administrative Agent
copies of all required Government Approvals relating to the proper removal of
any asbestos, any aboveground storage tank, and any underground storage tank
currently existing at the Project.

(b) Environmental Notices. Borrower shall promptly provide notice to
Administrative Agent of: (i) all Environmental Claims asserted or threatened
against Borrower or any other party occupying the Project or any portion thereof
or against the Project which become known to Borrower; (ii) the discovery by
Borrower of any occurrence or condition on the Project or on any real property
adjoining or in the vicinity of the Project which could reasonably be expected
to lead to an Environmental Claim against Borrower, Administrative Agent or any
of the Lenders; (iii) the commencement or completion of any Remediation at the
Project; and (iv) any Environmental Lien. In connection therewith, Borrower
shall transmit to Administrative Agent copies of any citations, orders, notices
or other written communications received from any Person and any notices,
reports or other written communications submitted to any Governmental Authority
with respect to the matters described above.

9.13 [Intentionally Omitted].

9.14 Reserves. Administrative Agent may, following and during the continuance of
an Event of Default, at any time and from time to time, at its option (or at the
direction of the Required Lenders), to be exercised by written notice to
Borrower, require the deposit by Borrower into a Controlled Account, at the time
of each payment of an installment of interest or principal under the Notes, of
additional amounts sufficient to discharge the obligations of Borrower under
Sections 9.05 and 9.06 (if applicable, and excluding all income, franchise,
single business or other taxes imposed on Borrower unless the same is in lieu of
real estate taxes) when they become due. Simultaneously with the initial deposit
under this Section 9.14, Borrower shall deposit with Administrative Agent an
amount determined by Administrative Agent to be necessary to ensure that there
will be on deposit with Administrative Agent an amount which,

 

when added to the monthly payments subsequently required to be deposited with
Administrative Agent hereunder on account of Real Estate Taxes, Insurance
Premiums will result in there being on deposit with Administrative Agent an
amount sufficient to pay the next due periodic installment of Real Estate Taxes,
Insurance Premiums at least one (1) month prior to the delinquency date thereof
and the next periodic payments of insurance premiums and ground rent at least
one (1) month prior to the due date thereof. Commencing on the first Business
Day of the first calendar month after the occurrence of an Event of Default and
continuing thereafter on the first Business Day of each month thereafter,
Borrower shall pay to Administrative Agent deposits in an amount equal to
one-twelfth (1/12) of the yearly amount of Real Estate Taxes and Insurance
Premiums that will next become due and payable on the Project. The determination
of the amount to be deposited with Administrative Agent with each installment
shall be made by Administrative Agent in its sole discretion. Such amounts shall
be held by Administrative Agent in a Controlled Account and applied (together
with any interest earned thereon) to the payment of the obligations in respect
to which such amounts were deposited or, at the option of Administrative Agent,
to the payment of said obligations in such order or priority as Administrative
Agent shall determine, on or before the respective dates on which the same or
any of them would become delinquent. If one (1) month prior to the due date of
any of the aforementioned obligations the amounts then on deposit therefor shall
be insufficient for the payment of such obligations in full, Borrower, within
five (5) Business Days after demand, shall deposit the amount of the deficiency
Administrative Agent into the Controlled Account. Nothing herein contained shall
be deemed to affect any right or remedy of Administrative Agent and/or the
Lenders under the provisions of this Agreement or the other Loans Documents or
of any statute or rule of law to pay any such amount and to add the amount so
paid together with interest at the Default Rate to the indebtedness secured by
the Security Instrument. Borrower hereby pledges to and grants to Administrative
Agent a security interest in any and all monies now or hereafter deposited in
such Controlled Account as additional security for the payment of the Loans and
agrees to enter into an agreement with Administrative Agent and the bank where
such account is established substantially in the form in order to perfect
Administrative Agent's security interest therein. In making any payment from
such Controlled Account, Administrative Agent may do so according to any bill,
statement or estimate or procured from the appropriate public office (with
respect to Real Estate Taxes), insurer or agent (with respect to Insurance
Premiums), without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any such charge.

9.15 Accessibility Laws.

(a) Compliance. Borrower will perform and comply promptly with, and cause the
Project, including any future alterations to the Project constructed by Borrower
to be constructed, maintained, used and operated in accordance with all
applicable Accessibility Laws and will maintain accurate records of all
expenditures made in connection with any alterations with respect to
Accessibility Laws to the Project. Upon the request of Administrative Agent, and
if (i) any Governmental Authority having jurisdiction over the Project or
Borrower shall issue a violation or a notice of violation with respect to any
Accessibility Laws, (ii) required by any applicable Accessibility Laws or (iii)
Administrative Agent reasonably believes an Accessibility Laws violation may
exist at or affect the Project, Borrower shall conduct such surveys of the
Project as Administrative Agent shall reasonably require to ascertain that the
Project is in compliance with all Accessibility Laws.

 

(b) Notices. If Borrower receives any notice that Borrower or the Project is in
default under or is not in compliance with any Accessibility Law, or notice of
any proceeding initiated under or with respect thereto, Borrower will promptly
furnish a copy of such notice to Administrative Agent.

 16. [Intentionally Omitted].
 17. [Intentionally Omitted].
 18. [Intentionally Omitted].

9.19 Use of Proceeds; Margin Regulations. Borrower will use (a) the proceeds of
the Loans in accordance with the Project Budget and (b) the disbursements from
any Deficiency Deposit for the Project Costs. No part of the proceeds of the
Loans will be used for the purpose of purchasing or acquiring any "margin stock"
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with
Regulation T, U, X or any other Regulations of such Board of Governors, or for
any purposes prohibited by Legal Requirements.

9.20 [Intentionally Omitted].

9.21 Inspection. Borrower shall permit representatives of Administrative Agent,
the Construction Consultant and the Lenders, at reasonable times and on
reasonable advance notice, to examine its books of record and account, to make
copies and abstracts therefrom, and to discuss its affairs, finances and
accounts with its principal officers, engineers and independent accountants (and
by this provision Borrower authorizes said accountants to discuss with such
Persons such affairs, finances and accounts, but after prior notice to Borrower
of such discussions). Without limiting the foregoing, representatives of the
Construction Consultant, Administrative Agent and the Lenders shall have the
right at reasonable times and on reasonable advance notice to (a) inspect the
Project and all materials to be used in connection with the construction of the
Improvements from time to time and to witness the construction thereof, (b) to
examine all detailed plans and shop drawings in connection with the construction
of the Improvements and (c) meet with the representatives of the Design
Professionals, the General Contractor and the Major Subcontractors to discuss
the status and issues relating to the construction of the Improvements (and by
this provision Borrower authorizes Borrower's Architect, the General Contractor
and the Major Subcontractors to cooperate and discuss with such Persons such
construction matters, but after reasonable prior notice to Borrower of such
discussions). Borrower shall at all times cause a complete set of the original
plans (and all supplements thereto) relating to the construction of the Project
to be maintained at the Project or construction office and available for
inspection by such representatives.

9.22 Project Construction.

(a) Borrower will construct or cause the construction of the Construction Work
in accordance with generally accepted engineering and construction practice, the
Plans and Specifications, the Construction Schedule and Applicable Laws.
Borrower will timely commence (but in no event later than sixty (60) days after
the date hereof) construction of the Construction Work. Borrower shall cause
such Construction Work to be completed by the Completion Date (other than Punch
List items) subject to Section 14.27. Once begun, Borrower shall use its
commercially reasonable efforts to cause the construction of the

 

Construction Work to be prosecuted with diligence in accordance with the
Construction Schedule so as (i) to substantially complete the Base Building Work
(including the satisfaction of the Base Building Substantial Completion
Conditions') and obtain a temporary certificate of occupancy or such other
permits or approvals as may be applicable to the Base Building Work on or before
the Completion Date, free and clear of Liens or claims for Liens for materials
supplied and for labor or services performed in connection with the construction
of the Base Building Work and (ii) to complete each portion of the Construction
Work prior to the date required pursuant to each Qualified Purchase Contract.
Borrower shall not commence construction of the Construction Work, or any
particular component or phase thereof, until Borrower has obtained all permits,
licenses and approvals required under any Applicable Law for the commencement of
construction of the Construction Work or such component or phase thereof, as the
case may be. In no event will Borrower permit or suffer any party, including
subcontractors, to commence proceedings to enforce any Lien unless and to the
extent that said Lien is fully bonded; provided that such bonding effects the
removal of any such Liens or claims.

 a. Borrower will deliver to Administrative Agent, on demand, copies of all
    contracts, bills of sale, statements, receipted vouchers and agreements
    under which Borrower claims title to any materials, fixtures or articles
    incorporated in the Improvements, or subject to the lien of the Security
    Instrument.
 b. Borrower will, upon demand of Administrative Agent based upon the advice of
    the Construction Consultant, correct any Unsatisfactory Work pursuant to
    Section 7.07; and the advance of any proceeds of any Loan shall not
    constitute a waiver of Administrative Agent's right to require compliance
    with this covenant with respect to any such defects or departures from the
    Plans and Specifications not theretofore discovered by or called to the
    attention of the Construction Consultant. Notwithstanding the above, none of
    Administrative Agent, the Lenders or the Construction Consultant shall have
    any affirmative duty to Borrower or any third party to inspect for said
    defects or to call them to the attention of Borrower or anyone else.
 c. Borrower shall deliver to Administrative Agent and the Construction
    Consultant copies of all Major Subcontracts for Administrative Agent's
    approval and shall deliver to Construction Consultant all other subcontracts
    for informational purposes entered into for the construction of the
    Improvements.
 d. Subject to the provisions of Section 10.13, Borrower shall from time to time
    promptly deliver to Administrative Agent and the Construction Consultant all
    Change Orders, pending or executed, along with evidence that all Government
    Approvals have been obtained, together with any documents related thereto
    and a written explanation of the reasons therefor.
 e. Administrative Agent may (and if requested by the Required Lenders, shall)
    commission an Appraisal (i) upon the satisfaction of the Base Building
    Substantial Completion Conditions and (ii) at any other time if required by
    Applicable Law. Such Appraisals shall be completed at Borrower's expense and
    shall be prepared by an appraiser satisfactory to Administrative Agent.

9.23 [Intentionally Omitted].

 

9.24 Proceedings to Enjoin or Prevent Construction. If any proceedings are filed
seeking to enjoin or otherwise prevent or declare invalid or unlawful all or any
part of the Construction Work, Borrower, at its sole cost and expense, will use
commercially reasonable efforts to cause such proceedings to be vigorously
contested in good faith, and in the event of an adverse ruling or decision, use
commercially reasonable efforts to prosecute all allowable appeals therefrom,
and will, without limiting the generality of the foregoing, use commercially
reasonable efforts to resist the entry or seek the stay of any temporary or
permanent injunction that may be entered, and use its best efforts to bring
about a favorable and speedy disposition of all such proceedings.

9.25 Administrative Agent's, Lenders' and Construction Consultant's Actions for
their Own Protection Only. The authority herein conferred upon Administrative
Agent, the Lenders and/or the Construction Consultant and any action taken by
Administrative Agent, the Lenders and/or the Construction Consultant in making
inspections, procuring sworn statements and waivers of lien, approving contracts
and subcontracts and approving Plans and Specifications will be taken by
Administrative Agent, the Lenders and the Construction Consultant for their own
protection only, and none of Administrative Agent, the Lenders or the
Construction Consultant shall be deemed to have assumed any responsibility to
Borrower or any other party with respect to any such action herein authorized or
taken by Administrative Agent, the Lenders or the Construction Consultant or
with respect to the Construction Work, performance of contracts or subcontracts
by any contractors or subcontractors, or prevention of claims for mechanics'
liens. Any review, investigation or inspection conducted by Administrative
Agent, the Lenders, the Construction Consultant or any other architectural or
engineering consultants retained by Administrative Agent in order to verify
independently Borrower's satisfaction of any conditions precedent to advances
under this Agreement, Borrower's performance of any of the covenants, agreements
and obligations of Borrower under this Agreement, or the validity of any
representations and warranties made by Borrower hereunder (regardless of whether
or not the party conducting such review, investigation or inspection should have
discovered that any of such conditions precedent were not satisfied or that any
such covenants, agreements or obligations were not performed or that any such
representations or warranties were not true), shall not affect (or constitute a
waiver by Administrative Agent or the Lenders of) (i) any of Borrower's
representations, warranties or obligations under this Agreement or
Administrative Agent's and the Lenders' reliance thereon or right to require the
performance thereof or (ii) Administrative Agent's or the Lenders' reliance upon
any certifications of Borrower or the Design Professionals required under this
Agreement or any other facts, information or reports furnished to Administrative
Agent and/or the Lenders by Borrower hereunder.

9.26 Sign and Publicity. If Administrative Agent requests, Borrower shall, to
the extent permitted by Applicable Law, erect a sign approved by Administrative
Agent and Borrower on the Project in a conspicuous location indicating that the
financing for the Project has been provided by the Lenders. The cost of any such
sign shall be paid by Administrative Agent. In addition, Administrative Agent
and the Lenders shall have the right to publicize the making of the Loans
notwithstanding the provisions of Section 14.23.

9.27 On-Site and Off-Site Materials. Borrower shall cause all materials supplied
for or intended to be utilized in, the construction of the Project, but not
affixed to or incorporated into the Project, to be stored on the Project site or
at such other location as may be approved by Administrative Agent in writing,
with adequate safeguards, as required by Administrative Agent, to prevent loss,
theft, damage or commingling with other materials or projects, such safeguards

shall include: (i) prior to making disbursements for materials which are stored
on the Project or on property owned by an Affiliate of Borrower in the immediate
vicinity of the Project (the "Lay-Down Yard") and intended to be incorporated
into the Improvements pursuant to the Plans (collectively, "On-Site Stored
Materials"), Administrative Agent shall have received (A) invoices, bills of
sale and other documentation evidencing the amount owed for such materials,
Borrower's ownership thereof, and evidence of the release of any right, title or
lien in respect thereof by any vendor, conditioned only upon disbursement to
such vendor of the disbursement amount requested, (B) evidence that such
materials are covered by the insurance policies required by this Construction
Loan Agreement and are identified and protected against loss, theft and damage
in a manner acceptable to Administrative Agent and the Construction Consultant,
and (C) evidence that advances made by the Lenders for any stored materials,
whether or not such stored materials are stored on the Project or the Lay-Down
Yard, do not at any one time exceed in the aggregate $1,000,000 inclusive of the
amount requested; (ii) with respect to advances for the purchase of certain
major building materials which are ready for delivery to the Property but are
temporarily stored at off-site locations other than the Project or property
adjacent to the Project (collectively, "Off-Site Stored Materials"), approved by
the Administrative Agent and the Construction Consultant prior to the delivery
to the Project or incorporation into the Improvements of such Off-Site Stored
Materials; provided, however, that in the case of each such advance, the
Administrative Agent shall have received (A) a written statement from the
manufacturer or storer of such Off-Site Stored Materials (or a provision in the
purchase order therefor to such effect) that Administrative Agent, the
Construction Consultant and either of their agents may fully inspect such
Off-Site Stored Materials at all reasonable times, and (B) evidence that
advances to be made by the Lenders for all Off-Site Stored Materials do not
exceed, at any one time $500,000, inclusive of the amount requested; and (iii)
with respect to advances for the purchase of certain finally assembled, fully
fabricated furniture, fixtures and equipment, which are ready for delivery to
the Project but are temporarily stored at off-site locations other than the
Project (collectively, "Off-Site Stored Furnishings"), approved by
Administrative Agent and the Construction Consultant prior to delivery to the
Project; provided, however, that in the case of each such Loan, the conditions
contained herein have been satisfied with respect to the Off-Site Stored
Furnishings and Administrative Agent shall have received a written statement
from the manufacturer or storer of such Off-Site Stored Furnishings (or a
provision in the purchase order therefor to such effect) that Administrative
Agent, the Construction Consultant and either of their agents may fully inspect
such Off-Site Stored Furnishings at all reasonable times.

 

ARTICLE X

NEGATIVE COVENANTS OF BORROWER

Borrower covenants and agrees that, until the payment in full of the Obligations
(other than contingent indemnification obligations), it will not do or permit,
directly or indirectly, any of the following:

10.01 Fundamental Change.

(a) Mergers; Consolidations; Disposal of Assets. Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any substantial part of its
Properties and assets whether now owned or hereafter acquired (but excluding any
sale or disposition of obsolete or excess furniture,

 

fixture and equipment in the ordinary course of business if same is replaced
with new furniture, fixtures and equipment of equal or greater utility), or wind
up, liquidate or dissolve, or enter into any agreement to do any of the
foregoing.

(b) Organizational Documents. Without the prior written consent of
Administrative Agent, Borrower will not make any Modification of the terms or
provisions in any such Person's Organizational Documents.

10.02 Limitation on Liens. Borrower will not create, incur, assume or suffer to
exist any Lien upon any of the Project or its interest therein, whether now
owned or hereafter acquired, except for the Permitted Liens. Borrower shall not
be in Default under this Section 10.02 if (a) a Lien for the performance of work
or the supply of materials is filed against the Project unless Borrower fails to
discharge such Lien by payment or bonding on or prior to the date that is the
earlier of (i) forty-five (45) days after the date of filing of such lien and
(ii) the date on which the Project is subject to a levy, execution, attachment
or sequestration, or (b) so long as Borrower contests in good faith the validity
or amount of any asserted lien and diligently prosecutes or defends an action
appropriate to obtain a binding determination of the disputed matter, and in
connection with such contest provides Administrative Agent with such security as
it may require in its sole discretion to protect Administrative Agent against
all loss, damage, and expense, including reasonable attorneys' fees, which
Administrative Agent might incur if the asserted lien is determined to be valid.

10.03 Transfer; Pledge.

 a. Except as expressly permitted by or pursuant to this Agreement, Borrower
    shall not allow any Transfer to occur or permit any owner of the Equity
    Interests in Borrower to pledge or otherwise encumber such Equity Interests,
    or any of the economic or other benefits therefrom.
 b. Notwithstanding anything herein to the contrary, direct and indirect Equity
    Interests in Borrower shall be permitted to be transferred to Persons that
    are wholly-owned subsidiaries of Vail Resorts, Inc.
 c. Borrower acknowledges that Administrative Agent is making one or more
    advances under this Agreement in reliance on the expertise, skill and
    experience of Borrower; thus the Obligations secured by the Security
    Documents include material elements similar in nature to a personal service
    contract. In consideration of Administrative Agent's reliance, Borrower
    agrees that Borrower shall not make any Transfer if such Transfer is
    prohibited by this Agreement unless the Transfer is preceded by
    Administrative Agent's express written consent to the particular transaction
    and transferee. If any prohibited Transfer occurs, Administrative Agent in
    its sole discretion may declare the Obligations to be immediately due and
    payable, and Administrative Agent may invoke any rights and remedies
    provided under Section 12.02 hereof. Borrower acknowledges the materiality
    of the provisions of this Section 10.03(c) as a covenant of Borrower, and
    that such covenant was given individual weight and consideration by
    Administrative Agent in entering into the Obligations secured by the
    Security Documents, and that any Transfer in violation of the prohibited
    transfer provisions herein set forth shall result in a material impairment
    of Administrative Agent's interest in the Obligations and be deemed a breach
    of the foregoing covenant.

(d) Notwithstanding anything to the contrary in this Section 10.03, except as
set forth in Section 10.03[b), any Change of Control or Transfer which would
result in a Change of Control (in addition to any other consents or approvals
required hereunder) shall be further subject to (i) Borrower providing prior
written notice to Administrative Agent of any such transfer, (ii) no Default or
Event of Default then existing, (iii) the proposed transferee being a
corporation, partnership, joint venture, joint-stock company, trust or
individual approved in writing by each Lender subject to a Limiting Regulation
in its discretion, and (iv) payment to Administrative Agent on behalf of the
Lenders of all costs and expenses incurred by Administrative Agent or any of the
Lenders in connection with such transfer. Each Lender at the time subject to a
Limiting Regulation shall, within ten (10) Business Days after receiving
Borrower's notice of a proposed Change of Control or Transfer subject to this
Section 10.03(d), furnish to Borrower a certificate (which shall be conclusive
absent manifest error) stating that it is subject to a Limiting Regulation,
whereupon such Lender shall have the approval right contained in clause (iii)
above. Each Lender which fails to furnish such a certificate to Borrower during
such ten (10) Business Day period shall be automatically and conclusively deemed
not to be subject to a Limiting Regulation. If any Lender subject to a Limiting
Regulation fails to approve a proposed transferee under clause (iii) above (any
such Lender being herein called a "Rejecting Lender"), Borrower, upon three (3)
Business Days notice, may (A) notwithstanding Section 2.02(h), prepay such
Rejecting Lender's outstanding Loans in accordance with the provisions for
prepayment set forth in Section 3.04 or (B) require that such Rejecting Lender
transfer all of its right, title and interest under this Agreement and such
Rejecting Lender's Note to an Eligible Assignee designated by Borrower that is
approved by Administrative Agent provided that such Eligible Assignee assumes
all of the obligations of such Rejecting Lender hereunder, and purchases all of
such Rejecting Lender's Loans hereunder for consideration equal to the aggregate
outstanding principal amount of such Rejecting Lender's Loans, together with
interest thereon to the date of such purchase (to the extent not paid by
Borrower), and satisfactory arrangements are made for payment to such Rejecting
Lender of all other amounts accrued and payable hereunder to such Rejecting
Lender as of the date of such transfer (including any fees accrued hereunder and
any amounts that would be payable under Section 2.02(h) as if all such Rejecting
Lender's Loans were prepaid in full on such date). Subject to the provisions of
Section 14.07(b), such Eligible Assignee shall be a "Lender" for all purposes
hereunder. Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements of Borrower contained in Sections 5.01, 5.07 and 14.03
shall survive for the benefit of such Rejecting Lender with respect to the time
period prior to such replacement.

10.04 Indebtedness. Borrower shall not create, incur or suffer to exist, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness except the following:

 a. Indebtedness Under the Loan Documents. Indebtedness of Borrower in favor of
    Administrative Agent and the Lenders pursuant to this Agreement and the
    other Loan Documents;
 b. Trade Payables. Indebtedness of Borrower with respect to trade payables and
    accrued expenses incurred in the ordinary course of the business of
    operating and constructing the Project, provided the same are not evidenced
    by a promissory note, are paid when do (subject to good faith disputes), and
    do not exceed in the aggregate at any one time outstanding $500,000 or such
    greater amounts shown on the Project Budget.

 

10.05 Investments. Borrower will not make or permit to remain outstanding any
Investments except operating deposit accounts with banks.

10.06 Restricted Payments. Borrower shall make no Distributions until the Notes
have been paid in full.

10.07 Change of Organization Structure; Location of Principal Office. Borrower
shall not change its name or change the location of its chief executive office,
state of formation or organizational structure unless, in each instance,
Borrower shall have (a) given Administrative Agent at least thirty (30) days'
prior notice thereof, (b) made all filings or recordings, and taken all other
action, necessary or desirable under Applicable Law to protect and continue the
priority of the Liens created by the Security Documents, (c) if reasonably
requested by Administrative Agent, delivered to Administrative Agent an opinion
of counsel reasonably satisfactory to Administrative Agent covering the matters
referred to in clause (b) above, and (d) if reasonably requested by
Administrative Agent, caused the Title Company to issue an endorsement to the
Title Policy reflecting such change and indicating that there has been no change
in the state of title to the Project as a result of such change.

10.08 Transactions with Affiliates. Except for transactions with Slifer, Smith
and Frampton, payments of project management fees or reimbursable expenses to
Vail Resorts Development Company as provided in the Project Budget, or as
expressly permitted by this Agreement, Borrower shall not enter into, or be a
party to, any transaction with an Affiliate of Borrower, except in the ordinary
course of business and on terms which are fully disclosed to Administrative
Agent, and are no less favorable to Borrower than would be obtained in a
comparable arm's length transaction with an unrelated third party.

10.09 [Intentionally Omitted].

10.10 No Joint Assessment; Separate Lots. Borrower shall not suffer, permit or
initiate the joint assessment of the Project with any other real property
constituting a separate tax lot.

10.11 Zoning. Borrower shall not, without Administrative Agent's reasonably
prior written consent, seek, make, suffer, consent to or acquiesce in any change
or variance in any zoning or land use laws or other conditions of use of the
Project or any portion thereof. Borrower shall not use or permit the use of any
portion of the Project in any manner that could reasonably be expected to result
in such use becoming a non-conforming use under any zoning or land use law or
any other applicable law or Modify any agreements relating to zoning or land use
matters or with the joinder or merger of lots for zoning, land use or other
purposes, without the prior written consent of Administrative Agent. Without
limiting the foregoing, in no event shall Borrower take any action that would
reduce or impair either (a) the number of parking spaces at the Improvements
required by Applicable Law or (b) access to the Project from adjacent public
roads.

10.12 ERISA. Borrower shall not shall not take any action, or omit to take any
action, which would (a) cause Borrower's assets to constitute "plan assets" for
purposes of ERISA or the Code or (b) cause the Transactions to be a nonexempt
prohibited transaction (as such term is defined in Section 4975 of the Code or
Section 406 of ERISA) that could subject Administrative Agent and/or the
Lenders, on account of any Loan or execution of the Loan Documents hereunder, to
any tax or penalty on prohibited transactions imposed under Section 4975 of the
Code or Section 502(i) of ERISA.

10.13 Amendment of Contracts and Government Approvals. Borrower shall not,
without Administrative Agent's prior consent (which shall not be unreasonably
withheld or delayed, except with respect to clause (ii) below and to the extent
otherwise provided in this Section 10.13), (i) take any action to cancel or
terminate any Project Document, any Material Agreement, or any Government
Approval to which it is a party; (ii) sell, assign, pledge, transfer, mortgage,
hypothecate or otherwise dispose of (by operation of law or otherwise) or
encumber any part of its interest in such Project Documents, Material Agreements
or Government Approvals; (iii) waive any material default under or breach of any
material provisions of any such Project Document, Material Agreement or
Government Approval or waive, fail to enforce, forgive or release any material
right, interest or entitlement, howsoever arising, under or in respect of any
material provisions of any such Project Document, Material Agreement or
Government Approval or vary or agree to the variation in any material way of any
material provisions of any such Project Document, Material Agreement or
Government Approval or of the performance of any other Person under any such
Project Document, Material Agreement or Government Approval; (iv) Modify any
material provision of, or give any material consent under, any such Project
Document (including, without limitation, the Plans and Specifications, the
Construction Schedule, the General Contract and any Major Subcontract), Material
Agreement or Government Approval, including, without limitation, any
Modification which, subject to Purchaser Upgrades and Borrower's right to make
Change Orders pursuant to the provisions of Section 10.14 below, would
materially increase the Project Budget (including, without limitation, any
Project Budget Line-Item); (v) petition, request or take any other legal or
administrative action that seeks, or may reasonably be expected, to rescind,
terminate or suspend any such Project Document, Material Agreement or Government
Approval or amend or modify all or any material part thereof; or (vi) enter
into, or permit the General Contractor to enter into any new Major Subcontract.

10.14 Change Orders; Purchaser Upgrades.

 a. Borrower shall not agree to or request any Change Order without
    Administrative Agent's and Construction Consultant's reasonable prior
    written consent except as specifically set forth in this Section 10.14;
 b. Borrower may make changes to the Plans and Specifications without obtaining
    Administrative Agent's or Construction Consultant's consent pursuant to a
    Purchaser Upgrade or a Change Order if (A) Borrower obtains the approval of
    all parties whose approval is required, including, without limitation, any
    consent or approval required from the General Contractor, subcontractors,
    sureties and Governmental Authorities; (B) the structural integrity of the
    Improvements is not impaired; (C) no substantial change in architectural
    appearance is effected and the rentable square footage is not materially
    reduced; (E) the performance of the mechanical, electrical and life safety
    systems of the Improvements is not materially adversely affected and are in
    conformance with Applicable Laws; (F) the Government Approvals will not be
    revoked, rescinded or otherwise invalidated as a result of any such change
    or an aggregate of such changes; and (G) in the case of Change Orders, (i)
    no Event of Default has occurred and is continuing, (ii) Borrower notifies
    Administrative Agent and the Construction Consultant in writing of such
    change within three (3) Business Days thereafter, and (iii) the cost of or
    reduction resulting from any one such change does not exceed $75,000 and the
    aggregate change in cost of all such Change Orders does not exceed $500,000;
 c. Any Change Order or Purchaser Upgrade permitted pursuant to this Section
    10.14 or otherwise approved by Administrative Agent shall have the effect of
    Modifying the Plans and Specifications and the Project Budget consistent
    with such Change Order or Purchaser Upgrade.

10.15 Sales Tax Increment Financing. Borrower shall not enter into any sales tax
increment financing agreement or other agreement with any Governmental Authority
relating in any way to the Project ("Sales Tax Increment Financing") without (a)
obtaining prior written consent of Administrative Agent and (b) executing an
assignment of the proceeds from such Sales Tax Increment Financing pursuant to
an assignment agreement in form and substance satisfactory to Administrative
Agent in its sole discretion, as additional Collateral for the Obligations
hereunder.

10.16 Intentionally Omitted].

10.17 Anti-Terrorism Law. Borrower shall not (i) conduct any business or engage
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Person described in Section 8.32 above, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Anti-Terrorism Order or any other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and
Borrower shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming Borrower's compliance with this Section 10.17 and Section 8.32)).

ARTICLE XI

INSURANCE OR CONDEMNATION AWARDS 11.01 Casualties and Condemnations.

 a. If a Casualty shall occur, Borrower shall give prompt notice of such damage
    to Administrative Agent and shall promptly commence and diligently prosecute
    the completion of the repair and restoration of the Project in accordance
    with Applicable Law and the Material Agreements to, as nearly as reasonably
    possible, the condition the Project was in immediately prior to such
    Casualty, with such alterations as may be reasonably approved by
    Administrative Agent and, to the extent required under any Material
    Agreement, any party thereto (a "Restoration"). Borrower shall pay all costs
    of such Restoration regardless of whether such costs are covered by
    Insurance Proceeds (and regardless of whether Borrower is entitled to any
    disbursement of Insurance Proceeds pursuant to Section 11.03 below).
    Administrative Agent may, but shall not be obligated to make proof of loss
    if not made promptly by Borrower.
 b. Borrower shall promptly give Administrative Agent notice of the commencement
    of (or of any threatened) Condemnation proceedings and shall deliver to
    Administrative Agent copies of any and all papers served in connection with
    such actual or threatened Condemnation. Administrative Agent may participate
    in any Condemnation proceedings, and Borrower shall from time to time
    deliver to Administrative Agent all instruments requested by it to permit
    such participation. Borrower shall, at its expense, diligently prosecute any
    such proceedings, and shall consult with Administrative Agent, its

 

attorneys and experts, and cooperate with them in the carrying on or defense of
any such proceedings.

11.02 Insurance Proceeds and Condemnation Awards.

 a. If (i) Restoration of the Project following a Casualty is reasonably
    expected to cost less than $750,000 (the "Insurance Threshold Amount"), or
    (ii) the Condemnation Award is reasonably expected to be less than $750,000
    (the "Condemnation Threshold Amount"), provided no Default or Event of
    Default then exists, Borrower may, upon written notice to Administrative
    Agent but without the need to obtain the prior written consent of
    Administrative Agent, settle and adjust any claim with respect to a Casualty
    and settle or agree to any Condemnation Award, and Borrower is hereby
    authorized to collect such Insurance Proceeds or Condemnation Awards with
    respect thereto.
 b. If Restoration of the Project is reasonably expected to cost an amount equal
    to or in excess of the Insurance Threshold Amount (a "Significant Casualty",
    or the Condemnation Award is reasonably expected to be an amount equal to or
    in excess of the Condemnation Threshold Amount (a "Significant Condemnation
    Event"), then (i) Borrower shall not, without the reasonable prior written
    consent of Administrative Agent, settle or adjust any claim of Borrower or
    agree with any insurer(s) on the amount to be paid in connection with such
    Significant Casualty, or settle or agree to the amount of any such
    Condemnation Award, and (ii) all Insurance Proceeds and Condemnation Awards
    shall be due and payable solely to Administrative Agent and held in a
    Controlled Account in accordance with Section 11.03.
 c. If an Event of Default exists, with respect to any Casualty or Condemnation,
    (i) Administrative Agent, in its sole discretion, may settle and adjust any
    claim or award without the consent of Borrower, (ii) all Insurance Proceeds
    and Condemnation Awards shall be due and payable solely to and held by
    Administrative Agent in a Controlled Account and applied in accordance with
    Section 11.03, and (iii) without Administrative Agent's prior consent, other
    than as required by any applicable insurance policy or Applicable Law
    Borrower shall not take any action or fail to take any action which would
    cause the amount of the Insurance Proceeds or Condemnation Awards to be
    affected or determined. Administrative Agent shall be under no obligation to
    question the amount of any Insurance Proceeds or Condemnation Award and may
    accept the same in the amount in which the same shall be paid.
 d. If Borrower is a payee on any check representing Insurance Proceeds with
    respect to a Significant Casualty, Borrower shall immediately endorse, such
    check payable to the order of Administrative Agent. Borrower hereby
    irrevocably appoints Administrative Agent as its attorney-in-fact, coupled
    with an interest, to endorse such check payable to the order of
    Administrative Agent. All out-of-pocket expenses incurred by Administrative
    Agent in the settlement, adjustment and collection of the Insurance shall
    become part of the Obligations and shall be reimbursed by Borrower to
    Administrative Agent upon demand.
 e. Notwithstanding the occurrence of any Casualty or Condemnation, (i) Borrower
    shall continue to pay the Obligations at the time and in the manner provided
    for its payment in this Agreement and the Obligations shall not be reduced
    until any Insurance Proceeds or Condemnation Awards shall have been actually
    received and applied by

 

Administrative Agent, after the deduction of expenses of collection, to the
reduction or discharge of the Obligations, and (ii) subject to all other
provisions of this Agreement, Administrative Agent shall continue to make Loan
Advances to Borrower notwithstanding the existence of such Casualty or
Condemnation.

(f) With respect to any Condemnation, (i) the Lenders shall not be limited to
the interest paid on the Condemnation Award by the condemning authority but
shall be entitled to receive out of the Condemnation Award interest at the rate
or rates provided herein or in the Notes and this Agreement, (ii) if the Project
or any portion thereof is subject to a Condemnation, provided that any
Condemnation Awards are made available to Borrower for such purpose by
Administrative Agent, Borrower shall promptly commence and diligently prosecute
the Restoration of the Project and otherwise comply with the provisions of
Section 11.03, (iii) if the Project is sold, through foreclosure or otherwise,
prior to the receipt by Administrative Agent of the Condemnation Award,
Administrative Agent and the Lenders shall have the right, whether or not a
deficiency judgment on the Notes shall have been sought, recovered or denied, to
receive the Condemnation Award, or a portion thereof sufficient to pay the
Obligations. The failure by Borrower to apply Condemnation Awards in accordance
with this Article XI shall be an Event of Default.

11.03 Application of Insurance Proceeds and Condemnation Awards.

(a) If either the Insurance Proceeds or the Condemnation Award are equal to or
greater than the Insurance Threshold Amount or the Condemnation Threshold
Amount, as applicable, Administrative Agent shall adjust the Project Budget to
reflect any such Insurance Proceeds or Condemnation Award and shall make the
Insurance Proceeds or Condemnation Award available to Borrower for Restoration
so long as each of the following conditions are met (provided that, if at the
time of any request for disbursement of Insurance Proceeds or Condemnation
Awards Borrower shall fail to satisfy such conditions, Borrower shall be
entitled, except as to clause (i), to cure such failure within 30 days after
Administrative Agent's refusal to make such disbursement and resubmit such
request for disbursement):

 i.    no Event of Default has occurred and then exists (including at any time
       required for any disbursements of such Insurance Proceeds or Condemnation
       Awards);
 ii.   intentionally omitted;
 iii.  such Insurance Proceeds or Condemnation Awards, together with such
       additional funds deposited by Borrower with Administrative Agent and/or
       allocated by Borrower from the Borrower Contingency Fund are sufficient
       to pay for all of the costs and expenses associated with the repair or
       restoration of the Improvements in the manner required by Section
       11.01(a) or 11.02(f), as applicable;
 iv.   if (A) such Casualty or Condemnation occurs prior to the initial
       completion of the Improvements, the Improvements can be repaired,
       restored and completed prior to the Completion Date, or such later date
       as shall be approved by the Required Lenders and (B) such Casualty or
       Condemnation occurs after the initial completion of the Improvements, the
       Improvements can be repaired or restored to substantially the condition
       in which they existed prior to such Casualty or Condemnation prior to the
       Extended Maturity Date;
 v.    Administrative Agent (in the exercise of its reasonable discretion) and
       all applicable Governmental Authorities have approved the final plans and
       specifications for reconstruction or restoration of the damaged portion
       of the Improvements;
 vi.   Administrative Agent has approved (in the exercise of its reasonable
       discretion) all budgets, schedules, and architecture and construction
       contracts in connection with such repair or restoration;
 vii.  with respect to a Casualty, Administrative Agent has determined (in the
       exercise of its reasonable discretion) that after the reconstruction or
       restoration work is completed, the Loans will be In Balance;
 viii. with respect to a partial Condemnation, Administrative Agent has
       determined (in the exercise of its reasonable discretion) that the
       remaining Improvements are sufficient to cause the Loans to be In
       Balance;
 ix.   [Intentionally Omitted];
 x.    [Intentionally Omitted];
 xi.   Borrower shall commence (which shall include commencing "soft" costs
       activities, i.e., obtaining development approval from the applicable
       Governmental Authorities, soliciting bid proposals, restoration planning,
       etc.) the Restoration as soon as reasonably practicable (but in no event
       later than ninety (90) days after such Casualty or Condemnation, as the
       case may be, occurs) and shall in any event have undertaken reasonable
       actions within ninety (90) days to obtain all necessary permits and shall
       within such ninety (90) days, have entered into a construction contract
       reasonably acceptable to Administrative Agent, and shall diligently
       pursue the same to completion to the reasonable satisfaction of
       Administrative Agent;
 xii.  Administrative Agent shall have received a guaranty of completion with
       respect to all Restoration in substantially the same form as the
       Completion Guaranty and otherwise reasonably satisfactory to
       Administrative Agent from Guarantor;
 xiii. the Project and the use thereof after the Restoration will be in
       substantial compliance with and permitted under all Applicable Laws;
 xiv.  such Casualty or Condemnation, as the case may be, does not result in the
       permanent loss of access to the Project or the Improvements;

(b) Pending disbursement to Borrower, the Insurance Proceeds or Condemnation
Awards shall be held by Administrative Agent in a Controlled Account. If the
entire amount of Insurance Proceeds or a Condemnation Award are not required (i)
to be made available for the Restoration or (ii) the conditions for Insurance
Proceeds or Condemnation Awards to be made available to Borrower set forth in
subsection (a) above are not satisfied and Borrower's right to cure such matters
has expired, the Insurance Proceeds or Condemnation Award may (A) be retained
and applied by Administrative Agent toward the payment of the Obligations not
later than the end of the next Interest Period that is at least five (5) days
after Borrower shall have failed to satisfy the funding conditions (subject to
Borrower's cure rights), whether or not then due and payable, in such order,
priority and proportions as Administrative

 

Agent in its sole discretion shall deem proper, or (B) at the sole discretion of
Administrative Agent, the same may be paid, either in whole or in part, to
Borrower for such purposes and upon such conditions as Administrative Agent
shall designate.

ARTICLE XII
EVENTS OF DEFAULT

12.01 Events of Default. Any one or more of the following events shall
constitute an "Event of Default":

 a. Monetary Defaults. Borrower shall: (i) fail to pay any principal of or
    interest on) any Loan when due (including, without limitation, on the
    Maturity Date or any other date on which the same is due); or (ii) fail to
    pay any other monetary sum (other than an amount referred to in clause (i)
    above) payable by it under this Agreement or under any other Loan Document,
    when and as the same shall become due and payable, and, in the case of this
    clause (ii) such default shall continue for a period of five (5) days after
    Administrative Agent shall have delivered notice of such default to Borrower
    (provided such 5-day grace period shall not apply to any sums due on the
    Maturity Date); or
 b. Negative Covenants. Borrower shall default in the performance of any of its
    obligations under any of Sections 9.05, 9.06, 9.19, or Article X; or
 c. Representations and Warranties. Any representation, warranty or
    certification made or deemed made herein or in any other Loan Document (or
    in any Modification hereto or thereto) by Borrower or any request, notice or
    certificate furnished by or on behalf of any Borrower Party pursuant to the
    provisions hereof or thereof, shall prove to have been false or misleading
    as of the time made or furnished in any material respect; or
 d. Borrower Insolvency. (i) Borrower shall admit in writing its inability to,
    or be generally unable to, pay its debts as such debts become due; or (ii)
    an involuntary proceeding shall be commenced or an involuntary petition
    shall be filed, seeking (A) liquidation, reorganization or other relief in
    respect of any Borrower or its debts, or of a substantial part of its
    assets, under any Federal, state or foreign bankruptcy, insolvency,
    receivership or similar law now or hereafter in effect or (B) the
    appointment of a receiver, trustee, custodian, sequestrator, conservator or
    similar official for any of Borrower Parties or for a substantial part of
    its assets, and, in any such case, such proceeding or petition shall
    continue undismissed for a period of sixty (60) days or an order or decree
    approving or ordering any of the foregoing shall be entered; or (iii)
    Borrower shall (A) voluntarily commence any proceeding or file any petition
    seeking liquidation, reorganization or other relief under any Federal, state
    or foreign bankruptcy, insolvency, receivership or similar law now or
    hereafter in effect, (B) consent to the institution of, or fail to contest
    in a timely and appropriate manner, any proceeding or petition described in
    clause (ii) above, (C) apply for or consent to the appointment of a
    receiver, trustee, custodian, sequestrator, conservator or similar official
    for Borrower or for a substantial part of any of its assets, (D) file an
    answer admitting the material allegations of a petition filed against it in
    any such proceeding, (E) make a general assignment for the benefit of
    creditors or (F) take any action for the purpose of effecting any of the
    foregoing; or
 e. [Intentionally Omitted]
 f. Default on other Indebtedness. Borrower defaults (after the passage of any
    grace or cure periods) on any other Indebtedness where U.S. Bank is acting
    as lender; or
 g. Dissolution. Borrower or Guarantor shall be terminated, dissolved or
    liquidated (as a matter of law or otherwise) or proceedings shall be
    commenced by any Person (including any Borrower Party) seeking the
    termination, dissolution or liquidation of Borrower or Guarantor; or
 h. Judgments Against Borrower. One or more (i) final, non-appealable judgments
    (or, regardless as to whether the same is final and non-appealable, a
    judgment shall be recorded as a lien against the Project) for the payment of
    money (exclusive of judgment amounts covered by insurance where the insurer
    has admitted liability in respect of such judgment) aggregating in excess of
    $100,000 shall be rendered against Borrower, unless the same is paid, bonded
    over to the reasonable satisfaction of Administrative Agent, or additional
    cash collateral in an amount satisfactory to Administrative Agent is
    deposited into a Controlled Account, in each case within thirty (30)
    consecutive days of such judgment; or (ii) final, non-appealable
    non-monetary judgments, orders or decrees shall be entered against Borrower
    which does or would reasonably be expected to have a Material Adverse
    Effect, and, in either case, the same shall remain undischarged for a period
    of thirty (30) consecutive days during which execution shall not be
    effectively stayed, or any action shall be legally taken by a judgment
    creditor to attach or levy upon any assets of Borrower to enforce any such
    judgment; or
 i. Judgments Against Guarantor. One or more (i) final, non-appealable judgments
    for the payment of money (exclusive of judgment amounts covered by insurance
    where the insurer has admitted liability in respect of such judgment)
    aggregating in excess of $1,500,000 shall be rendered against Guarantor,
    unless the same is paid, bonded over to the reasonable satisfaction of
    Administrative Agent, or additional cash collateral in an amount
    satisfactory to Administrative Agent is deposited into a Controlled Account,
    in each case within thirty (30) consecutive days of such judgment; or (ii)
    final, non-appealable non-monetary judgments, orders or decrees shall be
    entered against Guarantor which does or would reasonably be expected to have
    a Material Adverse Effect, and, in either case, the same shall remain
    undischarged for a period of thirty (30) consecutive days during which
    execution shall not be effectively stayed, or any action shall be legally
    taken by a judgment creditor to attach or levy upon any assets of such
    Guarantor to enforce any such judgment; or
 j. ERISA. An ERISA Event shall have occurred that, in the opinion of
    Administrative Agent, when taken together with all other ERISA Events that
    have occurred, could reasonably be expected to result in a Material Adverse
    Effect; or
 k. Loan Document Liens. The Liens created by the Security Documents shall at
    any time not constitute a valid and perfected first priority Lien (subject
    to the Permitted Liens) on the collateral intended to be covered thereby in
    favor of Administrative Agent, free and clear of all other Liens (other than
    the Permitted Liens), or, except for expiration in accordance with its
    terms, any of the Security Documents shall for whatever reason be terminated
    or cease to be in full force and effect, or the enforceability thereof shall
    be contested by any Borrower Party or any of their Affiliates and Borrower
    does not cause such matter to be cured within ten (10) Business Days
    following written notice from Administrative Agent; or

 

(1) Guarantor Default. Any Event of Default shall occur under, or Guarantor
shall revoke or attempt to revoke, contest or commence any action against or
seeking to nullify or void its obligations under, any of the Guarantor
Documents; or

 a. [Intentionally Omitted]
 b. Material Adverse Effect. An event shall occur that results in a Material
    Adverse Effect and such Material Adverse Effect shall be continuing; or
 c. Access to Project. If (i) Administrative Agent or any of the Lenders, or its
    representatives or the Construction Consultant is not permitted, at all
    reasonable times, following prior notice to Borrower, to enter upon the
    Project, inspect the Improvements and the construction thereof and all
    materials, fixtures and articles used or to be used in connection therewith,
    and to examine all detailed plans, shop drawings and specifications which
    relate to the Improvements, or (ii) Borrower, the General Contractor or a
    Major Subcontractor shall fail to furnish to Administrative Agent, the
    Construction Consultant or their authorized representatives, within a
    reasonable period of time after requested, copies of such plans, drawings
    and specifications, or copies of any invoices, subcontracts, or bills of
    sale relating to the construction or equipping of the Improvements, and, in
    any of the foregoing cases such default remains uncured for a period of five
    (5) Business Days after notice thereof from Administrative Agent to
    Borrower; provided, however, that if such default is caused as a result of
    the General Contractor or a Major Subcontractor, such five (5) Business Day
    period shall be extended so long as Borrower is diligently pursuing its
    rights and remedies to cause compliance by the General Contractor or such
    Major Subcontractor; or
 d. Deficiency Deposits. Borrower shall fail to make (or cause to be made) a
    Deficiency Deposit within the time and in the manner provided in Section
    7.02; or
 e. Material Agreements. Borrower shall default under any of the Material
    Agreements after the expiration any applicable notice or cure periods
    thereunder, or any Material Agreement is materially Modified or terminated
    without Administrative Agent's prior written approval if such approval is
    required pursuant to Section 10.13, and the benefits provided for in such
    Material Agreement are not promptly (but in no event later than thirty (30)
    days after any such termination) replaced to the reasonable satisfaction of
    Administrative Agent; or
 f. Unsatisfactory Work. Borrower shall fail to cause any Unsatisfactory Work to
    be corrected to the reasonable satisfaction of Administrative Agent and the
    Construction Consultant within twenty (20) Business Days after notice of
    such disapproval; provided, however, that if such Unsatisfactory Work cannot
    reasonably be corrected within such twenty (20) day period, then so long as
    Borrower shall have commenced to cause the correction of such Unsatisfactory
    Work within such twenty (20) Business Day period and thereafter diligently
    and expeditiously proceeds to cause the correction of the same, such twenty
    (20) Business Day period shall be extended for such time as is reasonably
    necessary for Borrower in the exercise of due diligence to cause the
    correction of such Unsatisfactory Work, but in no event beyond the date
    which is sixty (60) days after the applicable notice of disapproval or such
    later date as may be approved in Administrative Agent's sole discretion; or
 g. Contractor Bankruptcy. The bankruptcy or insolvency of the General
    Contractor and failure of Borrower to procure a contract with a new general
    contractor or guarantor (such contract, general contractor, guaranty and
    guarantor, as the case may be, to be approved by Administrative Agent)
    within sixty (60) days after the occurrence of such bankruptcy or insolvency
    (such approval not to be unreasonably withheld); or
 h. Completion Date. The Construction Work is not completed (subject to Section
    14.27) on or before the Completion Date; or
 i. Cessation of Construction. If the Construction Work shall, at any time, be
    discontinued (subject to Section 14.27) or abandoned for more than ten (10)
    Business Days, or a delay in the Construction Work shall occur so that the
    same cannot, in Administrative Agent's sole but reasonable judgment, be
    completed on or before the Completion Date; or
 j. Change in Control. The occurrence of any Change of Control not permitted by
    this Agreement; or
 k. General. If Borrower or Guarantor shall default as set forth in Sections
    12.01(b), (c), (g) or (n) or under any of the other non-monetary terms,
    covenants or conditions of this Agreement or any other Loan Document not set
    forth above in this Section 12.01 and such default shall continue for thirty
    (30) days after notice from Administrative Agent to Borrower; provided,
    however, that if (i) such default is susceptible of cure but Administrative
    Agent reasonably determines that such non-monetary default cannot be
    reasonably cured within such thirty (30) day period and (ii) Administrative
    Agent determines, in its sole discretion, that such default does not create
    a material risk of sale or forfeiture of, or substantial impairment in value
    to, any material portion of the Project, then, so long as the Borrower or
    Guarantor, as appropriate, shall have commenced to cure such default within
    such thirty (30) day period and thereafter diligently and expeditiously
    proceeds to cure the same, such thirty (30) day period shall be extended for
    such time as is reasonably necessary for the Borrower or Guarantor, as
    appropriate, in the exercise of due diligence to cure such default, but in
    no event shall such period exceed ninety (90) days after the original notice
    from Administrative Agent or extend beyond the Maturity Date; or
 l. Other Loan Documents. Any "Event of Default" shall occur under and is
    defined by the provisions of any of the other Loan Documents.

12.02 Remedies. Upon the occurrence of an Event of Default and at any time
thereafter during the continuance of such event, Administrative Agent may
(subject to, and in accordance with, the provisions of Section 13.03) and, upon
request of the Required Lenders shall, by written notice to Borrower, pursue any
one or more of the following remedies, concurrently or successively, it being
the intent hereof that none of such remedies shall be to the exclusion of any
other:

(a) In the case of an Event of Default other than one referred to in clause (f!
of Section 12.01 with respect to Borrower, terminate the Commitments and/or
declare the Outstanding Principal Amount, and the accrued interest on the Loans
and all other amounts payable by Borrower hereunder (including any amounts
payable under Section 5.05) and under the Notes and the other Loan Documents to
be forthwith due and payable whereupon such amounts shall be immediately due and
payable without presentment, demand, protest or other formalities of any kind,
all of which are hereby expressly waived by Borrower; provided,

however, that in the case of the occurrence of an Event of Default referred to
in clause (f) of Section 12.01 with respect to a Borrower Party, the Commitments
shall automatically be terminated and the Outstanding Principal Amount, and the
accrued interest on, the Loans and all other amounts payable by Borrower
hereunder (including any amounts payable under Section 5.05), under the Notes
and the other Loan Documents shall automatically become immediately due and
payable without presentment, demand, protest or other formalities of any kind,
all of which are hereby expressly waived by Borrower;

 a. In the case of any Event of Default resulting from Borrower's failure,
    refusal or neglect to make any payment or perform any act required by the
    Loan Documents, then, while any Event of Default exists and without notice
    to or demand upon Borrower and without waiving or releasing any other right,
    remedy or recourse Administrative Agent may have because of such Event of
    Default, Administrative Agent may (but shall not be obligated to) make such
    payment or perform such act for the account of and at the expense of
    Borrower, and shall have the right to enter upon the Project for such
    purpose and to take all such action thereon and with respect to the Project
    as it may deem necessary or appropriate. If Administrative Agent shall elect
    to pay any sum due with respect to the Project, Administrative Agent may do
    so in reliance on any bill, statement or assessment procured from the
    appropriate Governmental Authority or other issuer thereof without inquiring
    into the accuracy or validity thereof. Similarly, in making any payments to
    protect the security intended to be created by the Loan Documents,
    Administrative Agent shall not be bound to inquire into the validity of any
    apparent or threatened adverse title, Lien, encumbrance, claim or charge
    before making an advance for the purpose of preventing or removing the same.
    Additionally, after the occurrence of an Event of Default, if any Hazardous
    Substance affects or threatens to affect the Project, Administrative Agent
    may (but shall not be obligated to) give such notices and take such actions
    as it deems necessary or advisable in order to abate the discharge of or
    remove any Hazardous Substance;
 b. Take possession of the Project and complete the construction and equipping
    of the Improvements and do anything in its sole judgment to fulfill the
    obligations of Borrower hereunder, including either the right to avail
    itself of and procure performance of existing contracts or let any contracts
    with the same contractors or others and to employ watchmen to protect the
    Project from injury. Without restricting the generality of the foregoing and
    for the purposes aforesaid, Borrower hereby appoints and constitutes
    Administrative Agent its lawful attorney-in-fact with full power of
    substitution in the Project to complete construction of the Improvements in
    the name of Borrower; to use unadvanced funds remaining under the
    Commitments or which may be reserved, or escrowed or set aside for any
    purposes hereunder at any time, or to advance funds in excess of the face
    amount of the Notes (and all such amounts shall be payable by Borrower
    together with interest at the Default Rate), to complete the Improvements;
    to make changes in the Plans and Specifications which shall be necessary or
    desirable to complete the Improvements in substantially the manner
    contemplated by the Plans and Specifications; to retain or employ new
    general contractors, subcontractors, architects, engineers and inspectors as
    shall be required for said purposes; to pay, settle, or compromise all
    existing bills and claims, which may be liens or security interests, or to
    avoid such bills and claims becoming liens against the Project or security
    interest against fixtures or equipment, or as may be necessary or desirable
    for the completion of the construction and equipping of the Improvements or
    for the clearance of title; to execute all applications and certificates in
    the name of Borrower which may be required by any of the contract documents;
    to do any and every act which Borrower might do in its own

 

behalf; and to prosecute and defend all actions or proceedings in connection
with the Project or fixtures or equipment; to take action and require such
performance as it deems necessary under any bonds furnished in connection with
the construction of the Improvements and to make settlements and compromises
with surety or sureties thereunder, and in connection therewith, to execute
instruments of release and satisfaction; it being understood and agreed that
this power of attorney shall be a power coupled with an interest and cannot be
revoked;

 a. Exercise the Lenders' rights under the Completion Guaranty to require any
    Guarantor to perform thereunder, in which case Borrower hereby (A)
    authorizes Administrative Agent and the Lenders to make advances of the
    Loans directly to such Guarantor in accordance with the terms of the
    Completion Guaranty and this Agreement and (B) agrees that Borrower shall be
    liable to the Lenders for all such advances to such Guarantor and such
    advances shall be deemed Loans under this Agreement and be evidenced by the
    Notes and secured by the Security Instrument and the other Security
    Documents; and
 b. Exercise or pursue any other remedy or cause of action permitted under this
    Agreement, any or all of the Security Documents, or any other Loan Document,
    or conferred upon Administrative Agent and the Lenders by operation of law.

WHETHER OR NOT ADMINISTRATIVE AGENT OR THE LENDERS ELECT TO EMPLOY ANY OR ALL OF
THE REMEDIES AVAILABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, NEITHER
ADMINISTRATIVE AGENT NOR ANY OF THE LENDERS SHALL BE LIABLE FOR THE CONSTRUCTION
OF OR FAILURE TO CONSTRUCT, COMPLETE OR PROTECT THE IMPROVEMENTS OR FOR PAYMENT
OF ANY EXPENSES INCURRED IN CONNECTION WITH THE EXERCISE OF ANY REMEDY AVAILABLE
TO ADMINISTRATIVE AGENT OR THE LENDERS OR FOR THE PERFORMANCE OR NON-PERFORMANCE
OF ANY OTHER OBLIGATION OF BORROWER.

ARTICLE XIII
ADMINISTRATIVE AGENT

13.01 Appointment, Powers and Immunities. Each Lender hereby irrevocably
appoints and authorizes Administrative Agent to act as its agent hereunder and
under the other Loan Documents with such powers as are specifically delegated to
Administrative Agent by the terms of this Agreement and of the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Administrative Agent shall be a party to each of the Loan Documents (other than
the Notes) as secured party, beneficiary, indemnitee, and such other applicable
capacities, on behalf of and for the benefit of Lenders (and each Lender hereby
ratifies and reaffirms the Loan Documents so executed and agrees to be bound by
the terms thereof) and hold all Collateral covered thereby for the benefit of
the Lenders, and receive all payments or proceeds received in connection
therewith for the undivided benefit and protection of the Lenders in accordance
with the terms and conditions of this Agreement. As soon as practicable after
each such receipt of proceeds by Administrative Agent, Administrative Agent
shall determine the respective amounts to be distributed and promptly thereafter
shall credit to itself the amount to which it is entitled (as Administrative
Agent, Lender or otherwise) and wire the amounts to which the other Lenders are
entitled in accordance with such written instruction as each Lender from time to
time may deliver to Administrative Agent. Each Lender shall hold its

own Note and shall receive a copy of each Loan Document. Administrative Agent
(which term as used in this Section 7 shall include reference to its Affiliates
and its own and its Affiliates' officers, directors, employees and agents) shall
not:

 a. have any duties or responsibilities except those expressly set forth in this
    Agreement and in the other Loan Documents, and shall not by reason of this
    Agreement or any other Loan Document be a fiduciary or trustee for any
    Lender except to the extent that Administrative Agent acts as an agent with
    respect to the receipt or payment of funds, nor shall Administrative Agent
    have any fiduciary duty to the Borrower nor shall any Lender have any
    fiduciary duty to the Borrower or any other Lender;
 b. be responsible to the Lenders for any recitals, statements, representations
    or warranties contained in this Agreement or in any other Loan Document, or
    in any certificate or other document referred to or provided for in, or
    received by any of them under, this Agreement or any other Loan Document, or
    for the value, validity, effectiveness, genuineness, enforceability or
    sufficiency of this Agreement, any Note or any other Loan Document or any
    other document referred to or provided for herein or therein or for any
    failure by the Borrower or any other Person to perform any of its
    Obligations hereunder or thereunder;
 c. be responsible for any action taken or omitted to be taken by it hereunder
    or under any other Loan Document or under any other document or instrument
    referred to or provided for herein or therein or in connection herewith or
    therewith, except for its own gross negligence or willful misconduct;
 d. except to the extent expressly instructed in writing by the Required Lenders
    with respect to collateral security under the Loan Documents, be required to
    initiate or conduct any litigation or collection proceedings hereunder or
    under any other Loan Document; and
 e. be required to take any action which is contrary to this Agreement or any
    other Loan Document or Governmental Requirement.

The relationship between and among Administrative Agent and each Lender is a
contractual relationship only, and nothing herein shall be deemed to impose on
Administrative Agent any obligations other than those for which express
provision is made herein or in the other Loan Documents. Administrative Agent
may employ agents and attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. Administrative Agent may deem and treat the payee of a Note as
the holder thereof for all purposes hereof unless and until a notice of the
assignment or transfer thereof shall have been filed with Administrative Agent
pursuant to Section 14.07. Except to the extent expressly provided in Sections
13.08, 13.10, and 13.11(g), the provisions of this Section 13 are solely for the
benefit of Administrative Agent and the Lenders, and the Borrower shall not have
any rights as a third-party beneficiary of any of the provisions hereof and the
Administrative Agent and Lenders may, pursuant to a written agreement executed
by all such Persons, Modify or waive such provisions of this Section 13 in their
sole and absolute discretion.

13.02 Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely upon any certification, notice, document or other communication
(including any thereof by telephone, telecopy, telegram or cable) reasonably
believed by it to be genuine and correct and to

 

have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel, independent accountants and other
experts selected by Administrative Agent. As to any matters not expressly
provided for by this Agreement or any other Loan Document, Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by the Required
Lenders, and such instructions of the Required Lenders and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders.

13.03 Borrower Defaults.

 a. Administrative Agent shall give the Lenders notice of any material Default
    of which Administrative Agent has knowledge or notice. Except with respect
    to (i) the nonpayment of principal, interest or any fees that are due and
    payable under any of the Loan Documents, (ii) Defaults with respect to which
    Administrative Agent has actually sent written notice of to the Borrower and
    (iii) Defaults with respect to which Administrative Agent has entered into
    discussions with the Borrower, Administrative Agent shall be deemed to not
    have knowledge or notice of the occurrence of a Default unless
    Administrative Agent has received notice from a Lender or the Borrower
    specifying such Default and stating that such notice is a "Notice of
    Default". If Administrative Agent has such knowledge or receives such a
    notice from the Borrower or a Lender in accordance with the immediately
    preceding sentence with respect to the occurrence of a material Default,
    Administrative Agent shall give prompt notice thereof to the Lenders. Within
    ten (10) days of delivery of such notice of Default from Administrative
    Agent to the Lenders (or such shorter period of time as Administrative Agent
    determines is necessary), Administrative Agent and the Lenders shall consult
    with each other to determine a proposed course of action. Administrative
    Agent shall (subject to Section 13.07) take such action with respect to such
    Default as shall be directed by the Required Lenders; provided that (i)
    unless and until Administrative Agent shall have received such directions,
    Administrative Agent may (but shall not be obligated to) take such action,
    or refrain from taking such action (including decisions (A) to make
    Protective Advances that Administrative Agent determines are necessary to
    protect or maintain the Project and (B) to foreclose on the Project or
    exercise any other remedy), with respect to such Default as it shall deem
    advisable in the interest of the Lenders except to the extent that this
    Agreement expressly requires that such action be taken, or not be taken,
    only with the consent or upon the authorization of all of the Lenders and
    (ii) no actions approved by the Required Lenders shall violate the Loan
    Documents or Governmental Requirement.
 b. Each of the Lenders acknowledges and agrees that no individual Lender may
    separately enforce or exercise any of the provisions of any of the Loan
    Documents (including, without limitation, the Notes) other than through
    Administrative Agent. Administrative Agent shall advise the Lenders of all
    material actions which Administrative Agent takes in accordance with the
    provisions of this Section 13.03. Notwithstanding the foregoing, if the
    Required Lenders shall at any time direct that a different or additional
    remedial action be taken from that already undertaken by Administrative
    Agent, including the commencement of foreclosure proceedings, such different
    or additional remedial action shall be taken in lieu of or in addition to,
    the prosecution of such action taken by Administrative Agent; provided that
    all actions already taken by Administrative Agent pursuant to Section
    13.03(a) shall be valid and binding on each Lender.
 c. All money (other than money subject to the provisions of Section 13.03(g))
    received from any enforcement actions, including the proceeds of a
    foreclosure sale of the Project, shall be applied: First, to the payment or
    reimbursement of Administrative Agent for expenses incurred in accordance
    with the provisions of Sections 13.03(d), (e) and (f) and 13.05 and to the
    payment of any fees and charges then due agent to the extent not paid by the
    Borrower; Second, to the Lenders for expenses incurred in accordance with
    the provisions of Section 13.03(d), (e) and f( and 13.05; Third, to the
    payment or reimbursement of the Lenders for any advances made pursuant to
    Section 13.03(d); and Fourth, pari passu to the Lenders in accordance with
    their respective Proportionate Shares, unless an Unpaid Amount is owed
    pursuant to Section 13.11, in which event such Unpaid Amount shall be
    deducted from the portion of such proceeds of the Defaulting Lender and be
    applied to payment of such Unpaid Amount to the Special Advance Lender.
 d. All losses with respect to interest (including interest at the Default Rate)
    and other sums payable pursuant to the Notes or incurred in connection with
    the Loans, the enforcement thereof or the realization of the security
    therefor, shall be borne by the Lenders in accordance with their respective
    Proportionate Shares. The Lenders shall promptly, upon request, remit to
    Administrative Agent their respective Proportionate Shares of (i) any
    expenses incurred by Administrative Agent in connection with any Default to
    the extent any expenses have not been paid by the Borrower, (ii) any
    advances made to pay taxes or insurance or otherwise to preserve the lien of
    the Loan Documents or to preserve and protect the Project or made to effect
    the completion of the Improvements to be constructed pursuant to this
    Agreement whether or not the amount necessary to be advanced for such
    purposes exceeds the amount of the respective Commitments of the Lenders,
    (iii) any other expenses incurred in connection with the enforcement of the
    Security Instrument or other Loan Documents, and (iv) any expenses incurred
    in connection with the consummation of the Loans not paid or provided for by
    the Borrower. To the extent any such advances are recovered in connection
    with the enforcement of the Security Instrument or the other Loan Documents,
    each Lender shall be paid its Proportionate Share of such recovery after
    deduction of the expenses of Administrative Agent.
 e. If any action is brought to collect on the Notes, foreclose under the
    Security Instrument, or enforce any of the Loan Documents, such action shall
    (to the extent permitted under applicable law and the decisions of the court
    in which such action is brought) be an action brought by Administrative
    Agent and the Lenders, collectively, to collect on all or a portion of the
    Notes or enforce the Loan Documents, and counsel selected by Administrative
    Agent shall prosecute any such action on behalf of Administrative Agent and
    the Lenders, and Administrative Agent and the Lenders shall consult and
    cooperate with each other in the prosecution thereof. The costs and expenses
    of foreclosure, to the extent not paid by Borrower within ten (10) days
    after Administrative Agent's demand therefor, will be borne by the Lenders
    in accordance with their respective Proportionate Shares.
 f. If title is acquired to the Project after a foreclosure sale, nonjudicial
    foreclosure or by a deed in lieu of foreclosure, title shall be held by
    Administrative Agent in its own name in trust for the Lenders or, at
    Administrative Agent's election, in the name of a wholly owned subsidiary of
    Administrative Agent on behalf of the Lenders.
 g. If Administrative Agent (or its subsidiary) acquires title to the Project or
    is entitled to possession of the Project during or after the foreclosure,
    all material decisions

with respect to the possession, ownership, development, construction, control,
operation, leasing, management and sale of the Project shall be made by
Administrative Agent. All income or other money received after so acquiring
title to or taking possession of the Project with respect to the Project,
including income from the operation and management of the Project and the
proceeds of a sale of the Project, shall be applied: First, to the payment or
reimbursement of Administrative Agent for expenses incurred in accordance with
the provisions of this Section 13 and to the payment of any fees and charges
then due agent to the extent not paid by the Borrower; Second, to the payment of
operating expenses with respect to the Project; Third, to the establishment of
reasonable reserves for the operation of the Project; Fourth, to the payment or
reimbursement of the Lenders for any advances made pursuant to Section 13.03(d);
Fifth to fund any capital improvement, leasing and other reserves established at
the discretion of Administrative Agent; and Sixth, pari passu to the Lenders in
accordance with their respective Proportionate Shares, unless an Unpaid Amount
is owed pursuant to Section 13.11, in which event such Unpaid Amount shall be
deducted from the portion of such proceeds of the Defaulting Lender and be
applied to payment of such Unpaid Amount to the Special Advance Lender.

13.04 Rights as a Lender. With respect to its Loan Commitment and the Loans made
by it, U.S. Bank National Association (and any successor acting as
"Administrative Agent" hereunder) in its capacity as a Lender hereunder shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not acting as Administrative Agent, and the term
"Lender" or "Lenders" shall, unless the context otherwise indicates, include
Administrative Agent in its individual capacity as Lender. U.S. Bank National
Association (and any successor acting as "Administrative Agent" hereunder) and
any of its Affiliates may (without having to account therefor to any other
Lender) accept deposits from, lend money to, make investments in and generally
engage in any kind of banking, investment banking, trust or other business with
the Borrower (and any of its Affiliates) as if it were not acting as
Administrative Agent, and U.S. Bank National Association (and any such
successor) and any of its Affiliates may accept fees and other consideration
from the Borrower for services in connection with this Agreement or otherwise
without having to account for the same to the Lenders.

13.05 Indemnification. Each Lender agrees to indemnify Administrative Agent (to
the extent not reimbursed by the Borrower, but without limiting the Obligations
of the Borrower hereunder) ratably in accordance with their Proportionate
Shares, for any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against
Administrative Agent in its capacity as Administrative Agent (including by any
Lender) arising out of or by reason of any investigation in or in any way
relating to or arising out of this Agreement or any other Loan Document or any
other documents contemplated by or referred to herein or therein (including the
costs and expenses that the Borrower is obligated to pay hereunder) or the
enforcement of any of the terms hereof or thereof; provided that no Lender shall
be liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of Administrative Agent.

13.06 Non-Reliance on Administrative Agent and Other Lenders. Each Lender agrees
that it has, independently and without reliance on Administrative Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Borrower and the Guarantor and
its decision to enter into this Agreement and that

 

it will, independently and without reliance upon Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or under any other Loan
Document. Subject to the provisions of Section 13.5 above, Administrative Agent
shall not be required to keep itself informed as to the performance or
observance by the Borrower or the Guarantor of this Agreement or any of the
other Loan Documents or any other document referred to or provided for herein or
therein or to inspect the properties or books of the Borrower or the Guarantor.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by Administrative Agent hereunder,
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Borrower or the Guarantor (or any of their
Affiliates) that may come into the possession of Administrative Agent or any of
its Affiliates. Without limiting the foregoing, Administrative Agent shall not
be responsible in any manner to any Lender (or any permitted successor or assign
of any Lender), and each Lender represents and warrants that it has not relied
upon Administrative Agent for or in respect of, (a) the creditworthiness of
Borrower and the risks involved to such Lender, (b) the effectiveness,
enforceability, genuineness, validity, or the due execution of any Loan
Document, (c) any representation, warranty, document, certificate, report, or
statement made therein or furnished thereunder or in connection therewith, (d)
the existence, priority, or perfection of any Lien granted or purported to be
granted under any Loan Document, or (e) the observation of or compliance with
any of the terms, covenants, or conditions of any Loan Document on the part of
Borrower.

13.07 Failure to Act. Except for action expressly required of Administrative
Agent hereunder and under the other Loan Documents, Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder and
thereunder unless it shall receive further assurances to its satisfaction from
the Lenders of their indemnification obligations under Section 13.05 against any
and all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

13.08 Resignation of Administrative Agent. It is agreed by the Lenders that
Administrative Agent shall remain Administrative Agent under this Agreement and
the other Loan Documents throughout the term of the Loan; provided, however,
Administrative Agent may resign at any time by giving at least thirty (30) days
prior notice thereof to the Lenders and the Borrower. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Administrative
Agent that shall be a Person that (1) meets the qualifications of an Eligible
Assignee and (2) has substantial experience in construction loan administration,
and if such successor Administrative Agent is not a Lender, as long as no Event
of Default exists, the Borrower shall have the right to approve such successor
Administrative Agent, which approval shall not be unreasonably withheld,
conditioned or delayed. If no successor Administrative Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent's giving of
notice of resignation of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, that shall be a Person that meets the requirements of
clauses (1) and (2) above, and if such successor Administrative Agent is not a
Lender, the Borrower, as long as no Event of Default exists, shall have the
right to approve such successor Administrative Agent, which approval shall not
be unreasonably withheld, conditioned or delayed. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent

 

shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder; provided, however, that the retiring Administrative Agent shall not
be discharged from any liabilities which existed prior to the effective date of
such resignation. After any retiring Administrative Agent's resignation
hereunder as Administrative Agent, the provisions of this Section 13 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

13.09 Consents and Certain Actions under, and Modifications of, Loan Documents.

 a. Administrative Agent may, except as provided below in clause (b) below, (i)
    grant or refuse to grant any consent or approval required or requested of it
    hereunder or under any of the other Loan Documents in its sole and absolute
    discretion (except where another standard of discretion is expressly
    required of Administrative Agent pursuant to the applicable Loan Document),
    and (ii) consent or refuse to consent to any Modification, supplement or
    waiver under any of the Loan Documents. Without limiting the foregoing, such
    authority shall include the power to grant approvals consents and make all
    decisions with respect to all Ministerial Matters.
 b. Notwithstanding any other provision of this Agreement or the other Loan
    Documents to the contrary, Administrative Agent shall not, without the
    approval of the Required Lenders or all of the Lenders, as specified below,
    have the right or power (and Borrower acknowledges and agrees that
    Administrative Agent shall not have the right or power) to grant any consent
    or approval required or requested of it hereunder or under any of the other
    Loan Documents, consent to any Modification, supplement or waiver under any
    of the Loan Documents, or take any action, if the effect of such consent,
    approval, Modification, supplement, waiver or action would result in:

(i) Without the consent of all Lenders:

 A. a waiver of any provision regarding the scheduled payment of principal of or
    interest on the Loan;
 B. the postponement the Maturity Date;
 C. the reduction or forgiveness of the principal amount of the Loan;
 D. a decrease the Applicable Interest Rate under the Loan or the waiver of any
    interest (including interest at the Default Rate) thereon, except to the
    extent permitted in the Loan Documents;
 E. a release of Borrower from its Obligations under the Loan Documents, or a
    release of any of the Guarantors under the Guaranties from their obligations
    with respect to the Loan (except upon payment in full of the Loan and all
    other sums due under the Loan Documents);
 F. a release of any material portion of the Collateral from the lien of the
    applicable Loan Documents, except to the extent permitted in the Loan
    Documents; or any Extension Fee;
 G. a waiver of any Late Charges, interest at the Default Rat

 A. a consent to any waiver of the prohibitions on Transfer or encumbrances of
    the Project or Equity Interests in Borrower;
 B. a Modification of the definition of "Required Lenders" or the provisions of
    Section 13, or alters the several nature of the Lenders' obligations under
    the Loan Documents;

(ii) Without the consent of the Required Lenders:

 A. a decision to foreclose on, or exercise remedies in order to realize upon,
    any Collateral after a Default or an Event of Default, as the case may be or
    bring any action to enforce any of the Guaranties or other Loan Documents
    (provided, however, all decisions concerning the conduct of any
    receivership, the manner (i.e., judicial, non judicial, acceptance of
    deed-in-lieu of foreclosure) and conduct of any foreclosure action or
    trustee's sale, the collection of any judgment, the settlement of such
    action, any bid on behalf of Administrative Agent and the Lenders at a
    foreclosure sale, the manner of taking and holding title to the Project, and
    the commencement and conduct of any deficiency judgment proceeding shall be
    made by Administrative Agent);
 B. a decision made with respect to the sale or disposition of the Project or
    any Collateral after Administrative Agent has obtained possession thereof;
    and
 C. a decision on the use of application of proceeds from any insurance maintain
    by Borrower or any awards from a taking or condemnation of the Project.

(iii) Without the consent of the affected Lender, change such Lender's
Proportionate Share (provided, however, that this clause shall not apply to
reductions in or a deemed reduction in any Lender's Proportionate Share pursuant
to Section 13.11 hereof, nor shall it be construed to prevent a Lender from
assigning its interest in the Loan pursuant to Section 14.07).

(c) If Administrative Agent solicits any consents or approvals from the Lenders
under any of the Loan Documents, each Lender shall within ten (10) Business Days
of receiving such request, give Administrative Agent written notice of its
consent or approval or denial thereof (or such shorter time as may be required
under the applicable Loan Document for Administrative Agent to respond, in which
case Lenders shall have the same time period minus one (1) Business Day);
provided that if any Lender does not respond within such ten (10) Business Days,
such Lender shall be deemed to have authorized Administrative Agent to vote such
Lender's interest with respect to the matter which was the subject of
Administrative Agent's solicitation as Administrative Agent elects. Any such
solicitation by Administrative Agent for a consent or approval shall be in
writing and shall include a description of the matter or thing as to which such
consent or approval is requested and shall include Administrative Agent's
recommended course of action or determination in respect thereof

13.10 Authorization. Administrative Agent is hereby authorized by the Lenders to
execute, deliver and perform in accordance with the terms of each of the Loan
Documents to

 

which Administrative Agent is or is intended to be a party and each Lender
agrees to be bound by all of the agreements of Administrative Agent contained in
such Loan Documents. The Borrower shall be entitled to rely on all written
agreements, approvals and consents received from Administrative Agent as being
that also of the Lenders, without obtaining separate acknowledgment or proof of
authorization of same.

13.11 Defaulting Lenders.

 a. If any Lender (a "Defaulting Lender"; and, for purposes hereof, any Lenders
    that is not a Defaulting Lender, a "Non-Defaulting Lender") shall for any
    reason fail to (i) make any respective Loan required pursuant to the terms
    of this Agreement or (ii) pay its Proportionate Share of an advance or
    disbursement to protect the Project or the lien of the Loan Documents,
    Administrative Agent and any of the Non-Defaulting Lenders may, but shall
    not be obligated to, make all or a portion of the Defaulting Lender's
    Proportionate Share of such advance; provided, however, that Administrative
    Agent or such Non-Defaulting Lender gives the Defaulting Lender and
    Administrative Agent three (3) Business Days prior notice of its intention
    to do so. The right to make such advances in respect of the Defaulting
    Lender shall be exercisable first by Administrative Agent, and then by the
    Non-Defaulting Lender holding the greatest Proportionate Share, and
    thereafter to each of the Non-Defaulting Lenders in descending order of
    their respective Proportionate Shares or in such other manner as the
    Required Lenders (excluding the Defaulting Lender) may agree on. Any Lender
    making all or any portion of a Defaulting Lender's Proportionate Share of
    the applicable Loan advance in accordance with the foregoing terms and
    conditions shall be referred to as a "Special Advance Lender". Subject to a
    Defaulting Lender's right to cure as provided in subsection (f), but
    notwithstanding anything else to the contrary contained in this Agreement,
    the Defaulting Lender's interest in, and any amounts due to a Defaulting
    Lender under, the Loan Documents (including, without limitation, all
    principal, interest, fees and expenses) shall be subordinate in lien
    priority and to the repayment of all amounts (including, without limitation,
    interest) then or thereafter due or to become due to the other Lenders under
    the Loan Documents, and the Defaulting Lender thereafter shall have no right
    to participate in any discussions among and/or decisions by the Lenders
    hereunder and/or under the other Loan Documents. Further, subject to
    subsection (f) below, any Defaulting Lender shall be bound by any amendment
    to, or waiver of, any provision of, or any action taken or omitted to be
    taken by Administrative Agent and/or the other Lenders under, any Loan
    Document which is made subsequent to the Defaulting Lender becoming a
    Defaulting Lender and, during such period, the Loan Commitment of and
    outstanding principal amount held by such Defaulting Lender shall be
    disregarded in any determination requiring the approval of the Lenders or
    the Required Lenders hereunder.
 b. In any case where a Non-Defaulting Lender becomes a Special Advance Lender
    (i) the Special Advance Lender shall, at the election of such Special
    Advance Lender, be deemed to have purchased, and the Defaulting Lender shall
    be deemed to have sold, a senior participation in the Defaulting Lender's
    respective Loans to the extent of the amount so advanced or disbursed (the
    "Advanced Amount") bearing interest at the Applicable Interest Rate
    (including interest at the Default Rate, if applicable) and (ii) the
    Defaulting Lender shall have no voting rights under this Agreement or any
    other Loan Documents (and its Proportionate Share shall be disregarded in
    determining whether any act or decision requiring the approval of the
    Required Lenders shall have been approved) so long as it is a Defaulting
    Lender. It is expressly understood and agreed that each of the respective
    obligations of the

 

Lenders under this Agreement and the other Loan Documents, including to advance
Loans, to share losses incurred in connection with the Loan, including costs and
expenses of enforcement of the Loans, to make advances to preserve the lien of
the Security Instrument or to preserve and protect the Project or to effect
completion of the Improvements to be constructed pursuant to the Loan Documents,
shall be without regard to any adjustment in the Proportionate Shares occasioned
by the acts of a Defaulting Lender. The Special Advance Lender shall be entitled
to an amount (the "Unpaid Amount") equal to the applicable Advanced Amount, plus
any unpaid interest due and owing with respect thereto, less any repayments
thereof made by the Defaulting Lender immediately upon demand. The Defaulting
Lender shall have the right to repurchase the senior participation in its Loans
from the Special Advance Lender pursuant to subsection (f) below by the payment
of the Unpaid Amount.

 a. A Special Advance Lender shall (i) give notice to the Defaulting Lender,
    Administrative Agent and each of the other Lenders (provided that failure to
    deliver said notice to any party other than the Defaulting Lender shall not
    constitute a default under this Agreement) of the Advance Amount and the
    percentage of the Special Advance Lender's senior participation in the
    Defaulting Lender's Loans and (ii) in the event of the repayment of any of
    the Unpaid Amount by the Defaulting Lender, give notice to the Defaulting
    Lender, Administrative Agent and each of the other Lenders of the fact that
    the Unpaid Amount has been repaid (in whole or in part), the amount of such
    repayment and, if applicable, the revised percentage of the Special Advance
    Lender's senior participation. Provided that Administrative Agent has
    received notice of such participation, Administrative Agent shall have the
    same obligations to distribute interest, principal and other sums received
    by Administrative Agent with respect to a Special Advance Lender's senior
    participation as Administrative Agent has with respect to the distribution
    of interest, principal and other sums under this Agreement; and at the time
    of making any distributions to the Lenders, shall make payments to the
    Special Advance Lender with respect to a Special Advance Lender's senior
    participation in the Defaulting Lender's Loans out of the Defaulting
    Lender's share of any such distributions.
 b. A Defaulting Lender shall immediately pay to a Special Advance Lender all
    sums of any kind paid to or received by the Defaulting Lender from the
    Borrower, whether pursuant to the terms of this Agreement or the other Loan
    Documents or in connection with the realization of the security therefor
    until the Unpaid Amount is fully repaid. Notwithstanding the fact that the
    Defaulting Lender may temporarily hold such sums, the Defaulting Lender
    shall be deemed to hold same as a trustee for the benefit of the Special
    Advance Lender, it being the express intention of the Lenders that the
    Special Advance Lender shall have an ownership interest in such sums to the
    extent of the Unpaid Amount.
 c. Nothing contained in Section 13.11(a), (f) or fh) shall release or in any
    way limit a Defaulting Lender's obligations as a Lender hereunder and/or
    under any other of the Loan Documents or impair the Borrower's right to
    exercise its remedies against such Defaulting Lender which remedies shall
    include, without limitation, the recovery of any losses, costs and expenses
    incurred as a result thereof. Each Defaulting Lender shall indemnify, defend
    and hold Administrative Agent and each of the other Lenders harmless from
    and against any and all losses, damages, liabilities or expenses (including
    reasonable attorneys' fees and expenses and interest at the Default Rate)
    which they may sustain or incur by reason of the Defaulting Lender's failure
    or refusal to abide by its obligations under this

 

Agreement or the other Loan Documents, except to the extent a Defaulting Lender
became a Defaulting Lender due to the gross negligence or willful misconduct of
Administrative Agent and/or any Lender. Administrative Agent shall, after
payment of any amounts due to any Special Advance Lender pursuant to the terms
of subsection (c) above, set-off against any payments due to such Defaulting
Lender for the claims of Administrative Agent and the other Non-Defaulting
Lenders pursuant to this indemnity.

(1) A Defaulting Lender may cure a default arising out its failure to fund its
Proportionate Share of an advance or to make any respective Loan required
pursuant to this Agreement, and subject to the following, upon such cure shall
no longer be deemed to be a Defaulting Lender, if, within five (5) days (the
"Default Cure Period") of such default, it pays the full amount of the Unpaid
Amount, together with interest thereon in respect of each day during the period
commencing on the date such Advanced Amount was so paid by the Special Advance
Lender until the date the Special Advance Lender recovers such amount at a rate
per annum equal to the Federal Funds Rate in the event such cure is made within
three (3) Business Days of such default; provided, however, if such Defaulting
Lender fails to cure such default within such three (3) Business Days, the
Special Advance Lender shall be entitled to recover, and such Defaulting Lender
shall pay, such amount, on demand from Administrative Agent, together with
interest thereon in respect of each day during the period commencing on such
third (3rd) Business Day until the date the Special Advance Lender recovers such
amount at a rate per annum equal to the Default Rate for each such day. If a
Defaulting Lender pays the Unpaid Amount and interest due thereon within the
Default Cure Period (or thereafter with the consent of Administrative Agent),
such Defaulting Lender nonetheless shall be bound by any amendment to or waiver
of any provision of, or any action taken or omitted to be taken by
Administrative Agent and/or the other Lenders under, any Loan Document which is
made subsequent to the Lender's becoming a Defaulting Lender and prior to its
curing the default as provided in this Section 13.11(f); provided that such
amendment or waiver of action was taken in accordance with the provisions of
this Agreement. A Defaulting Lender shall have absolutely no right to cure any
default after the expiration of the Default Cure Period unless Administrative
Agent, in its sole discretion, elects to permit such cure.

(g) If any Lender becomes a Defaulting Lender and none of the other Lenders
becomes a Special Advance Lender pursuant to Section 13.11(a), the Borrower
shall have the right, provided there exists no Default or Event of Default that
has not arisen as a result of the Defaulting Lender's failure to fund, to cause
another financial institution acceptable to Administrative Agent to assume the
Defaulting Lender's obligations with respect to the Advance Amount on the
then-existing terms and conditions of the Loan Documents (such replacement
institution, a "Replacement Lender"). It shall be a condition to such assumption
that the Replacement Lender concurrently assumes the obligations of the
Defaulting Lender with respect to the unfunded portion of the Commitments of
such Defaulting Lender. Such assumption shall be pursuant to a written
instrument reasonably satisfactory to Administrative Agent. Upon such
assumption, the Replacement Lender shall become a "Lender" for all purposes
hereunder, with a Loan Commitment in an amount equal to the Advance Amount, and
the Defaulting Lender's Loan Commitment shall automatically be reduced by the
Advance Amount. In connection with the foregoing, the Borrower shall execute and
deliver to the Replacement Lender and the Defaulting Lender Replacement Notes.
Such Replacement Notes shall be in amounts equal to, in the case of the
Replacement Lender's note, the Advance Amount and, in the case of the Defaulting
Lender's note, its Commitment, as reduced as aforesaid. Such replacement notes
shall constitute "Notes" and

 

the obligations evidenced thereby shall be secured by the Security Instrument.
In connection with the Borrower's execution of replacement notes as aforesaid,
the Borrower shall deliver to Administrative Agent such evidence of the due
authorization, execution and delivery of the replacement notes and any related
documents as Administrative Agent may reasonably request. The execution and
delivery of replacement notes as required above shall be a condition precedent
to any further advances of Loan proceeds. Upon receipt of its replacement note,
the Defaulting Lender will return to the Borrower its note(s) that was replaced;
provided that the delivery of a replacement note to the Defaulting Lender
pursuant to this Section 13.11(g) shall operate to void and replace the note(s)
previously held by the Defaulting Lender regardless of whether or not the
Defaulting Lender returns same as required hereby.

 a. In addition to the foregoing, in the event the Defaulting Lender has not
    cured such default within the Default Cure Period, Administrative Agent
    (unless the Lender serving in the capacity of Administrative Agent is the
    Defaulting Lender) and the Non-Defaulting Lenders, shall, in accordance with
    the priority established pursuant to Section 13.11(a) above, be entitled to
    purchase such Defaulting Lender's entire Loan Commitment, excluding accrued
    and unpaid interest thereon, for a purchase price equal to the outstanding
    principal balance of all Loans which have been funded by such Defaulting
    Lender as of the date of such purchase.
 b. The Borrower, Administrative Agent and Lenders shall, at the Borrower's
    expense solely with respect to Administrative Agent's reasonable costs and
    expenses in connection therewith, execute such modifications to the Loan
    Documents as shall, in the reasonable judgment of Administrative Agent, be
    necessary in order to effect the substitution of Lenders in accordance with
    the foregoing provisions of this Section 13.11(i). The Lenders shall
    reasonably cooperate with the Borrower's attempts to obtain a Replacement
    Lender, but they shall not be obligated to modify the Loan Documents in
    connection therewith, other than modifications pursuant to the immediately
    preceding paragraph.

13.12 Amendments Concerning Agency Functions. Notwithstanding anything to the
contrary contained in this Agreement, Administrative Agent shall not be bound by
any Modification of this Agreement or any other Loan Document which affects its
duties, rights, and/or functions hereunder or thereunder unless it shall have
given its prior written consent thereto.

13.13 Liability of Administrative Agent. Administrative Agent shall not have any
liabilities or responsibilities to the Borrower on account of the failure of any
Lender (other than Administrative Agent in its capacity as a Lender) to perform
its obligations hereunder or to any Lender on account of the failure of the
Borrower to perform its obligations hereunder or under any other Loan Document.

13.14 Transfer of Agency Function. Without the consent of the Borrower or any
Lender, Administrative Agent may at any time or from time to time transfer its
functions as Administrative Agent hereunder to any of its offices wherever
located in the United States; provided that Administrative Agent shall promptly
notify the Borrower and the Lenders thereof.

13.15 Sharing of Payments, Etc. If any Lender shall obtain from the Borrower
payment of any principal of or interest on any Loan owing to it or payment of
any other amount under this Agreement or any other Loan Document through the
exercise of any right of set-off, banker's

 

lien or counterclaim or similar right or otherwise (other than from
Administrative Agent as provided herein), and, as a result of such payment, such
Lender shall have received a greater percentage of the principal of or interest
on the Loans or such other amounts then due hereunder or thereunder by the
Borrower to such Lender than the percentage received by any other Lender, it
shall promptly purchase from such other Lenders participations in (or, if and to
the extent specified by such Lender, direct interests in) the Loans or such
other amounts, respectively, owing to such other Lenders (or in interest due
thereon, as the case may be) in such amounts, and make such other adjustments
from time to time as shall be equitable, to the end that all the Lenders shall
share the benefit of such excess payment (net of any expenses that may be
incurred by such Lender in obtaining or preserving such excess payment) pro rata
in accordance with the unpaid principal of and/or interest on the Loans or such
other amounts, respectively, owing to each of the Lenders. To such end, all the
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. Each Lender agrees that it shall turn over to Administrative Agent
(for distribution by Administrative Agent to the other Lenders in accordance
with the terms of this Agreement) any payment (whether voluntary or involuntary,
through the exercise of any right of setoff or otherwise) on account of the
Loans held by it in excess of its ratable portion of payments on account of the
Loans obtained by all the Lenders. Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or Obligation of the Borrower. If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set-off to which Section 14.10 applies, then such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under Section 14.10
to share in the benefits of any recovery on such secured claim.

13.16 Bankruptcy of Borrower. In the event a bankruptcy or other insolvency
proceeding is commenced by or against the Borrower or any Guarantor,
Administrative Agent shall have the sole and exclusive right to file and pursue
a joint proof of claim on behalf of the Lenders. Each Lender irrevocably waives
its right to file or pursue a separate proof of claim in any such proceedings.

13.17 Termination. The rights and obligations of Administrative Agent and the
Lenders shall terminate when the Obligations of Borrower hereunder have been
paid and finally discharged in full and the obligations of the Lenders to
advance funds to the Borrower under this Agreement are terminated or, if the
Administrative Agent or Administrative Agent's nominee takes title to the
Project by foreclosure or conveyance in lieu of foreclosure, when the Project is
thereafter sold to a third-party purchaser. All indemnification provisions in
favor of Administrative Agent herein and in the other Loan Documents shall
survive the termination hereof.

ARTICLE XIV
MISCELLANEOUS

14.01 Non-Waiver; Remedies Cumulative. No failure on the part of Administrative
Agent, any Lender or Borrower to exercise and no delay in exercising, and no
course of dealing with respect to, any right, power or privilege under this
Agreement or any other Loan Documents shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or

 

privilege under this Agreement or any other Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The remedies provided herein and the other Loan Documents are cumulative and not
exclusive of any remedies provided by law.

14.02 Notices.

(a) All notices, requests, demands, statements, authorizations, approvals,
directions, consents and other communications provided for herein and under the
Loan Documents (to which Borrower is a party) shall be given or made in writing
and shall be deemed sufficiently given or served for all purposes as of the date
(i) when hand delivered (provided that delivery shall be evidenced by a receipt
executed by or on behalf of the addressee), (ii) one (1) Business Day after
being sent by reputable overnight courier service (with delivery evidenced by
written receipt) for next Business Day delivery, or (iii) with a simultaneous
delivery by one of the methods in clause (i) or (ii) above, by facsimile, when
sent, with confirmation and a copy sent by first class mail, in each case
addressed to the intended recipient at the address specified below; or, as to
any party, at such other address as shall be designated by such party in a
notice to each other party hereto. Unless otherwise expressly provided in the
Loan Documents, Borrower shall only be required to send notices, requests,
demands, statements, authorizations, approvals, directions, consents and other
communications to Administrative Agent on behalf of all of the Lenders.

If to Borrower: Gore Creek Place, LLC
c/o Vail Resorts Development Co
137 Benchmark Road
Avon, CO 81620
Attention: Mr. Greg Dickhens
Facsimile: 970-845-2555

With a copy to: Brownstein Hyatt & Farber, P.C.
410 Seventeenth Street
22nd Floor
Denver, CO 80202
Attention: Patricia L. Gruber, Esq.
Facsimile: 303-223-1111

If to Administrative Agent: U.S. Bank National Association
DN-CO-BB5R
918 Seventeenth Street, 5th Floor
Denver, CO 80202
Attention: Mr. Matthew Carrothers
Facsimile: 303-585-4198

With a copy to: U.S. Bank National Association
Real Estate Capital Markets
BC-MN-HO3R
800 Nicollet Mall
Minneapolis, Minnesota 55402-7020
Attention: Mr. Huvishka Ali
Facsimile: 972-3 86-83 70

 

With a copy to: Snell & Wilmer L.L.P.
1200 Seventeenth Street, Suite 1900
Denver, CO 80202
Attn: Thomas L. DeVine, Esq
Facsimile: 3 03 -634-2020

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by Administrative Agent and the
applicable Lender. Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

14.03 Expenses, Etc. Borrower agrees to pay on demand or reimburse on demand to
the applicable party: (a) all out-of-pocket costs and expenses of Administrative
Agent (including, but not limited to, the reasonable legal fees and expenses of
its counsel, (ii) due diligence expenses, including title insurance reports and
policies, surveys, title and lien searches, appraisals (including the Appraisal
and any additional Appraisals ordered as a result of Borrower's election to
extend the Scheduled Maturity Date pursuant to Section 4.01), the Environmental
Report, the Construction Consultant's Construction, Cost and Plan Review, (iii)
accounting firms, (iv) insurance consultants and (v) the Construction
Consultant) in connection with (A) the negotiation, preparation, execution and
delivery of this Agreement and the other Loan Documents and the syndication,
making and administration of the Loans hereunder, (B) the creation, perfection
or protection of the Liens to be created by the Security Documents, (C) the
negotiation or preparation of any Modification or waiver of any of the terms of
this Agreement or any of the other Loan Documents (whether or not consummated)
and the construction of the Improvements and (D) Administrative Agent's duties
under this Agreement and the other Loan Documents; (b) all reasonable
out-of-pocket costs and expenses of the Lenders and Administrative Agent
(including the reasonable fees and expenses of legal counsel in connection with
(i) any Default and any enforcement or collection proceedings resulting
therefrom, including all manner of participation in or other involvement with
(A) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (B) judicial or regulatory proceedings and (C) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 14.03; and (c) all transfer, stamp, documentary or
other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement or any of the other Loan
Documents or any other document referred to herein or therein and all costs,
expenses, taxes, assessments and other charges incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.

14.04 Indemnification. Borrower hereby agrees to (a) indemnify the Indemnified
Parties from, and hold each of them harmless, from and against all damages,
losses, claims, actions, liabilities (or actions, investigations or other
proceedings commenced or threatened in respect thereof) penalties, fines, costs
and expenses including reasonable attorneys' fees and expenses (collectively and
severally, "Losses") which may be imposed upon, asserted against or incurred or
paid by any of them resulting from the claims of any third party relating to or
arising

 

out of (i) the Project, (ii) any of the Loan Documents or the Transactions,
(iii) any ERISA Events, (iv) any Environmental Losses, (iii) any defective
workmanship or materials occurring in the construction of the Improvements or
any Restoration and (vi) any act performed or permitted to be performed by any
Indemnified Party under any of the Loan Documents, except for Losses to the
extent determined by a court of competent jurisdiction to be caused by the gross
negligence or willful misconduct of an Indemnified Party (but the effect of this
exception only eliminates the liability of Borrower with respect to the
Indemnified Party (and if such Indemnified Party is not a Lender, the Lender on
whose behalf such Indemnified Party was acting) to the extent such Indemnified
Party has been adjudged to have so acted and not with respect to any other
Indemnified Party), and (b) reimburse each Indemnified Party on demand for any
expenses (including attorneys' fees and disbursements) reasonably incurred in
connection with the investigation of, preparation for or defense of any actual
or threatened claim, action or proceeding arising therefrom (excluding any
action or proceeding where the Indemnified Party is not a party to such action
or proceeding out of which any such expenses arise unless such Indemnified Party
is required to participate or respond in connection with such action or
proceeding (e.g., by way of deposition, discovery requests, testimony, subpoena
or similar reason)). The Obligations shall not be considered to have been paid
in full unless all obligations of Borrower under this Section 14.04 shall have
been fully performed (except for contingent indemnification obligations for
which no claim has actually been made pursuant to this Agreement). This Section
14.04 shall survive repayment in full of the Loans and the assignment, sale or
other transfer of Administrative Agent's or any Lender's interest hereunder.

14.05 Amendments, Etc. Except as otherwise expressly provided in this Agreement
or the other Loan Documents, and subject to the provisions of Section 13.11(a),
this Agreement and the other Loan Documents may be Modified only by an
instrument in writing signed by Borrower and the Required Lenders, or by
Borrower and Administrative Agent acting with the consent of the Required
Lenders, and any provision of this Agreement may be waived by Administrative
Agent as expressly provided in any Loan Document, by the Required Lenders or by
Administrative Agent acting with the consent of the Required Lenders; provided
that: (a) no Modification or waiver shall, unless by an instrument signed by all
of the Lenders or by Administrative Agent acting with the consent of all of the
Lenders: (i) subject to Borrower's right to extend pursuant to Section 4.01,
extend the date fixed for the payment of principal of or interest on any Loan or
any fee hereunder, (ii) reduce the amount of any such payment of principal,
(iii) reduce the rate at which interest is payable thereon or any fee is payable
hereunder, (iv) alter the rights or obligations of Borrower to prepay Loans, (v)
alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder shall be applied as between the Lenders or Types of
Loans, (vi) alter the terms of this Section 14.05, (vii) Modify the definition
of the term "Required Lenders" or Modify in any other manner the number or
percentage of the Lenders required to make any determinations or waive any
rights hereunder or to Modify any provision hereof, (viii) alter the several
nature of the Lenders' obligations hereunder, (ix) release Borrower, any
collateral or any Guarantor or otherwise terminate any Lien under any Security
Document providing for collateral security (except that no such consent shall be
required, and Administrative Agent is hereby authorized, to release any Lien
covering the collateral under the Security Documents (A) as expressly provided
in the Loan Documents and (B) upon payment of the Obligations in full in
accordance with the terms of the Loan Documents), (x) agree to additional
obligations being secured by such collateral security, or (xi) alter the
relative priorities of the obligations entitled to the benefits of the Liens
created under the Security Documents; (b) any Modification of Article XIII, or
of any of the rights or duties of Administrative Agent hereunder, shall require
the consent of Administrative Agent and

 

the Required Lenders; and (c) no Modification shall increase the Commitment of
any Lender without the consent of such Lender. Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, Administrative
Agent Administrative Agent is hereby authorized to enter into Modifications to
the Loan Documents which are ministerial in nature, including the preparation
and execution of Uniform Commercial Code forms, and Assignments and Acceptances.

14.06 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

14.07 Assignments and Participations.

 a. Consent Required for Assignments by Borrower. Borrower may not assign any of
    its rights or obligations hereunder or under the Loan Documents without the
    prior consent of all of the Lenders and Administrative Agent.
 b. Assignments to Operation of Law or Pledges. Notwithstanding anything to the
    contrary herein, each Lender shall have the right at any time and from time
    to time, to (i) assign an undivided interest in the Loan to any Affiliate of
    such Lender or to a successor entity by reason of any merger affecting
    Lender, or to an Eligible Assignee (ii) pledge or assign the same to any
    Federal Reserve Bank in accordance with applicable law as collateral
    security pursuant to Regulation A of the Board of Governors of the Federal
    Reserve System and any operating circular issued by such Federal Reserve
    Bank; provided that (i) no Lender shall, as between Borrower and such
    Lender, be relieved of any of its obligations hereunder as a result of any
    such assignment and pledge and (ii) in no event shall such Federal Reserve
    Bank be considered to be a "Lender" or be entitled to require the assigning
    Lender to take or omit to take any action hereunder.
 c. Cooperation with Syndication Efforts. Borrower acknowledges that a portion
    of the Loan Commitments will be syndicated to one or more Lenders (the
    "Syndication") and in connection therewith, the Borrower will take all
    actions as Administrative Agent and the Lenders may request to assist in the
    Syndication effort.
 d. Provision of Information to Assignees and Participants. A Lender may furnish
    any information concerning Borrower, the Project, the Loans and any
    Guarantor in the possession of such Lender from time to time to assignees,
    pledgees and participants (including prospective assignees, pledgees and
    participants), subject, however, to the party receiving such information
    confirming in writing that such party and such information is subject to the
    provisions of Section 14.23.

14.08 Survival. The obligations of Borrower under Sections 5.01, 5.05, 5.07,
14.03, 14.04 and 14.12, and the obligations of the Lenders under Sections 13.05
and 13.11(e), shall survive the repayment of the Obligations and the termination
of the Commitments and, in the case of any Lender that may assign any interest
under the Loan Documents in accordance with the terms thereof including any
Lender's interest in its Commitment or Loans hereunder, shall survive the making
of such assignment, notwithstanding that such assigning Lender may cease to be a
"Lender" hereunder. In addition, each representation and warranty made, or
deemed to be made by a Request for Loan Advance, herein or pursuant hereto by
Borrower shall survive the making of such representation and warranty, and no
Lender shall be deemed to have waived, by reason of making any Loan, any Default
that may arise by reason of such representation or

 

warranty proving to have been false or misleading, notwithstanding that such
Lender or Administrative Agent may have had notice or knowledge or reason to
believe that such representation or warranty was false or misleading at the time
such Loan was made.

14.09 Multiple Copies. Each document to be delivered to Administrative Agent
hereunder or under any other Loan Document shall be delivered in duplicate.

14.10 Right of Set-off.

 a. Upon the occurrence and during the continuance of any Event of Default, each
    of the Lenders is, subject (as between the Lenders) to the provisions of
    subsection (c) of this Section 14.10, hereby authorized at any time and from
    time to time, without notice to Borrower (any such notice being expressly
    waived by Borrower) and to the fullest extent permitted by law, to set-off
    and apply any and all deposits (general or special, time or demand,
    provisional or final) at any time held, and other indebtedness at any time
    owing, by such Lender in any of its offices, in Dollars or in any other
    currency, to or for the credit or the account of Borrower against any and
    all of the respective obligations of Borrower now or hereafter existing
    under the Loan Documents, irrespective of whether or not such Lender or any
    other Lender shall have made any demand hereunder and although such
    obligations may be contingent or unmatured and such deposits or indebtedness
    may be unmatured. Each Lender hereby acknowledges that the exercise by any
    Lender of offset, set-off, banker's lien, or similar rights against any
    deposit or other indebtedness of Borrower whether or not located in Colorado
    or any other state with certain laws restricting lenders from pursuing
    multiple collection methods, could result under such laws in significant
    impairment of the ability of all the Lenders to recover any further amounts
    in respect of the Loan. Therefore, each Lender agrees that no Lender shall
    exercise any such right of set-off, banker's lien, or otherwise, against any
    assets of Borrower (including all general or special, time or demand,
    provisional or other deposits and other indebtedness owing by such Lender to
    or for the credit or the account of Borrower) without the prior written
    consent of Administrative Agent and the Required Lenders.
 b. Each Lender shall promptly notify Borrower and Administrative Agent after
    any such set-off and application; provided that the failure to give such
    notice shall not affect the validity of such set-off and application. The
    rights of the Lenders under this Section 14.10 are in addition to other
    rights and remedies (including other rights of set-off) which the Lenders
    may have.
 c. If an Event of Default has resulted in the Loans becoming due and payable
    prior to the stated maturity thereof, each Lender agrees that it shall turn
    over to Administrative Agent any payment (whether voluntary or involuntary,
    through the exercise of any right of setoff or otherwise) on account of the
    Loans held by it in excess of its ratable portion of payments on account of
    the Loans obtained by all the Lenders.

14.11 Intentionally Omitted.

14.12 Brokers. Borrower hereby represents to Administrative Agent and each
Lender that it has not dealt with any broker, underwriters, placement agent, or
finder in connection with the Transactions. Borrower hereby agrees to indemnify
and hold Administrative Agent and each Lender harmless from and against any and
all claims, liabilities, costs and expenses of any kind

 

in any way relating to or arising from a claim by any Person that such Person
acted on behalf of Borrower in connection with the Transactions.

14.13 Estoppel Certificates.

 a. Borrower, within ten (10) Business Days after Administrative Agent's
    request, shall furnish to Administrative Agent a written statement, duly
    acknowledged, certifying to Administrative Agent and each Lender and/or,
    subject to the terms of Section 14.07, any proposed assignee of any portion
    of the interests hereunder: (i) the amount of the Outstanding Principal
    Amount then owing under this Agreement and each of the Notes, (ii) the terms
    of payment and Scheduled Maturity Date of the Loans (or if earlier, the
    Maturity Date), (iii) the date to which interest has been paid under each of
    the Notes, (iv) whether any offsets or defenses exist against the repayment
    of the Loans and, if any are alleged to exist, a detailed description
    thereof, (v) the extent to which the Loan Documents have been Modified and
    (vi) such other information as Administrative Agent shall reasonably
    request.
 b. Administrative Agent, within ten (10) Business Days after Borrower's
    reasonable request therefor, shall furnish to Borrower a written statement,
    duly acknowledged, certifying to any prospective permitted purchaser of an
    interest in Borrower or any prospective permitted lender to Borrower: (i)
    the amount of the Outstanding Principal Amount, (ii) the terms of payment
    and Scheduled Maturity Date of the Loans (or if earlier, the Maturity Date),
    (iii) the date to which interest has been paid under each of the Notes, (iv)
    whether, to the actual knowledge of the Person signing on behalf of
    Administrative Agent, there are any Defaults on the part of Borrower
    hereunder or under any of the other Loan Documents, and, if any are alleged
    to exist, a detailed description thereof, (v) the extent to which the Loan
    Documents have been Modified, and (vi) such other information as Borrower
    shall reasonably request.

14.14 Preferences. To the extent that Borrower makes a payment or payments to
Administrative Agent and/or any Lender, which payment or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Administrative Agent or a Lender, as the case may be.

14.15 Certain Waivers. Borrower hereby irrevocably and unconditionally waives
(a) notice of any actions taken by Administrative Agent or any Lender hereunder
or under any other Loan Document or any other agreement or instrument relating
thereto except to the extent (i) otherwise expressly provided herein or therein
or (ii) Borrower is not, pursuant to Applicable Law, permitted to waive the
giving of notice, (b) all other notices, demands and protests, and all other
formalities of every kind in connection with the enforcement of Borrower's
obligations hereunder and under the other Loan Documents, the omission of or
delay in which, but for the provisions of this Section 14.15, might constitute
grounds for relieving Borrower of any of its obligations hereunder or under the
other Loan Documents, except to the extent that Borrower is not, pursuant to
Applicable Law, permitted to waive the giving of notice, (d) any requirement
that Administrative Agent or any Lender protect, secure, perfect or insure any
lien on any collateral for the Loans or exhaust any right or take any action
against Borrower or any other

Person or against any collateral for the Loans, (e) any right or claim of right
to cause a marshalling of Borrower's assets and (f) all rights of subrogation or
contribution, whether arising by contract or operation of law or otherwise by
reason of payment by Borrower pursuant hereto or to the other Loan Documents.

14.16 Entire Agreement. This Agreement, the Notes and the other Loan Documents
constitute the entire agreement between Borrower, Administrative Agent and the
Lenders with respect to the subject matter hereof and all understandings, oral
representations and agreements heretofore or simultaneously had among the
parties are merged in, and are contained in, such documents and instruments.

14.17 Severability. If any provision of this Agreement shall be held by any
court of competent jurisdiction to be unlawful, void or unenforceable for any
reason as to any Person or circumstance, such provision or provisions shall be
deemed severable from and shall in no way affect the enforceability and validity
of the remaining provisions of this Agreement.

14.18 Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

14.19 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

14.20 GOVERNING LAW. THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
COLORADO, EXCEPT TO THE EXTENT OTHERWISE SPECIFIED IN ANY OF THE LOAN DOCUMENTS.

14.21 SUBMISSION TO JURISDICTION. BORROWER, ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS HEREBY IRREVOCABLY (I) AGREE THAT ANY SUIT, ACTION OR OTHER LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES, THE
GUARANTY, ANY SECURITY DOCUMENT, OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN A
COURT OF RECORD IN THE STATE OF COLORADO, CITY AND COUNTY OF DENVER OR IN THE
COURTS OF THE UNITED STATES OF AMERICA LOCATED IN SUCH STATE AND COUNTY, (II)
CONSENT TO THE JURISDICTION OF EACH SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING, (III) WAIVE ANY OBJECTION WHICH IT MAY HAVE TO THE LAYING OF VENUE
OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY OF SUCH COURTS AND ANY CLAIM THAT
ANY SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM
AND (IV) AGREE AND CONSENT THAT ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION
OR PROCEEDING IN COLORADO STATE OR FEDERAL COURT SITTING IN DENVER, MAY BE MADE
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER,
ADMINISTRATIVE AGENT OR A LENDER, AS APPLICABLE, AT THE ADDRESS FOR NOTICES
PURSUANT TO SECTION 14.02 HEREOF, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5)
DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED. NOTHING IN THIS SECTION SHALL
AFFECT THE RIGHT OF ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE LEGAL PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF

 

ADMINISTRATIVE AGENT OR ANY LENDER TO BRING ANY SUIT, ACTION OR PROCEEDING
AGAINST BORROWER OR THE PROPERTY OF BORROWER IN THE COURTS OF ANY OTHER
JURISDICTIONS.

14.22 WAIVER OF JURY TRIAL., COUNTERCLAIM. EACH OF BORROWER, ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES, THE GUARANTY, THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS. BORROWER FURTHER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY LEGAL PROCEEDING BROUGHT BY OR ON
BEHALF OF ADMINISTRATIVE AGENT OR THE LENDERS WITH RESPECT TO THIS AGREEMENT,
THE NOTES , THE OTHER LOAN DOCUMENTS OR OTHERWISE IN RESPECT OF THE LOANS, ANY
AND EVERY RIGHT BORROWER MAY HAVE TO (A) INTERPOSE ANY COUNTERCLAIM THEREIN,
OTHER THAN A COMPULSORY COUNTERCLAIM, AND (B) HAVE THE SAME CONSOLIDATED WITH
ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING CONTAINED IN THE
IMMEDIATELY PRECEDING SENTENCE SHALL PREVENT OR PROHIBIT BORROWER FROM
INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST ADMINISTRATIVE AGENT OR THE
LENDERS WITH RESPECT TO ANY ASSERTED CLAIM.

14.23 Confidentiality. Each of Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information that may be disclosed (a) to its Subsidiaries and Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section 14.23, to (i) any assignee or pledgee of or
Participant in, or any prospective assignee or pledgee of or Participant in, any
of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations, (g) with the consent of Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 14.23 or (ii) becomes available to
Administrative Agent or any Lender on a nonconfidential basis from a source
other than Borrower. For the purposes of this Section 14.23, "Information" shall
mean all information received from or on behalf of Borrower relating to
Borrower, its Subsidiaries or Affiliates or their respective businesses, other
than any such information that is available to Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by Borrower; provided that
in the case of information received from Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 14.23 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the

 

contrary, the information subject to this Section 14.23 shall not include, and
Administrative Agent and each Lender may disclose without limitation of any
kind, any information with respect to the "tax treatment" and "tax structure"
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to Administrative Agent or
such Lender relating to such tax treatment and tax structure; provided that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transactions as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the Loans and transactions contemplated hereby.

14.24 Usury Savings Clause. It is the intention of Borrower, Administrative
Agent and the Lenders to conform strictly to the usury and similar laws relating
to interest payable on loans from time to time in force, and all Loan Documents
between Borrower, Administrative Agent and the Lenders, whether now existing or
hereafter arising and whether oral or written, are hereby expressly limited so
that in no contingency or event whatsoever, whether by acceleration of maturity
hereof or otherwise, shall the amount paid or agreed to be paid in the aggregate
to the Lenders as interest (whether or not designated as interest, and including
any amount otherwise designated by or deemed to constitute interest by a court
of competent jurisdiction) hereunder or under the other Loan Documents or in any
other agreement given to secure the Loans, or in any other document evidencing,
securing or pertaining to the Loans, exceed the maximum amount (the "Maximum
Rate") permissible under Applicable Laws. If under any circumstances whatsoever
fulfillment of any provision hereof, of this Agreement or of the other Loan
Documents, at the time performance of such provisions shall be due, shall
involve exceeding the Maximum Rate, then, ipso facto, the obligation to be
fulfilled shall be reduced to the Maximum Rate. For purposes of calculating the
actual amount of interest paid and/or payable hereunder in respect of laws
pertaining to usury or such other laws, all sums paid or agreed to be paid to
the Lenders for the use, forbearance or detention of the Loans evidenced hereby,
outstanding from time to time shall, to the extent permitted by Applicable Law,
be amortized, pro-rated, allocated and spread from the date of disbursement of
the proceeds of the Notes until payment in full of all of such indebtedness, so
that the actual rate of interest on account of such Loans is uniform through the
term hereof. If under any circumstances any Lender shall ever receive an amount
which would exceed the Maximum Rate, such amount shall be deemed a payment in
reduction of the principal amount of the applicable Loans and shall be treated
as a voluntary prepayment under this Agreement and shall be so applied in
accordance with the provisions of this Agreement, or if such excessive interest
exceeds the outstanding amount of the applicable Loans and any other
Obligations, the excess shall be deemed to have been a payment made by mistake
and shall be refunded to Borrower.

14.25 Controlled Accounts. Borrower hereby agrees with Administrative Agent, as
to any Controlled Account into which this Agreement requires Borrower to deposit
funds, as follows:

(a) Establishment and Maintenance of the Controlled Account.

(i) Each Controlled Account (A) shall be a separate and identifiable account
from all other funds held by the Depository Bank and (B) shall contain only
funds required to be deposited pursuant to this Agreement. Any interest which
may accrue on the amounts on deposit in a Controlled Account shall be added to
and shall become part of the

 

balance of such Controlled Account. Borrower, Administrative Agent and the
applicable Depository Bank shall enter into an agreement (the "Controlled
Account Agreement"), in form and content acceptable to Administrative Agent
which shall govern the Controlled Account and the rights, duties and obligations
of each party to the Controlled Account Agreement.

(ii) The Controlled Account Agreement shall provide that (A) the Controlled
Account shall be established in the name of Administrative Agent (on behalf of
the Lenders), (B) the Controlled Account shall be subject to the sole dominion,
control and discretion of Administrative Agent, and (C) neither Borrower nor any
other Person, including, without limitation, any Person claiming on behalf of or
through Borrower, shall have any right or authority, whether express or implied,
to make use of or withdraw, or cause the use or withdrawal of, any proceeds from
the Controlled Account or any of the other proceeds deposited in the Controlled
Account, except as expressly provided in this Agreement or in the Controlled
Account Agreement.

 a. Deposits to and Disbursements from the Controlled Account. All deposits to
    and disbursements of all or any portion of the deposits to the Controlled
    Account shall be in accordance with this Agreement and the Controlled
    Account Agreement. Any disbursement of funds held in any Controlled Account
    shall be subject to the satisfaction of all applicable conditions precedent
    to the making of a Loan advance by the Lenders hereunder (including, without
    limitation, that no Event of Default then exists, and that Borrower shall
    have submitted a written request for such amount in accordance with the
    procedures generally applicable to advances of the Loan). Borrower hereby
    agrees to pay any and all fees charged by Depository Bank in connection with
    the maintenance of the Controlled Account and the performance of its duties.
    Under no circumstances shall Administrative Agent or the Lenders be
    obligated to make advances of the Loan while funds are available in a
    Controlled Account to pay for costs of the Construction Work.
 b. Security Interest. Borrower hereby grants a first priority security interest
    in favor of Administrative Agent for the ratable benefit of the Lenders in
    each Controlled Account and all financial assets and other property and sums
    at any time held, deposited or invested therein, and all security
    entitlements and investment property relating thereto, together with any
    interest or other earnings thereon, and all proceeds thereof, whether
    accounts, general intangibles, chattel paper, deposit accounts, instruments,
    documents or securities (collectively, "Controlled Account Collateral"),
    together with all rights of a secured party with respect thereto (even if no
    further documentation is requested by Administrative Agent or the Lenders or
    executed by Borrower with respect thereto).

14.26 Financing Statements. Borrower authorizes Administrative Agent to file
such financing statements (and any continuations statements with respect
thereto) under the Uniform Commercial Code as Administrative Agent may deem
necessary in order to perfect or maintain the perfection of any security
interest granted or to be granted to Administrative Agent pursuant to any of the
Loan Documents, in such jurisdictions as Administrative Agent may elect.

14.27 Unavoidable Delay. If the work of construction is directly affected and
delayed by an Unavoidable Delay, Borrower must notify Administrative Agent in
writing within ten (10) Business Days after the occurrence of any such
Unavoidable Delay. So long as no Event of Default has occurred and is continuing
and such notice has been given in a timely manner, and provided further that in
each case, (i) the cause of the Unavoidable Delay is not within the

control of Borrower, (ii) after giving effect to the consequences of each such
delay, the Loans shall remain In Balance, (iii) Borrower shall use all
commercially reasonable efforts to mitigate the delay caused by such event of
Unavoidable Delay, and (iv) Administrative Agent reasonably acknowledges that
such delay is due to one of the foregoing causes (which acknowledgment shall not
be unreasonably withheld or delayed), then Administrative Agent shall extend the
Completion Date and the time for performance of any other construction
obligations hereunder by a period of time equal to the period of such
Unavoidable Delay. No such extension shall affect the time for performance of,
or otherwise modify, any of Borrower's other Obligations under the Loan
Documents or the maturity of the Notes. Neither Administrative Agent nor any
Lender shall be liable in any way for Administrative Agent's or such Lender's
failure to perform or delay in performing under the Loan Documents, and
Administrative Agent may suspend or terminate all or any portion of its and the
Lenders' obligations under the Loan Documents if such delay or failure to
perform results directly or indirectly from, or is based upon, an Unavoidable
Delay.

[Signature Pages Follow]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

BORROWER:

GORE CREEK PLACE, LLC, a Colorado limited liability company

By: The Vail Corporation, a Colorado corporation, its Managing Member

By: _________________________________
Gregory S. Dickens
Authorizes Agent

 

 

[Signatures continued on next page.]

 

ADMINISTRATIVE AGENT:

U.S. Bank National Association, a national banking association, as
Administrative Agent for the Lenders

By: ____________________________________
Matthew W. Carrothers
Assistant Vice President

[Signatures continued on next page.]

LENDER:

U.S. Bank National Association, a national banking association

 

By: _________________________________

Matthew W. Carrothers

Assistant Vice President

 

 

 

[Signatures continued on next page.]

Exhibit A
Description of Land

LOT 3, WEST DAY SUBDIVISION, ACCORDING TO THE PLAT RECORDED MARCH 10, 2005
RECEPTION NO. 908760, COUNTY OF EAGLE, STATE OF COLORADO

 

 

 

 

 

 



Exhibit B

Project Budget

(See attached)

Exhibit C
List of Commitments and Proportionate Shares

Lender

Amount of Commitment

Proportionate Share

U.S. Bank National

Association

$30,000,000

100%

Total:

$30,000,000

100%



 

Exhibit D

Qualified Purchase Contracts

See Attached

 

Gore Creek Place, LLC

Contract List 16 Units

as of 7/11/05

Unit

Buyer

Date of

Execution

Date Amend.

Exec.

1W

Robert B. Carey

8/13/2004

10/15/2004

2E

Mark Greenhill

7/22/2004

10/12/2005

3W

Emilio Azarraga

1/11/2005

N/A

4E

ACCP Investments, LLC

1/4/2005

5W

Alfonso de Angoitia

1/11/2005

6E

Kenneth Schiciano

1/18/2005

2/25/2005

7W

Share Syndicate XIII, LLC

9/8/2004

9/8/2004

8E

Jan Sauvage Trust

9/20/2004

10/12/2004

9

Wayne Ruting

7/22/2004

10/12/2004

10

Luis Orvananos

11/4/2004

N/A

11

Castletop Capital Equities

1/24/2005

N/A

12

Arthur Rhein

7/22/2004

4/17/2005

13

Jose Ortega

7/22/2004

10/21/2004

14

John Klutznick

7/22/2004

10/11/2004

15

Jim Sepic

7/22/2004

7/22/2004

16

Jeffrey Mascio

7/22/2004

7/22/2004



 

Exhibit E

List of Plans and Specifications

1. [___________________]

2. [___________________]

3. [___________________]

4. [___________________]

 

Exhibit F

[Reserved]

 

 

Exhibit G

Form of Request for Continuation or Conversion

REQUEST FOR CONTINUATION OR CONVERSION

Pursuant to Section [_____] of that certain Construction Loan Agreement among
[______________] ("Borrower"), the Lenders party thereto, and U.S. Bank National
Association, as Administrative Agent for the Lenders ("Administrative Agent"),
this represents Borrower's irrevocable notice to the Administrative Agent of
Borrower's intention to:

 a. [___] continue the Loan with the Prime-Based Rate as the Applicable Interest
    Rate;
 b. [___] continue the Loan with a LIBOR-Based Rate as the Applicable Interest
    Rate for a [___] one (1) / [___] two (2) / [___] three (3) / [___] six (6)
    month LIBOR Period;
 c. [___] convert the Loan to the Prime-Based Rate as the Applicable Interest
    Rate;
 d. [___] convert the Loan to a LIBOR-Based Rate as the Applicable Interest Rate
    for a [___] one (1) / [___] two (2) / [___] three (3) / [___] six (6) month
    LIBOR
    Period.

Borrower certifies that:

 1. after giving effect to any continuation or conversion of the Loan, all the
    requirements contained in the Notes and the Loan Agreement applicable
    thereto are satisfied;
 2. the representations and warranties contained in the Loan Agreement and the
    other Loan Documents are true and correct in all material respects on and as
    of the date hereof to the same extent as though made on and as of the date
    hereof, except to the extent such representations and warranties
    specifically relate to an earlier date, in which case such representations
    and warranties were true and correct in all material respects on and as of
    such earlier date; and
 3. no event has occurred and is continuing or would result from the
    consummation of the continuation or conversion contemplated hereby that
    would constitute an Event of Default.

[Signature Page Follows]

 

 

DATED:___________________________________________________

 

 

BORROWER:

GORE CREEK PLACE, LLC, a Colorado limited liability company

By: The Vail Corporation, a Colorado corporation, its Managing Member

By: ________________________
Gregory S. Dickhens

Authorized Agent

Exhibit H

Form of Request for Loan Advance

REQUEST FOR LOAN ADVANCE

_______________________, 200__

Re: U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent, Loans in the
aggregate amount of $[ ] to [____________________]

Project: [INSERT ADDRESS]

Ladies and Gentlemen:

Reference is made to that certain Construction Loan Agreement dated 200__ among
U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent, certain lenders party
thereto and the undersigned (the "Construction Loan Agreement"). Terms not
defined in this Request for Loan Advance shall have the same meaning as in the
Construction Loan Agreement.

This Request for Loan Advance (i) is request No. under the Construction Loan
Agreement, (ii) constitutes Borrower's request to borrow Loans in the amounts
and in the manner set forth below and (iii) is otherwise subject to the terms of
the Construction Loan Agreement. The information relating to the proposed Loans
is as follows:

 1. The date of the proposed Loans is _____________________________ , _________.
 2. The aggregate amount of the proposed Loans (after deducting an aggregate
    Retainage of $ ) is $_____________________________________.
 3. The aggregate amount of the proposed Loans which are to bear interest as
    LIBOR
    Rate Loans is $ ______________.
 4. The aggregate amount of Loans requested hereunder, when added to prior (if
    any) Loans funded under the Construction Loan Agreement, will result in
    total Loans outstanding under the Construction Loan Agreement of
    $_______________________.
 5. Funds undrawn under the aggregate Commitments after giving effect to the
    Loans requested hereunder will then be $_____________________.

Attached to this Request for Loan Advance are the following items:

A To the extent not previously delivered to Administrative Agent, for funds due
under the General Contract, copies of the General Contractor's invoices relating
to payments requested under this Request for Loan Advance, together with paid
invoices evidencing payment of funds previously advanced to the General
Contractor pursuant to Loans, provided, however, presentation of invoices shall
not be required when the amount of the payment requested from the proceeds of
the Advance is less than $100,000; in those circumstances, presentation of
general ledger entries evidencing the amount due shall be sufficient;

 A. To the extent not previously delivered to Administrative Agent, for funds
    paid directly by Borrower, copies of all invoices relating to payments
    requested under this Request for Loan Advance, together with paid invoices
    evidencing payment of funds previously advanced to Borrower pursuant to
    Loans, provided, however, presentation of invoices shall not be required
    when the amount of the payment requested from the proceeds of the Advance is
    less than $100,000; in those circumstances, presentation of general ledger
    entries evidencing the amount due shall be sufficient;
 B. Copy of the Project Budget attached as Exhibit 1 hereto, showing the portion
    of each budget line item comprising the aggregate Loans subject to this
    request and any Retainage with respect thereto, and the total of all Loans
    to date, inclusive of the Loans subject to this request;
 C. Copies of sworn unconditional lien wavers from each trade contractor,
    subcontractor, materialman, supplier and vendor (each a "Subcontractor") who
    is to be paid from the proceeds of this Advance, to the extent not
    previously delivered to Administrative Agent releasing any right to a lien
    through a date not more than 30 days prior to the date hereof Lien waivers
    shall not be required from any Subcontractor when the amount to be paid to
    such Subcontrator from the proceeds of the Advance is less than $10,000 and
    the aggregate amount paid to such Subcontractor is less than $50,000;
 D. Borrower's Architect's Certificate for Payment in accordance with AIA
    Document G-702;
 E. Requisition form duly executed by the General Contractor; and
 F. Copies of all other documents required pursuant to Articles VI and VII of
    the Construction Loan Agreement.

In connection with this advance, Borrower hereby certifies that the following
are true and

correct:

 a. The facts set forth in the General Contractor's invoices and in Exhibit 1
    and Exhibit 2;
    
 b. Except for contractors, subcontractors, materialmen, suppliers or vendors
    who are to be paid from proceeds of the Loans requested hereunder, there is
    no outstanding Indebtedness of the undersigned for labor, wages or materials
    in connection with the construction of the Improvements which is currently
    due and which could become the basis of a Lien on the Project;

 c. All sums previously requisitioned have been applied to the payment of the
    Hard Costs and the Soft Costs heretofore incurred;
 d. All Change Orders have been submitted to Administrative Agent and the
    Construction Consultant and all Change Orders for which a Loan is requested
    hereby have been approved by Administrative Agent and the Construction
    Consultant to the extent required by the Construction Loan Agreement;
 e. In the judgment of Borrower, the Improvements are % complete;
 f. Borrower is not in Default under any of the terms and conditions of the Loan
    Documents;
 g. After giving effect to this advance, the Loans will remain In Balance in
    accordance with Section 7.02 of the Construction Loan Agreement, and all
    conditions to this advance have been satisfied in accordance with Section
    7.01 of the Construction Loan Agreement

 a. Each representation and warranty of Article VIII of the Construction Loan
    Agreement remains true and correct in all material respects as of the date
    of this Request for Loan Advance and will be so on the date of disbursement
    of the requested Loan, except with respect to (a) matters which have been
    disclosed in writing to and approved by Administrative Agent (subject,
    however, to the terms of the Construction Loan Agreement) or (b) liens of
    mechanics and materialmen and matters addressed in Section 8.05 of the
    Construction Loan Agreement, which would not, if adversely decided, have a
    Material Adverse Effect;
 b. No litigation or arbitral proceedings are pending or, to the best of
    Borrower's knowledge, threatened against Borrower, any Guarantor or the
    Manager, which could or might (1) affect the validity or priority of the
    liens of the Security Instrument or (2) or, if adversely decided, would
    reasonably be expected have a Material Adverse Effect; and
 c. All Government Approvals, to the extent then required for the construction
    of the Construction Work, have been obtained and that all Applicable Laws
    relating to the construction and operation of the Project have been and will
    continue to be complied with.

The undersigned requests that the requested Loans be advanced by depositing the
same into Borrower's account to be designated by Borrower (Account
No________________). The person signing
this Request for Loan Advance on behalf of Borrower represents and warrants to
you that such person is authorized to execute this letter on behalf of Borrower.

BORROWER:

GORE CREEK PLACE, LLC, a Colorado limited liability company

By: The Vail Corporation, a Colorado corporation, its Managing Member

By:___________________________________
Name & Title:

Schedule 6.01
Closing Conditions

 a. Title Insurance. An unconditional and irrevocable commitment from the Title
    Company to issue the Title Policy. The Title Policy and all endorsements
    thereto shall be approved by Administrative Agent in its reasonable
    discretion. In addition, Borrower shall have paid to the Title Company all
    expenses and premiums of the Title Company in connection with the issuance
    of such policies as and when required by the Title Company and all
    recording, mortgage taxes and filing fees payable in connection with
    recording the Security Instrument and the filing of the Uniform Commercial
    Code financing statements related thereto in the appropriate offices.
 b. Opinion of Borrower's and Each Borrower Party's Attorneys. A current written
    opinion from outside counsel for Borrower covering matters in scope, form
    and substance acceptable to Administrative Agent.
 c. Qualified Purchase Contracts. Copies of all Qualified Purchase Contracts in
    effect with respect to the Project.
 d. Survey. An ALTA survey of the Land certified to Administrative Agent, Title
    Company and their successors and assigns, acceptable to Administrative Agent
    in its reasonable discretion, made by a registered land surveyor
    satisfactory to Administrative Agent, showing, through the use of course
    bearings and distances, (i) all foundations of the Improvements and
    driveways, if any, in place; (ii) all easements and roads or rights of way
    and setback lines, if any, affecting the Improvements and that the same are
    unobstructed; (iii) all foundations and other structures, if any, so placed
    that the Improvements are within the lot lines or applicable easements and
    in compliance with any restrictions of record or ordinances relating to the
    location thereof; (iv) the dimensions of all existing buildings and distance
    of all material Improvements from the lot lines; (v) any encroachments by
    improvements located on adjoining property; (vi) access to a public road;
    and (vii) such additional information which may be required by
    Administrative Agent. Said survey shall be dated a date required by
    Administrative Agent, bear a certificate in an acceptable form, and include
    the legal description of the Land.
 e. Organizational Documents; Resolutions. Copies of all Organizational
    Documents for each Borrower Party and appropriate resolutions authorizing
    such parties to enter into and perform under the applicable Loan Documents,
    each certified to be true and correct by an Authorized Officer of such
    Borrower Party and each in form and content reasonably acceptable to
    Administrative Agent, and evidence of the good standing of each Borrower
    Party issued by the applicable Governmental Authority where such Borrower
    Party is organized.
 f. Project Documents. A schedule of the Project Documents. A certificate of
    Borrower executed by an Authorized Officer certifying that (i) each of the
    Project Documents has been duly executed and delivered by each Person that
    is a party thereto and is in full force and effect; (ii) neither Borrower
    nor, to the best of Borrower's knowledge, any other Person which is party to
    any of the Project Documents, is in default thereunder beyond any applicable
    cure and notice periods; (iii) no term or condition thereof shall have been
    Modified or waived without the prior consent of Administrative Agent; and
    (iv) a true and correct copy of each such Project Document.
 g. Violations. Municipal searches showing no violations of Applicable Law with
    respect to any portion of the Project; and if violations are shown, then
    Administrative Agent must have received (in Administrative Agent's sole
    discretion) either satisfactory evidence of the curing of the same or such
    undertakings, indemnities, escrow deposits or affidavits relating thereto as
    Administrative Agent shall require.
 h. Insurance. A certified copy of the insurance policies required by Section
    9.05 or certificates of insurance with respect thereto, such policies or
    certificates, as the case may be, to be in form and substance, and issued by
    companies reasonably acceptable to Administrative Agent and otherwise in
    compliance with the terms of Section 9.05, together with evidence of the
    payment of all premiums therefor.
 i. Lien Waivers. Sworn partial waivers of liens from Major Subcontractors
    covering all work and materials performed or supplied prior to the Closing
    Date (if any).
 j. Plans and Specifications. The final Plans and Specifications, together with
    any required Governmental Approvals related thereto and sealed by the
    applicable Design Professionals.
 k. Construction Schedule. The Construction Schedule, including evidence
    reasonably satisfactory to Administrative Agent that the development of the
    Construction Work is proceeding on time and on budget.

(I) Construction Status. The most recent General Contractor's progress payment
request approved by the Developer showing the percentage of completion, the
amount funded and Change Order status.

 a. Design Professionals' Certificates. Certificates of Borrower's Architect, or
    other appropriate Design Professional, in favor of Administrative Agent (on
    behalf of the Lenders) (the "Architect Certificates"), or other evidence
    satisfactory to Administrative Agent, that to the best of the Design
    Professional's knowledge (i) the Plans and Specifications are in full
    compliance with all applicable building code and environmental, health and
    safety laws, statutes, regulations and requirements; (ii) the Plans and
    Specifications are full and complete in all respects and contain all details
    necessary for construction of the Base Building Work; (iii) all Government
    Approvals to the extent presently necessary for construction of the Base
    Building Work have been issued; (iv) the gross square footage as shown on a
    schedule attached to the certificate of the applicable Design Professional
    accurately reflects the gross square footage relating to the Plans and
    Specifications; (v) there exists adequate water, storm and sanitary sewerage
    facilities and other required public utilities, together with a means of
    ingress and egress to and from the Project over public streets; (vi) no
    building or parking structure to be constructed on the Project will exceed
    the height of any building permitted on the Project as of the Closing Date;
    and (vii) the Construction Schedule and the Project Budget are realistic and
    can be adhered to in completing the Base Building Work in accordance with
    the Plans and Specifications.
 b. Initial Equity. A certificate of an Authorized Officer of Borrower
    certifying that Borrower shall have provided the Initial Equity and
    itemizing the uses of the Initial Equity, such certificate to be accompanied
    by backup materials evidencing such Initial Equity and the use of same.
 c. UCC Searches. Uniform Commercial Code searches with respect to Borrower and
    each Borrower Party, the Managing Member and each Guarantor as required by
    Administrative Agent.
 d. Non-Foreign Status. A certificate by an Authorized Officer of Borrower
    certifying Borrower's tax identification number and the fact that it is not
    a foreign person under the Code.
 e. Other Documents. Such other documents as Administrative Agent may reasonably
    request.

Schedule 6.02
Conditions to Loans

 a. Title Continuation. Administrative Agent shall have received a notice of
    title continuation or a Date Down Endorsement to the Title Policy indicating
    that since the last preceding Loan, there has been no change in the state of
    title and no new adverse survey exceptions have been raised by the Title
    Company not theretofore approved by Administrative Agent, which Date Down
    Endorsement shall have the effect of increasing the coverage of the Title
    Policy (including full coverage against mechanic's liens) by an amount equal
    to the advance then made if the Title Policy does not by its own terms
    provide for such an increase. If any mechanics' liens are filed against the
    Project, Borrower shall use commercially reasonable efforts to cause such
    liens to be discharged by payment or other shall mean; provided, however,
    that if such mechanics' liens are less than $250,000 in the aggregate,
    Borrower may elect to cause the Title Company to provide affirmative
    coverage over such liens insuring against "any statutory lien for services,
    labor or materials furnished or contracted for prior to the date hereof
    [i.e., the date of such endorsement] (or any statutory lien for services,
    labor or materials furnished after the date hereof, the priority of which
    lien relates back to services, labor or materials furnished or contracted
    for prior to the date hereof), and which has now gained or which may
    hereafter gain priority over the estate or interest of the insured as shown
    in Exhibit A of this policy"; and provided further, however, that, Borrower
    shall obtain a bond reasonably acceptable to Administrative Agent to cover
    all mechanics' liens that exceed $1,000,000 in the aggregate of all such
    liens;
 b. Lien Waivers. Unconditional waivers of lien from Major Subcontractors
    covering all work for which funds have been advanced pursuant to a prior
    disbursement and, at Administrative Agent's election, conditional waivers of
    lien from Major Subcontractors covering all work of such Persons for which
    funds are being advanced pursuant to the then current Request for Loan
    Advance, all in compliance with the Lien Law together with such invoices,
    contracts, or other supporting data as Administrative Agent may reasonably
    require to evidence that all Project Costs for which disbursement is sought
    have been incurred;
 c. Change Orders. Copies of any material Change Orders which have not been
    previously furnished to Administrative Agent and the Construction
    Consultant;
 d. Contracts. Copies of all Major Subcontracts which have been executed or
    Modified since the last Loan, together with (A) a certificate by an
    Authorized Officer of Borrower certifying that the delivered items are true,
    accurate and complete copies and (B) Consents and Agreements in the
    applicable form attached to the General Assignment from any Major
    Subcontractors who have executed a Major Subcontract not previously
    delivered;
 e. Stored Materials. Inventory of materials and equipment stored on the
    Project;
 f. Testing Reports. Testing reports for materials-in-place as applicable;
 g. Governmental Approvals. Copies, certified by an Authorized Officer of
    Borrower, of all required Governmental Approvals (to the extent required as
    of such date) not previously delivered to Administrative Agent;
 h. Contract Disputes. If any material dispute arises between or among Borrower,
    the General Contractor or any Major Subcontractor, a written summary of the
    nature of such dispute;
 i. Project Budget Amendments. If the Project Budget shall have been Modified,
    copies of all such Modifications, all of which shall be subject to
    Administrative Agent's review and approval in accordance with this Agreement
    Administrative Agent Borrower;
 j. Updated Survey and Title Endorsement. Promptly after the completion of the
    construction of the foundation of the Base Building Work, Borrower shall
    provide to Administrative Agent a current survey of the Project showing all
    Improvements located thereon and complying with the requirements set forth
    in Schedule 6.01(d) and shall obtain a foundation endorsement to the Title
    Policy in form satisfactory to Administrative Agent insuring that all
    foundations are located within applicable property and setback lines and do
    not encroach upon any easements or rights of way; and
 k. Insurance. To the extent not previously delivered to Administrative Agent,
    evidence showing compliance with the provisions of Section 9.05.

(1) Additional Project Documents and Plans and Plans and Specifications. To the
extent not previously received and approved by Administrative Agent,
Administrative Agent shall have received and approved all Project Documents and
all Plans and specifications relating to the aspect of the Improvements for
which such Loan is being requested.

(m) Other Documents. Such other documents and items as Administrative Agent may
reasonably request.

 

Schedule 6.03
Conditions to Final Loans

 a. Approval by Governmental Authority. Evidence of the approval by the
    applicable Governmental Authorities of the Base Building Work in its
    entirety for operation to the extent any such approval is a condition of the
    lawful use of the Base Building Work, including, without limitation, valid
    certificates of occupancy (or other evidence) to the extent required for the
    Base Building Work, which core and shell certificates of occupancy (or other
    evidence) may be temporary core and shell certificates of occupancy;
 b. Survey. A final as-built survey covering the completed Base Building Work
    and any paving, driveways and exterior improvements and otherwise in
    compliance with Schedule 6.01(d), together with an endorsement to the Title
    Policy amending any survey exception to reflect such final survey;
 c. Plans and Specifications. A full and complete certified set of "as built"
    Plans and Specifications for the Base Building Work;
 d. Lien Waivers. Conditional waivers of lien and sworn statements from all (A)
    contractors and subcontractors and (B) any materialmen, suppliers and
    vendors with respect to the Base Building Work, and Borrower shall deliver
    final waivers of lien and sworn statements from all such parties to
    Administrative Agent within sixty (60) days thereafter;
 e. Design Professionals' Certificates. Certificates from the Architect stating
    that, to the best of Architect's knowledge, (A) the Base Building Work (1)
    has been substantially completed in accordance with the Plans and
    Specifications, (2) is structurally sound (the certification as to
    structural soundness to be made by the structural engineer only) and (3) is
    available for occupancy (subject to completion of Punch List Items), and (B)
    the Base Building Work as so completed complies with all applicable building
    codes;
 f. Testing Engineer Statement. Statement from the testing engineer performing
    construction materials testing indicating that all Base Building Work was
    performed according to the Plans and Specifications;
 g. Violation Searches. If available and requested by Administrative Agent,
    violation searches with Governmental Authorities indicating no notices of
    violation have been issued with respect to the Project;
 h. UCC Searches. Current searches of all Uniform Commercial Code financing
    statements filed with the Secretary of State of the State of Colorado and of
    the state of formation/organization of Borrower, showing that no Uniform
    Commercial Code financing statements are filed or recorded against Borrower
    in which the collateral is personal property or fixtures located on the
    Project or used in connection with the Project other than fmancing
    statements with respect to the Loans;
 i. Borrower's Certificate. A certificate of an Authorized Officer of Borrower
    certifying that:

 i.   no condemnation of any portion of the Project or any action which could
      result in a relocation of any roadways abutting the Project or the denial
      of access, which, in Administrative Agent's sole judgment, adversely
      affects the Lenders' security or the operation of the Project, has
      commenced or, to the Borrower's Knowledge, is contemplated by any
      Governmental Authority;
 ii.  all fixtures, attachments and equipment necessary for the operation of the
      Base Building Work have been installed or incorporated into the Project
      and are operational; all Guaranties and warranties have been
      transferred/assigned to Borrower; and, that Borrower is the absolute fee
      owner of all of said property free and clear of all chattel mortgages,
      conditional vendor's liens and other liens, encumbrances and security
      interests, and that all of said property is in good working order, free
      from defects; and
 iii. all Project Costs relating to the Base Building Work have been paid in
      full except (A) to the extent covered by the final Loans then being
      requested and (B) amounts for Hard Costs which Borrower is disputing in
      good faith and with due diligence; provided that Administrative Agent may,
      in its sole discretion, hold back an amount equal to (x) 150% of the
      disputed amount minus (y) any Retainage that Administrative Agent is still
      holding with respect to the applicable Hard Costs and (3) amounts held by
      Administrative Agent with respect to Punch List Items with respect to the
      applicable Hard Costs.

(j) Engineering Report. At Borrower's expense, a report from the Construction
Consultant, satisfactory in form and content to Administrative Agent, which
shall verify that the Construction Work has been completed in accordance with
the Plans and Specifications, approved by the appropriate Governmental
Authorities and that the Project, and the Improvements constructed thereon,
satisfy all Applicable Law.

Schedule 8.05

Pending Litigation

None.

Schedule 8.10

Organizational Chart

(See attached)

Schedule 8.14
Government Approvals

Part A - Existing Approvals Obtained

(i)

Town of Vail Planning Commission Approval;

(ii)

Town of Vail Design Review Board Approvals;

(iii)

Town Council/Town of Vail Approval of Development Agreement and Amendment(s)
thereto;

(iv)

Town of Vail Covenant Condemnation Approval and Recordation;

(v)

Building Permit(s);

(vi)

Lot 3 Resubdivision Plat;

(vii)

HUD Registration Approval;

Part B - Approvals to be Obtained at Later Date

(viii)

Temporary Certificate of Occupancy;

(ix)

Certificate of Occupancy;

(x)

Condominium Project Document Approvals (Condominium Map and Declaration, and any
Amendments and Supplements thereto); and

(xi)

Design Board Reapprovals resulting from Owner Change Orders).

 

Schedule 9.05
Insurance Requirements

I. PROPERTY INSURANCE

 A. DURING CONSTRUCTION

An ORIGINAL (or certified copy) Builder's Causes of as - Special Form
("All-Risk"), Completed Value, Non-Reporting Form Policy or ORIGINAL Acord 27
Certificate of Insurance naming the borrowing entity as an insured, reflecting
coverage of 100% of the replacement cost, and written by a carver approved by
Lender with a current A.M. Best's Insurance Guide Rating of at least A- IX
(which is authorized to do business in the state in which the property is
located) that affirmatively includes the following:

 1.  Mortgagee Clause naming U.S. Bank National Association as Mortgagee with a
     10-day notice to
     Lender in the event of cancellation, non-renewal or material change.
     Address for U.S. Bank National Association is as follows:

 2.  
     U.S. Bank National Association
     918 17th Street, Fifth Floor
     Denver, Colorado 80202
     Attention: Matthew Carrothers

 3.  Lender's Loss Payable Endorsement with a Severability of Interest Clause
     with a 30-day notice to Lender in the event of cancellation, non-renewal or
     material change.
 4.  Replacement Cost Endorsement.
 5.  No Exclusion for Acts of Terrorism.
 6.  No Coinsurance Clause.
 7.  Collapse Coverage.
 8.  Vandalism and Malicious Mischief Coverage.
 9.  Demolition, Increased Cost of Construction Coverage.
 10. In-Transit Coverage.
 11. Partial Occupancy Permitted.
 12. Borrower's coverage is primary and non-contributory with any insurance or
     self-insurance carried by U.S. Bank National Association.
 13. Waiver of Subrogation against any party whose interest are covered in the
     policy.

 A. UPON COMPLETION

An ORIGINAL (or certified copy) Causes of Loss-Special Form ("All-Risk") Hazard
Insurance Policy or ORIGINAL Acord 27 Certificate of Insurance naming the
borrowing entity as an insured, reflecting coverage of 100% of the replacement
cost, and written by a carrier approved by Lender with a current A.M. Best's
Insurance Guide Rating of at least A- IX (which is authorized to do business in
the state in which the property is located) that affirmatively includes the
following

 1.  Mortgagee Clause naming U.S. Bank National Association as Mortgagee with a
     30-day notice to Lender in the event of cancellation, non-renewal or
     material change. Address for U.S. Bank National Association is as follows:

 2.  U.S. Bank National Association
     918 17th Street, Fifth Floor
     Denver, Colorado 80202
     Attention: Matthew Carrothers

 3.  Lender's Loss Payable Endorsement with a Severability of Interest Clause
     with a 10-day notice to Lender in the event of cancellation, non-renewal or
     material change.
 4.  Replacement Cost Endorsement
 5.  No Exclusion for Acts of Terrorism.
 6.  No Coinsurance Clause.
 7.  Boiler and Machinery Coverage.
 8.  Sprinkler Leakage Coverage.
 9.  Vandalism and Malicious Mischief Coverage.
 10. Loss of Rents Insurance in an amount of not less than 100% of one year's
     Rental Value of the Project "Rental Value" shall include:

 11. (i) The total projected gross rental income from tenant occupancy of the
     Project as set forth in the Budget,
     
     (ii) The amount of all charges which are the legal obligation of tenants
     and which would otherwise be the obligation of Borrower, and
     
     (iii) The fair rental value of any portion of the Project which is occupied
     by Borrower.

 12. One year's business interruption insurance in an amount acceptable to
     Lender.
 13. Collapse and Earthquake Coverage.
 14. Exam Expense Coverage.
 15. Borrower's coverage is primary and non-contributory with any insurance or
     self-insurance carried by U.S. Bank National Association.
 16. Waiver of Subrogation against any party whose interest are covered in the
     policy.

 

II. LIABILITY INSURANCE

An ORIGINAL Acord 25 Certificate of General Comprehensive Liability Insurance
naming the borrowing entity as an insured, providing coverage on an "occurrence"
rather than a "claims made" basis and written by a carrier approved by Lender
with a current A.M. Best's Insurance Guide Rating of at least A- IX (which is
authorized to do business in the state in which the property is located) that
affirmatively includes the following:

 1. Combined general liability policy limit of at least $5,000,000.00 each
    occurrence, applying liability for Bodily Injury, Personal Injury, Property
    Damage, Contractual, Products and Completed Operations which combined It may
    be satisfied by the limit afforded under the Commercial General Liability
    Policy, or by such Policy in combination with the limits afforded by an
    Umbrella or Excess Liability Policy (or policies); provided, the coverage
    afforded under any such Umbrella or Excess Liability Policy is at least as
    broad in all material respects as that afforded by the underlying Commercial
    General Liability Policy.
 2. No Exclusion for Acts of Terrorism.
 3. Aggregate limit of not less than $150,000,000.
 4. Borrower's coverage is primary and non-contributory with any insurance or
    self-insurance carried by U.S. Bank National Association.
 5. Waiver of Subrogation against any party whose interest are covered in the
    policy.

Additional Insured Endorsement naming U.S. Bank National Association as an
additional insured with a 10-day notice to Lender in the event of cancellation,
non-renewal or material change. A Severability of Interests provision should be
included

Address for U.S. Bank National Association is as follows:

U.S. Bank National Association
918 17th Street, Fifth Floor
Denver, Colorado 80202
Attention: Matthew Carrothers

III. WORKER'S COMPENSATION

To the extent not provided by the General Contractor ORIGINAL Certificate
indicating Worker's Compensation coverage in the statutory amount and Employer's
Liability Coverage with minimum limits of $500,000 / $500,000 / $500,000 naming
the General Contractor and written by a carrier approved by Lender.